Exhibit 10.1
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
by and among
FOREST CITY RENTAL PROPERTIES CORPORATION
as Borrower
and
VARIOUS LENDING INSTITUTIONS
as Banks
and
KEYBANK NATIONAL ASSOCIATION
as Administrative Agent for the Banks
and
PNC BANK, NATIONAL ASSOCIATION
as Syndication Agent for the Banks
and
BANK OF AMERICA, N.A.
as Documentation Agent
Dated as of March 30, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Article   Page  
ARTICLE I DEFINITIONS
    1    
ARTICLE II REVOLVING LOANS
    25    
SECTION 2.01. AMOUNT OF THE REVOLVING LOAN FACILITY
    25  
SECTION 2.02. REVOLVING LOAN COMMITMENTS
    25  
SECTION 2.03. REVOLVING LOANS
    26  
SECTION 2.04. PURPOSE OF THE REVOLVING LOANS
    26  
SECTION 2.05. REVOLVING LOAN NOTES
    26  
SECTION 2.06. REPAYMENT OF THE REVOLVING LOAN NOTES
    27  
SECTION 2.07. SWING LOANS
    27    
ARTICLE III LETTERS OF CREDIT
    29    
SECTION 3.01. LETTERS OF CREDIT
    29    
ARTICLE IV INTEREST ON THE REVOLVING LOANS
    36    
SECTION 4.01. INTEREST OPTIONS; INDICATED SPREAD
    36  
SECTION 4.02. INTEREST PERIODS
    37  
SECTION 4.03. INTEREST PAYMENT DATES
    37  
SECTION 4.04. INTEREST CALCULATIONS
    37  
SECTION 4.05. POST-DEFAULT RATE
    37  
SECTION 4.06. RESERVES OR DEPOSIT REQUIREMENTS, ETC
    38  
SECTION 4.07. TAX LAW, ETC
    38  
SECTION 4.08. INDEMNITY
    40  
SECTION 4.09. EURODOLLAR DEPOSITS UNAVAILABLE OR INTEREST RATE UNASCERTAINABLE
    40  
SECTION 4.10. CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL
    41  
SECTION 4.11. FUNDING
    41  
SECTION 4.12. CAPITAL ADEQUACY
    41  
SECTION 4.13. LIMITATIONS ON CLAIMS
    42  
SECTION 4.14. NO SETOFF OR COUNTERCLAIM
    42  
SECTION 4.15. CERTAIN PROVISIONS RELATING TO INCREASED COSTS AND DELINQUENT
BANKS OR                        INSOLVENT/SEIZED BANKS
    42    
ARTICLE V AGREEMENTS AND CONDITIONS APPLICABLE TO ALL REVOLVING LOANS
    43    
SECTION 5.01. NOTICE OF BORROWING
    43  
SECTION 5.02. DISBURSEMENT OF FUNDS
    44  
SECTION 5.03. CONDITIONS TO LOANS AND LETTERS OF CREDIT
    45  
SECTION 5.04. PAYMENT ON NOTES, ETC
    45  

(i)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Article   Page  
SECTION 5.05. PREPAYMENT
    46  
SECTION 5.06. FEES
    47  
SECTION 5.07. REDUCTION OF THE TOTAL REVOLVING LOAN COMMITMENTS
    47  
SECTION 5.08. INCREASE OF THE TOTAL REVOLVING LOAN COMMITMENTS
    48  
SECTION 5.09. EXTENSION OF THE LOANS
    51  
SECTION 5.10. COLLATERAL
    52    
ARTICLE VI CONDITIONS PRECEDENT
    52    
SECTION 6.01. CORPORATE AND LOAN DOCUMENTS
    52  
SECTION 6.02. OPINION OF COUNSEL FOR PARENT
    54  
SECTION 6.03. JUDGMENT, ORDERS
    54  
SECTION 6.04. LITIGATION
    54  
SECTION 6.05. NOTICE OF BORROWING
    54  
SECTION 6.06. OPINION OF COUNSEL FOR BORROWER
    54  
SECTION 6.07. PAYMENT OF FEES
    54  
SECTION 6.08. ADVERSE CHANGE, ETC
    54  
SECTION 6.09. EVIDENCE OF INSURANCE
    54  
SECTION 6.10. OTHER
    54    
ARTICLE VII AFFIRMATIVE COVENANTS
    55    
SECTION 7.01. PAYMENT OF AMOUNTS DUE
    55  
SECTION 7.02. EXISTENCE, BUSINESS, ETC
    55  
SECTION 7.03. MAINTENANCE OF PROPERTIES
    55  
SECTION 7.04. PAYMENT OF TAXES, ETC
    55  
SECTION 7.05. FINANCIAL STATEMENTS; ETC
    55  
SECTION 7.06. INSPECTION
    58  
SECTION 7.07. ENVIRONMENTAL COMPLIANCE
    58  
SECTION 7.08. ERISA
    59  
SECTION 7.09. INSURANCE
    61  
SECTION 7.10. MONEY OBLIGATIONS
    61  
SECTION 7.11. RECORDS
    61  
SECTION 7.12. FRANCHISES
    61  
SECTION 7.13. NOTICE
    62  
SECTION 7.14. POST CLOSING ITEMS
    62  
SECTION 7.15. FURTHER ASSURANCES; REPLACEMENT NOTES
    62  
SECTION 7.16. NOTICE OF DEFAULT OR LITIGATION
    63  
SECTION 7.17. USE OF PROCEEDS
    63  
SECTION 7.18. REPORTING ON FORM 8-K
    63  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Article   Page  
ARTICLE VIII NEGATIVE COVENANTS
    63    
SECTION 8.01. PLAN
    63  
SECTION 8.02. COMBINATIONS
    63  
SECTION 8.03. BULK TRANSFERS
    64  
SECTION 8.04. BORROWINGS
    64  
SECTION 8.05. LIENS
    66  
SECTION 8.06. LOANS RECEIVABLE
    67  
SECTION 8.07. GUARANTEES
    68  
SECTION 8.08. AMENDMENT OF ARTICLES OF INCORPORATION AND/OR REGULATIONS;
AMENDMENT OF SUBORDINATION AGREEMENTS
    69  
SECTION 8.09. FISCAL YEAR
    69  
SECTION 8.10. REGULATION U
    69  
SECTION 8.11. NO PLEDGE
    70  
SECTION 8.12. TRANSACTIONS WITH AFFILIATES
    71  
SECTION 8.13. FINANCIAL COVENANTS
    71  
SECTION 8.14. RESTRICTIONS ON DISTRIBUTIONS, REDEMPTIONS
    71  
SECTION 8.15. CROSS COLLATERALIZATION AND CROSS DEFAULTS
    72  
SECTION 8.16. [RESERVED]
    74  
SECTION 8.17. CHANGES IN BUSINESS
    74  
SECTION 8.18. ANTI-TERRORISM LAWS
    74  
SECTION 8.19. MINIMUM LIQUIDITY
    74    
ARTICLE IX REPRESENTATIONS AND WARRANTIES
    74    
SECTION 9.01. EXISTENCE
    74  
SECTION 9.02. RIGHT TO ACT
    75  
SECTION 9.03. BINDING EFFECT
    75  
SECTION 9.04. LITIGATION
    75  
SECTION 9.05. EMPLOYEE RETIREMENT INCOME SECURITY ACT
    75  
SECTION 9.06. ENVIRONMENTAL COMPLIANCE
    76  
SECTION 9.07. SOLVENCY; NO BANKRUPTCY FILING; NO FRAUDULENT INTENT
    76  
SECTION 9.08. FINANCIAL STATEMENTS
    77  
SECTION 9.09. DEFAULTS
    77  
SECTION 9.10. OPERATIONS
    77  
SECTION 9.11. TITLE TO PROPERTIES; PATENTS, TRADEMARKS, ETC
    77  
SECTION 9.12. COMPLIANCE WITH OTHER INSTRUMENTS
    78  
SECTION 9.13. MATERIAL RESTRICTIONS
    78  
SECTION 9.14. CORRECTNESS OF DATA FURNISHED
    78  

(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Article   Page  
SECTION 9.15. TAXES
    78  
SECTION 9.16. COMPLIANCE WITH LAWS
    79  
SECTION 9.17. REGULATION U, ETC
    79  
SECTION 9.18. SUBSIDIARIES; ORGANIZATIONAL STRUCTURE
    79  
SECTION 9.19. SECURITIES ACT, ETC
    79  
SECTION 9.20. INVESTMENT COMPANY ACT
    79  
SECTION 9.21. INDEBTEDNESS OF SUBSIDIARIES
    80  
SECTION 9.22. GUARANTIES
    80  
SECTION 9.23. INDEBTEDNESS
    80  
SECTION 9.24. ANTI-TERRORISM LAW COMPLIANCE
    80    
ARTICLE X EVENTS OF DEFAULT
    80    
SECTION 10.01. PAYMENTS
    80  
SECTION 10.02. COVENANTS
    81  
SECTION 10.03. REPRESENTATIONS AND WARRANTIES
    81  
SECTION 10.04. CROSS DEFAULT
    81  
SECTION 10.05. TERMINATION OF PLAN OR UNFUNDED PLAN
    81  
SECTION 10.06. DOMESTIC SUBSIDIARY SOLVENCY
    82  
SECTION 10.07. BORROWER’S SOLVENCY
    82  
SECTION 10.08. CHANGE OF OWNERSHIP; CHANGE OF MANAGEMENT EVENT
    83  
SECTION 10.09. JUDGMENTS
    83  
SECTION 10.10. DEFAULT UNDER GUARANTY
    83  
SECTION 10.11. DEFAULT UNDER SUBORDINATION AGREEMENT
    83  
SECTION 10.12. DEFAULT UNDER PLEDGE AGREEMENT
    83    
ARTICLE XI REMEDIES UPON DEFAULT
    83    
SECTION 11.01. OPTIONAL DEFAULTS
    83  
SECTION 11.02. AUTOMATIC DEFAULTS
    84  
SECTION 11.03. REMEDIES RELATING TO LETTERS OF CREDIT
    84  
SECTION 11.04. OFFSETS
    84  
SECTION 11.05. APPLICATION OF PAYMENTS
    85    
ARTICLE XII THE AGENT
    85    
SECTION 12.01. APPOINTMENT AND AUTHORIZATION
    85  
SECTION 12.02. DELEGATION OF DUTIES
    85  
SECTION 12.03. LIABILITY OF AGENT
    86  
SECTION 12.04. RELIANCE BY AGENT
    86  
SECTION 12.05. RESIGNATION OR REMOVAL OF THE AGENT; SUCCESSOR AGENT
    87  
SECTION 12.06. NOTE HOLDERS
    87  

(iv)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Article   Page  
SECTION 12.07. CONSULTATION WITH COUNSEL
    88  
SECTION 12.08. DOCUMENTS
    88  
SECTION 12.09. KNOWLEDGE OF DEFAULT
    88  
SECTION 12.10. INDEMNIFICATION
    89  
SECTION 12.11. AGENTS IN THEIR INDIVIDUAL CAPACITIES
    89  
SECTION 12.12. EQUALIZATION PROVISION
    90  
SECTION 12.13. NO RELIANCE ON AGENTS’ CUSTOMER IDENTIFICATION PROGRAMS
    90  
SECTION 12.14. BANKRUPTCY
    90  
SECTION 12.15. DELINQUENT BANKS
    91  
SECTION 12.16. DUTIES IN THE CASE OF ENFORCEMENT
    91    
ARTICLE XIII MISCELLANEOUS
    92    
SECTION 13.01. NO WAIVER; CUMULATIVE REMEDIES
    92  
SECTION 13.02. AMENDMENTS, CONSENTS
    92  
SECTION 13.03. NOTICES
    94  
SECTION 13.04. COSTS, EXPENSES AND TAXES
    94  
SECTION 13.05. SURVIVAL OF REPRESENTATIONS AND WARRANTIES
    94  
SECTION 13.06. OBLIGATIONS SEVERAL; NO FIDUCIARY OBLIGATIONS
    95  
SECTION 13.07. EXECUTION IN COUNTERPARTS
    95  
SECTION 13.08. BINDING EFFECT; PARTICIPATIONS AND ASSIGNMENT
    95  
SECTION 13.09. INDEMNIFICATION BY THE BORROWER
    97  
SECTION 13.10. GOVERNING LAW
    97  
SECTION 13.11. SEVERABILITY OF PROVISIONS; CAPTIONS
    97  
SECTION 13.12. PURPOSE
    97  
SECTION 13.13. CONSENT TO JURISDICTION
    98  
SECTION 13.14. ENTIRE AGREEMENT
    98  
SECTION 13.15. JURY TRIAL WAIVER
    98  
SECTION 13.16. SURVIVAL
    99  
SECTION 13.17. INDEPENDENCE OF COVENANTS
    99  
SECTION 13.18. INTERPRETATION
    99  
SECTION 13.19. GENERAL LIMITATION OF LIABILITY
    99  
SECTION 13.20. USA PATRIOT ACT NOTIFICATION
    99  

(v)



--------------------------------------------------------------------------------



 



      EXHIBITS
A
  COMMITMENTS
B
  FORM OF GUARANTY
C
  OUTSTANDING LETTERS OF CREDIT
D-1
  FORM OF REVOLVING LOAN NOTE
D-2
  FORM OF SWING LINE NOTE
E
  FORM OF LETTER OF CREDIT REQUEST
F
  FORM OF NOTICE OF BORROWING
G
  FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
    SCHEDULES
 
   
2.03
  AUTHORIZED FISCAL OFFICERS
7.14
  POST-CLOSING ITEMS
9.00
  EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
9.18
  ORGANIZATIONAL STRUCTURE
9.22
  OUTSTANDING GUARANTEES
9.23
  OUTSTANDING INDEBTEDNESS

(vi)



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 30, 2011
(this “Agreement”), by and among FOREST CITY RENTAL PROPERTIES CORPORATION, an
Ohio corporation (the “Borrower”), the banking institutions from time to time
party hereto, together with their respective successors and permitted assigns
(collectively the “Banks” and individually a “Bank”), KEYBANK NATIONAL
ASSOCIATION, Cleveland, Ohio, as Administrative Agent for the Banks under this
Agreement (the “Agent”), PNC BANK, NATIONAL ASSOCIATION, as successor to
National City Bank, Cleveland, Ohio, as Syndication Agent for the Banks under
this Agreement (the “Syndication Agent”), and BANK OF AMERICA, N.A., as
Documentation Agent (the “Documentation Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, certain of the Banks party hereto on the date
hereof, the Agent, PNC Bank, National Association, as Syndication Agent, and
Bank of America, N.A., as Documentation Agent, previously entered into a Second
Amended and Restated Credit Agreement, dated as of January 29, 2010 (as amended
to the date hereof, the “2010 Credit Agreement”); and
     WHEREAS, the Borrower, the Banks party hereto on the date hereof, the
Agents (as defined below) and the Documentation Agent desire to amend and
restate the 2010 Credit Agreement in its entirety and the Banks, the Agents and
the Documentation Agent are willing to do so upon the terms and subject to the
conditions set forth herein.
     NOW, THEREFORE, in consideration of the recitals herein and mutual
covenants and agreements contained herein, the parties hereto hereby amend and
restate the 2010 Credit Agreement in its entirety and covenant and agree as
follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement, the following terms shall have the following
meanings:
     “Additional Commitment” shall have the meaning set forth in Section 5.08
hereof.
     “Additional Preferred Equity” shall mean any Additional Preferred Equity
(Pre-Approved) and, to the extent Agent has given its prior written approval of
the terms and conditions applicable thereto, any Additional Preferred Equity
(Agent Approved), which may be issued by the Parent after the Restatement
Effective Date, subject to the terms of the Guaranty, and the terms and
conditions of which are set forth in the applicable Additional Preferred Equity
Documents.
     “Additional Preferred Equity (Agent Approved)” shall mean any Additional
Preferred Equity, other than any Additional Preferred Equity (Pre-Approved), the
terms and conditions of which Agent has given its prior written approval,
including with respect to any amendments or modifications thereto, as required
by Section 9.24 of the Guaranty.

-1-



--------------------------------------------------------------------------------



 



     “Additional Preferred Equity (Pre-Approved)” shall mean (i) any additional
preferred equity issued by the Parent after the Restatement Effective Date
pursuant to the March 2010 Preferred Equity Documents and (ii) any other
preferred equity issued by the Parent after the Restatement Effective Date so
long as such preferred equity is governed by Additional Preferred Equity
Documents which contain terms and conditions that comply with the requirements
of the Loan Documents and (1) does not have a maturity, repayment or redemption
date or require the establishment of a “sinking fund”, or contain terms or
conditions which effectively establish a maturity, repayment or redemption date,
including by triggering or imposing terms and conditions that would incentivize
the Parent to repay or redeem, or establish a “sinking fund” for the repayment
or redemption of, such preferred equity, or any amounts in respect thereof,
including, without limitation, as a result of an increase in the rate of
Dividends payable with respect to such preferred equity, (2) does not provide
for any collateral securing such preferred equity, (3) does not obligate the
Parent to pay any Dividends or other distributions on or with respect to such
preferred equity other than in priority to the payment of Dividends or other
distributions that may be paid to holders of the common equity of the Parent on
or with respect to such common equity, (4) does not provide for any voting
rights (including the ability to elect or nominate board members) of the holders
of such preferred equity that are additional to or more favorable than those
voting rights set forth in the March 2010 Preferred Equity Documents, (5) does
not contain any right of holders of such preferred equity to “put” to the Parent
or convert such preferred equity in exchange for any cash (other than for
fractional shares in connection with the exercise of conversion rights by the
holders of such preferred equity) or in-kind payment (or any combination
thereof) or contain any terms or conditions that would have the effect of giving
holders thereof any such right, or otherwise require the Parent to, redeem such
preferred equity, other than a right to convert such preferred equity to common
equity of the Parent or redemption rights substantially equivalent to those
contained in the March 2010 Preferred Equity Documents and (6) does not contain
any covenants in addition to or less favorable to the Parent than those
contained in the March 2010 Preferred Equity Documents (other than, subject to
clauses (1) through (5) of this definition, with respect to notice periods,
mechanisms for converting such preferred equity to common equity of the Parent,
and the rate at which Dividends are accrued and/or paid), or any defaults.
     “Additional Preferred Equity Designation” shall mean each preferred stock
designation or similar document for Additional Preferred Equity attached to a
Certificate of Amendment by Directors to the Amended Articles of Incorporation
of the Parent.
     “Additional Preferred Equity Documents” shall mean (i) as to any Additional
Preferred Equity other than any Additional Preferred Equity of the type
described in clause (i) of the term “Additional Preferred Equity
(Pre-Approved)”, each Additional Preferred Equity Designation, together with any
other documents, instruments or agreements governing the terms and conditions
applicable to such Additional Preferred Equity, as the same may be amended or
modified from time to time in accordance with the terms of this Agreement and
Section 9.24 of the Guaranty and (ii) as to any Additional Preferred Equity of
the type described in clause (i) of the term “Additional Preferred Equity
(Pre-Approved)”, the March 2010 Preferred Equity Documents relating to such
Additional Preferred Equity.

-2-



--------------------------------------------------------------------------------



 



     “Additional Preferred Equity Exchange” shall mean each exchange of any of
the Senior Notes (and simultaneous Retirement thereof) in connection with each
issuance by the Parent of any Additional Preferred Equity.
     “Adjusted Net Operating Income” shall mean Net Operating Income less the
sum of Net Operating Income from any (a) Tax-Exempt Financing Project,
(b) Credit Tenant Lease Project, (c) real estate project the costs of which are
included within Projects Under Development, (d) real estate project the costs of
which are included within Projects Under Construction and (e) Newly Opened
Project.
     “Advantage” shall mean any payment (whether made voluntarily or
involuntarily, by offset of any deposit or other Indebtedness or otherwise)
received by any Bank in respect of the Borrower’s Debt to the Banks (other than
as a result of the operation of Section 4.06, 4.07, 4.15 or 13.08 hereof) if
such payment results in that Bank having a lesser share of the Borrower’s Debt
to the Banks than was the case immediately before such payment.
     “Affiliate” of any Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. For purposes of this definition, “control” when used
with respect to any Person shall mean the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.
     “Agent” shall mean KeyBank National Association, in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.
     “Agents” shall mean collectively, the Agent and the Syndication Agent.
     “Agent’s Special Counsel” shall mean McKenna Long & Aldridge LLP.
     “Agreement” shall mean this Third Amended and Restated Credit Agreement as
the same may be from time to time amended, supplemented, modified, extended
and/or restated.
     “Anti-Terrorism Law” shall mean the USA Patriot Act or any other law
pertaining to the prevention of future acts of terrorism, in each case as such
law may be amended from time to time.
     “Authorized Fiscal Officer” shall have the meaning set forth in
Section 2.03(b) hereof.
     “Bankruptcy Code” shall mean Title 11 of the United States Code, as the
same may be amended from time to time.
     “Bank” or “Banks” shall mean, individually or collectively as the context
may require, the banking institutions from time to time party hereto, together
with their respective successors and permitted assigns.
     “Base Rate” shall mean a rate per annum equal to the greatest of (a) that
interest rate established from time to time by the Person serving as the Agent
at its principal office as such

-3-



--------------------------------------------------------------------------------



 



Person’s prime rate, whether or not such rate is publicly announced, plus one
and one-half percent (1.5%) per annum, (b) the Federal Funds Effective Rate,
determined one Business Day prior to the date of determination, plus one-half of
one percent (0.5%) per annum or (c) the then-applicable LIBOR rate for a one
month Interest Period (subject to the LIBOR Floor), plus the Indicated Spread
for the LIBOR Rate Option. The prime rate may be other than the lowest interest
rate charged by the Person serving as the Agent for commercial or other
extensions of credit.
     “Base Rate Option” shall mean interest determined pursuant to
Section 4.01(c) hereof and related provisions hereof.
     “Board of Directors” shall mean either the board of directors of the Parent
or any duly constituted committee thereof.
     “Borrower” shall mean Forest City Rental Properties Corporation, an Ohio
corporation.
     “Borrower Debt Yield” shall mean the quotient, expressed as a percentage,
of (a) Adjusted Net Operating Income divided by (b) the sum, without
duplication, of (i) the outstanding principal balance of all Loans, (ii) all
outstanding LC Obligations and (iii) the amount of “total mortgage debt and
notes payable, nonrecourse” (collectively, “Nonrecourse Debt”) of the Borrower
and its Subsidiaries disclosed or reported in the “Liabilities” section of the
consolidated balance sheet on the Form 8-K most recently furnished by the Parent
(or on its behalf) to the Securities and Exchange Commission (which amount is
determined in accordance with the Pro Rata Consolidation Method and calculated
in a manner consistent with prior Test Periods), less (x) the amount of “cash
and equivalents” of the Parent and its Subsidiaries disclosed or reported in the
“Assets” section of the consolidated balance sheet on the Form 8-K most recently
furnished by the Parent (or on its behalf) to the Securities and Exchange
Commission (which amount is determined in accordance with the Pro Rata
Consolidation Method and calculated in a manner consistent with prior Test
Periods) first, to the extent such amount equals all LC Obligations and second,
to the extent such amount (less the amount equal to all such LC Obligations)
exceeds $125,000,000, (y) the sum of all of the following to the extent it
serves as direct collateral for any Nonrecourse Debt included in the preceding
clause (iii): the amounts of “restricted cash and escrowed funds”, “notes and
accounts receivable, net” and other liquid assets of the Borrower and its
Subsidiaries (excluding any funds or other assets of the Borrower and its
Subsidiaries subject to a reserve, escrow arrangement or restriction on use, but
not serving as collateral for any Nonrecourse Debt) disclosed or reported in the
“Assets” section of the consolidated balance sheet on the Form 8-K most recently
furnished by the Parent (or on its behalf) to the Securities and Exchange
Commission (which amount is determined in accordance with the Pro Rata
Consolidation Method and calculated in a manner consistent with prior Test
Periods), and (z) the sum of any Nonrecourse Debt included in the preceding
clause (iii) and secured by any (A) Tax-Exempt Financing Project, (B) Credit
Tenant Lease Project, (C) any real estate project the costs of which are
included within Projects Under Development, (D) any real estate project the
costs of which are included within Projects Under Construction or (E) Newly
Opened Project. For purposes of calculating the Borrower Debt Yield during any
Test Period, the Adjusted Net Operating Income and the amount of Indebtedness
attributable to any real property sold or otherwise disposed of during such Test
Period shall be excluded from such calculation. By way of example, for purposes
of calculating any deduction from the amount

-4-



--------------------------------------------------------------------------------



 



included in clause (b) of this definition as a result of the application of
clause (x) of this definition, if the amount of “cash and equivalents” referred
to in clause (x) is $280,000,000 and the amount of LC Obligations is
$70,000,000, the total deduction from the amount included in clause (b) would be
$155,000,000 (i.e., the sum of (1) $70,000,000, being the extent to which such
“cash and equivalents” equal the LC Obligations and (2) $85,000,000, being the
difference between (I) the amount of such “cash and equivalents” remaining after
deducting the $70,000,000 applied to offset such LC Obligations from the
original “cash and equivalents” amount of $280,000,000 and (II) $125,000,000).
     “Capital Stock” of any Person shall mean any and all shares, interests,
participations, or other equivalents (however designated) of corporate stock or
other equity participations or interests including, without limitation,
partnership interests, whether general or limited, and membership interests,
whether of managing or non-managing members, of such Person.
     “Cash” shall mean money in legal tender of the United States.
     “Cash Equivalents” shall mean, as of any date of determination, highly
liquid instruments with a maturity of three (3) months or less.
     “Change of Management Event” shall be deemed to have occurred at such time
as any three (3) of James A. Ratner, Charles A. Ratner, Ronald A. Ratner, David
J. LaRue and Robert G. O’Brien become unable or cease to hold the respective
positions held by such persons on the date of this Agreement or any more senior
position, with all the responsibilities normally associated with such positions,
provided, that, no Change of Management Event shall be deemed to have occurred
if within one hundred eighty (180) days the Borrower shall have obtained the
reasonable approval of the Agent, in its sole discretion, of one or more
additional executives, such that the remaining and new management executives as
a group, have substantial and sufficient knowledge, experience and capabilities
in the management of a company engaged in the operation of a multi-asset real
estate business of the type engaged in by the Borrower.
     “Change of Ownership Event” shall be deemed to have occurred at such time
as either (a) any Person (other than a Permitted Holder) or any Persons acting
together that would constitute a “group” for purposes of Section 13(d) of the
Exchange Act or any successor provision thereto (other than Permitted Holders),
together with any Affiliates or Related Persons thereof, shall beneficially own
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision thereto) at least thirty percent (30%) of the aggregate voting power
of all classes of Voting Stock of the Parent; or (b) as of any date a majority
of the Board of Directors of the Parent (the “Board”) consists of individuals
who were not either (i) directors of the Parent as of the corresponding date of
the previous year, or (ii) selected or nominated to become directors by the
Board of which a majority consisted of individuals described in clause (b)(i)
above, or (iii) selected or nominated to become directors by the Board of which
a majority consisted of individuals described in clause (b)(i) above and
individuals described in clause (b)(ii) above (excluding, in the case of both
clause (b)(ii) and clause (b)(iii), any individual whose initial nomination for,
or assumption of office as, a member of the Board occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board); or (c) (i) the Permitted Holders referenced in

-5-



--------------------------------------------------------------------------------



 



clause (i) of the definition of “Permitted Holder” shall cease to beneficially
own directly or indirectly at least fifty-one percent (51%) of the aggregate
voting power of all Class B Voting Stock of the Parent or (ii) such Class B
Voting Stock beneficially owned directly or indirectly by such Permitted Holders
shall cease to have the right to appoint at least seventy-five percent (75%) of
the Persons serving on the Board; or (d) the Parent shall cease to own at least
one hundred percent (100%), on a fully diluted basis, of the economic and voting
interests of the Borrower.
     “Cleveland Banking Day” shall mean a day on which the main office of the
Agent is open for the transaction of business.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute and the rules and regulations issued thereunder.
     “Collateral” shall mean all of the property, rights and interests of the
Borrower which are subject to the security interests, security title, liens and
mortgages created by the Security Documents.
     “Commitment” shall mean the obligation of each Bank, during the applicable
Commitment Period, to make Revolving Loans and to participate in Swing Loans and
Letters of Credit, in an aggregate amount not to exceed the amount set forth
opposite such Bank’s name under the column headed “Maximum Amount” on Exhibit A
attached hereto (as such Exhibit A may be amended or otherwise modified, or
deemed amended or otherwise modified, from time to time pursuant to
Section 5.08(c) or 13.08(b) hereof), or such lesser amount as shall be
determined pursuant to Section 5.07 hereof.
     “Commitment Period” shall mean the period from the Restatement Effective
Date until the Termination Date.
     “Common Stock” of any Person shall mean Capital Stock of such Person that
does not rank prior, as to the payment of dividends or distributions or as to
other amounts upon any voluntary or involuntary liquidation, dissolution, or
winding up of such Person, to shares of Capital Stock or any other class of
stock of such Person.
     “Completion Guaranty” shall mean any guarantee of performance by the
Borrower or the Parent, as applicable, that construction of a real estate
project will be completed in accordance with applicable plans and specifications
and that all costs associated with such completion will be paid, provided, that
such costs may include an interest reserve only through completion of the
project and not through stabilization of such project.
     “Consideration” shall have the meaning set forth in the definition of
Multi-Asset Acquisition.
     “Contingent Obligation” shall mean, with respect to any Person at the time
of any determination, without duplication, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person in any manner, whether
directly or otherwise; provided, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit, in each case in the ordinary

-6-



--------------------------------------------------------------------------------



 



course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the Indebtedness in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonable anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).
     “Credit Tenant Lease Project” shall mean any real estate project at least
majority owned by the Borrower or any of its Subsidiaries, which was entirely
financed through a traditional single tenant credit-tenant financing, which
project is highly leveraged and which financing is typified by a loan (a) that
has a low debt service coverage ratio, (b) that is fully amortizing during the
term of such loan or the payment of any balloon balance of such loan is insured
by, or is subject to some other similar credit enhancement provided by, a
credit-worthy Person and (c) the terms of which are based on the underlying
long-term credit rating of the project’s tenant which credit rating was or is,
at the time of execution by such tenant of a lease for space at the applicable
property, at least BBB- from S&P or Baa3 from Moody’s or is otherwise considered
investment grade on a private basis as determined by the Agent.
     “Cross-Collateralize” with respect to any Person, shall mean (a) the
granting of a Lien by such Person on all or a portion of the assets of such
Person to secure Indebtedness owing by such Person to a lender and the granting
of a Lien by such Person on the same group of assets to secure Indebtedness
owing by such Person to (i) the same lender under a different agreement, note or
other instrument or (ii) one or more other lenders, or (b) the granting of a
Lien by such Person on more than one asset of such Person to secure Indebtedness
owing by such Person to one or more lenders under one agreement, note or other
instrument or (c) the granting of a Lien by such Person on all or a portion of
its assets to secure Indebtedness owing by another Person.
     “Debt” shall mean, collectively, (a) all Indebtedness now or hereafter
incurred by the Borrower to the Banks (including the Swing Line Lenders and the
Issuing Banks) pursuant to this Agreement, the Notes and the other Related
Writings, including, but not limited to, the principal of and interest on all
Notes, the stated amounts of all Letters of Credit issued by the Issuing Banks
hereunder and related LC Obligations and the fees and any LIBOR breakage
compensation payable hereunder or thereunder, (b) each extension, renewal,
consolidation or refinancing thereof in whole or in part and (c) all interest
from time to time accruing on any of the foregoing Indebtedness (including
interest which, but for the filing of a petition in bankruptcy with respect to
the Borrower, would have accrued on any of the foregoing Indebtedness, whether
or not a claim is allowed against the Borrower for such interest in the related
bankruptcy proceeding).
     “Debt Service Coverage Ratio” shall mean, for any Test Period, the ratio of
(i) Net Operating Income to (ii) the sum of (W) all scheduled principal payments
(excluding balloon payments) on non-recourse mortgage Indebtedness of the
Borrower and its Subsidiaries, plus (X) all interest expense of the Borrower and
its Subsidiaries as reported on the Form 8-K that is furnished by the Parent (or
on its behalf) to the Securities and Exchange Commission with respect to such
Test Period (to be calculated in a manner consistent with prior Test Periods),
minus (Y) non-cash interest expense accrued but not currently payable, up to a
maximum of Five Million Dollars ($5,000,000), excluding non-cash interest
expense accrued with respect to Indebtedness owing by the Borrower and its
Subsidiaries to the government of the United States or any state or municipality
thereof or any agencies of any of the foregoing, minus (Z) non-cash

-7-



--------------------------------------------------------------------------------



 



interest expense accrued but not currently payable solely with respect to
Indebtedness owing by the Borrower and its Subsidiaries to the government of the
United States or any state or municipality thereof or any agencies of any of the
foregoing, in each case with respect to such Test Period.
     “Delinquent Bank” shall have the meaning set forth in Section 12.15 hereof.
     “Distributions” shall have the meaning set forth in Section 8.14(a) hereof.
     “Dividends” shall mean all dividends (in cash or otherwise) declared and/or
paid, capital returned, and other distributions of any kind made on or in
respect of any share of Capital Stock outstanding at any time.
     “Domestic Subsidiary” shall mean any Subsidiary organized under the laws of
any state of the United States of America or the District of Columbia which
conducts the major portion of its business within the United States.
     “Draw” shall have the meaning set forth in Section 3.01(b) hereof.
     “80% FCCC/FCL Loans” shall have the meaning set forth in
Section 8.15(b)(viii) hereof.
     “Environmental Laws” shall mean all provisions of law, statutes,
ordinances, rules, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by the government
of the United States of America or by any state or municipality thereof or by
any court, agency, instrumentality, regulatory authority or commission of any of
the foregoing, now or hereafter in effect, and in each case as amended,
concerning or relating to health, safety and protection of, or regulation of the
discharge of substances into, the environment.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and rulings issued thereunder.
     “ERISA Affiliate” shall mean each person (as defined in Section 3(9) of
ERISA) which together with the Borrower, the Parent or any Subsidiary of the
Borrower or any Subsidiary of the Parent would be deemed a “single employer”
within the meaning of Section 414(b), (c), (m) or (o) of the Code.
     “Event of Default” shall have the meaning set forth in Article X hereof.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any successor thereto.
     “Extension Request” shall have the meaning set forth in Section 5.09(a)
hereof.
     “FCCC” shall mean Forest City Capital Corporation, an Ohio corporation and
a wholly-owned Subsidiary of the Borrower.

-8-



--------------------------------------------------------------------------------



 



     “FCL” shall mean Forest City Loan, LLC, a Delaware limited liability
company and a wholly-owned Subsidiary of the Borrower.
     “Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Cleveland Banking Day, for the next preceding Cleveland
Banking Day) by the Federal Reserve Bank of Cleveland, or, if such rate is not
so published for any day which is a Cleveland Banking Day, the average of the
quotations for such day on such transactions received by the Agent from three
federal funds brokers of recognized standing selected by the Agent.
     “Fiscal Quarterly Date” shall mean each of January 31, April 30, July 31
and October 31.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America, in effect from time to time.
     “Government Acts” shall have the meaning set forth in Section 3.01(m)
hereof.
     “Guaranty” shall mean the Third Amended and Restated Guaranty of Payment of
Debt dated of even date herewith and issued by the Parent to the Agents, the
Documentation Agent and the Banks, in substantially the form and substance of
Exhibit B attached hereto, as such Guaranty may be from time to time, amended,
restated or otherwise modified in accordance with the terms of this Agreement
and the Guaranty.
     “Hedge Agreement” shall mean any non-fully paid derivative, such as
interest rate swaps or collar agreements or other similar agreements or
arrangements designed to hedge the position of a Person with respect to interest
rates, excluding (a) any such agreements as to which all of the obligations of
such Person are paid or payable within twelve (12) months of the date such
agreement is entered into by such Person and (b) Total Rate of Return Swaps.
     “Increase Date” shall have the meaning set forth in Section 5.08 hereof.
     “Increase Notice” shall have the meaning set forth in Section 5.08 hereof.
     “Indebtedness” shall mean, with respect to any Person at the time of any
determination, without duplication, all obligations of such Person which in
accordance with GAAP should be classified upon the balance sheet of such Person
as liabilities, but in any event including: (a) all obligations of such Person
for borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid or accrued, (d) all
written obligations of such Person to maintain working capital, equity capital
or other financial statement condition of another Person so as to enable such
other Person to pay its Indebtedness or otherwise to protect the holder of such
Indebtedness against loss in respect thereof, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(f) all obligations of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all capitalized lease obligations of such

-9-



--------------------------------------------------------------------------------



 



Person, (h) all obligations of such Person in respect of Hedge Agreements and
Total Rate of Return Swaps, (i) all obligations of such Person, actual or
contingent, as an account party or applicant in respect of letters of credit or
bankers’ acceptances, and, without duplication, all drafts drawn thereunder, and
(j) all obligations of any partnership or joint venture as to which such Person
is or may become personally liable, provided, that, Indebtedness shall not
include (i) any obligations incurred as a result of fraud, misappropriation,
misapplication and environmental indemnities, as are usual and customary in
commercial mortgage loan transactions, and (ii) trade payables, deferred
revenue, taxes and accrued expenses, in each case arising in the ordinary course
of business and that is due and payable less than twelve (12) months after the
date such debt was incurred.
     “Indemnity Agreement” shall mean any indemnity agreement, in form and
substance satisfactory to the Agents and the Banks, by and between the Parent
and a Surety, and as each such indemnity agreement may be amended, restated or
otherwise modified.
     “Indicated Spread” shall have the meaning set forth in Section 4.01(d)
hereof.
     “Insolvent/Seized Bank” shall mean any Bank which (or whose parent holding
company) is subject to (a) any bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or (b) any “cease and desist” order or
“consent” order restricting, limiting or requiring prior approval for lending or
other extensions of credit from, receivership of, or other operational control
of, any applicable state or federal regulatory authority.
     “Interest Adjustment Date” shall mean the last day of each Interest Period.
     “Interest Period” shall mean a period of one, two, three, six or nine
months or one year (as selected by the Borrower) commencing on the applicable
borrowing, continuation or conversion date of each Loan subject to the LIBOR
Rate Option and each Interest Period occurring thereafter with respect to such
Loan shall commence on the day on which the immediately preceding Interest
Period expires; provided, that if any such Interest Period would be affected by
a reduction in the Total Revolving Loan Commitments as provided in Section 5.07
hereof, prepayment rights as provided in Section 5.05 hereof or the maturity of
the Loans as provided in Section 2.06 hereof, such Interest Period shall,
without affecting the Borrower’s obligations, if any, to pay to the Banks the
LIBOR breakage compensation set forth in Section 5.05 hereof, be shortened to
end on the date of such reduction, prepayment or maturity. Notwithstanding
anything to the contrary contained above:
     (i) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last London Banking Day of such
calendar month;
     (ii) if any Interest Period would otherwise expire on a day which is not a
London Banking Day, such Interest Period shall expire on the next succeeding
London Banking Day, provided, that if any Interest Period would otherwise expire
on a day which is not a London Banking Day but is a day of the month after which
no further London Banking Day occurs in such month, such Interest Period shall
expire on the next preceding London Banking Day;

-10-



--------------------------------------------------------------------------------



 



     (iii) no Interest Period may be selected at any time that an Event of
Default has occurred and is continuing;
     (iv) no Interest Period may be selected if it would extend beyond the
scheduled maturity date or principal repayment date(s) of the Loans to which it
would apply; and
     (v) no Interest Period may be selected if it would extend beyond the
Termination Date.
     “Issuing Bank” shall mean KeyBank National Association, in its capacity as
the Bank issuing Letters of Credit pursuant to the terms and conditions of this
Agreement (including, without limitation, the Letters of Credit referred to in
Section 3.01(g) hereof, for which KeyBank National Association shall be deemed
to be the Issuing Bank), and any successor thereto; provided, however, that in
the event that the Borrower reasonably determines that it would be beneficial to
have a Letter of Credit issued pursuant to the terms and conditions of this
Agreement by a Bank with a higher rating than KeyBank National Association has
at any applicable time of reference (as determined by Moody’s or S&P), or for
any other reason reasonably acceptable to the Agent, the Borrower shall have the
right to elect any Bank having a higher rating than KeyBank National Association
(or such other applicable Bank) as the Issuing Bank for that particular Letter
of Credit; provided, further, that no Bank other than KeyBank National
Association shall be required to be an Issuing Bank and that no more than three
(3) Banks in addition to KeyBank National Association may be an Issuing Bank at
any time. When referred to in this Agreement, Issuing Bank shall refer to the
Bank acting as Issuing Bank with respect to any particular Letter of Credit
issued pursuant to the terms and conditions of this Agreement and, with respect
to establishing whether any consent, approval or waiver to be given or granted
by the Issuing Banks hereunder has been properly given or granted, only the
consent, approval or waiver of the Issuing Banks which, at the time such
consent, approval or waiver is to be given or granted, have issued any
outstanding Letters of Credit, shall be required.
     “Last LIBOR” shall have the meaning set forth in Section 5.05(b) hereof.
     “Land Group” shall mean Forest City Land Group, Inc., an Ohio corporation,
together with its Subsidiaries.
     “LC Obligations” shall mean the aggregate amount of all possible drawings
under all Letters of Credit issued pursuant to Section 3.01 hereof and all
Letters of Credit listed on Exhibit C attached hereto (which are letters of
credit originally issued (or deemed issued) under the 2010 Credit Agreement that
remain outstanding on the date hereof), plus all amounts drawn under any of such
Letters of Credit and not reimbursed.
     “Lead Arranger” shall mean KeyBanc Capital Markets or any successor.
     “Letter of Credit” shall mean, unless otherwise specified in this
Agreement, or a Related Writing, a letter of credit issued (or deemed issued) by
an Issuing Bank pursuant to the terms and conditions of this Agreement.
     “LIBOR” shall mean, for any Loan bearing interest at the LIBOR Rate Option
for any Interest Period, the average rate as shown in Reuters Screen LIBOR01
Page (or any successor

-11-



--------------------------------------------------------------------------------



 



service, or if such Person no longer reports such rate as reasonably determined
by Agent, by another commercially available source providing such quotations
reasonably approved by Agent) at which deposits in U.S. dollars are offered by
first class banks in the London Interbank Market at approximately 11:00 a.m.
(London time) on the day that is two (2) London Banking Days prior to the first
day of such Interest Period with a maturity approximately equal to such Interest
Period and in an amount approximately equal to the amount to which such Interest
Period relates, adjusted for reserves and taxes if required by future
regulations; provided that in no event shall LIBOR ever be less than the LIBOR
Floor. If such service no longer reports such rate or the Agent determines in
good faith that the rate so reported no longer accurately reflects the rate
available to the Person serving as the Agent in the London Interbank Market,
Loans shall accrue interest at the Base Rate plus the Indicated Spread for such
Loan. For any period during which a Reserve Percentage shall apply, LIBOR with
respect to any Loan bearing interest at the LIBOR Rate Option shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.
     “LIBOR Breakage Rate” shall have the meaning set forth in Section 5.05(b)
hereof.
     “LIBOR Floor” shall mean a rate of one hundred (100) basis points per
annum.
     “LIBOR Rate Option” shall mean interest determined pursuant to
Section 4.01(b) and related provisions hereof.
     “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
or any similar notice or recording statute, and any lease having substantially
the same effect as any of the foregoing).
     “Loan” shall mean a Revolving Loan or a Swing Loan.
     “London Banking Day” shall mean a day on which banks are open for business
in London, England, and quoting deposit rates for U.S. dollar deposits.
     “Majority Banks” shall mean, at any time, Banks having greater than fifty
percent (50%) of the Total Revolving Loan Commitments or, if the Total Revolving
Loan Commitments shall have been terminated, Banks holding Notes evidencing
greater than fifty percent (50%) of the aggregate unpaid principal amount
outstanding under the Notes (other than the Swing Line Notes) and outstanding LC
Obligations (and each Bank shall be deemed to hold outstanding LC Obligations in
an amount equal to its Pro rata share thereof based on such Bank’s Commitment);
provided that in determining said percentage at any given time, all then
existing Delinquent Banks will be disregarded and excluded and the Total
Revolving Loan Commitments or aggregate unpaid principal amount outstanding
under such Notes and outstanding LC Obligations, as applicable, shall be
redetermined for voting purposes only to exclude the Commitments, or the unpaid
principal amount outstanding under such Notes and outstanding LC Obligations, as
applicable, of such Delinquent Banks.
     “Mandatory Request” shall have the meaning set forth in Section 2.07(b)
hereof.

-12-



--------------------------------------------------------------------------------



 



     “March 2010 Preferred Equity” shall mean (i) the Two Hundred Twenty Million
Dollars ($220,000,000) of Series A Cumulative Perpetual Convertible Preferred
Stock issued on or about March 4, 2010, the terms of which are set forth in the
March 2010 Preferred Equity Documents and (ii) any additional preferred equity
of the Parent issued pursuant to the March 2010 Preferred Equity Documents, to
the extent permitted under the March 2010 Preferred Equity Documents and the
Loan Documents.
     “March 2010 Preferred Equity Designation” shall mean the Preferred Stock
Designation of Series A Cumulative Perpetual Convertible Preferred Stock
attached to the Certificate of Amendment by Directors to the Amended Articles of
Incorporation of the Parent dated March 4, 2010.
     “March 2010 Preferred Equity Documents” shall mean the March 2010 Preferred
Equity Designation, together with any other documents, instruments or agreements
governing the terms and conditions applicable to the March 2010 Preferred
Equity, as the same may be amended or modified from time to time in accordance
with the terms of Section 9.24 of the Guaranty.
     “Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, assets, liabilities, or condition (financial or otherwise)
of the Borrower or the Parent or (b) a material adverse effect on the rights or
remedies of the Banks or the Agents, or on the ability of the Borrower or the
Parent to perform its respective obligations to the Banks or the Agents under
this Agreement, the Notes, the Guaranty, the Pledge Agreement or the other
Related Writings or (c) a material adverse effect on the validity or
enforceability of this Agreement, the Notes, the Guaranty, the Pledge Agreement
or the other Related Writings or the creation, perfection and priority of any
Liens of the Agent in the Collateral.
     “Material Possible Default” shall mean any Possible Default relating to
Section 7.17 hereof.
     “Maximum Swing Line Amount” shall have the meaning set forth in
Section 2.07(a) hereof.
     “Maximum Letter of Credit Amount” shall have the meaning set forth in
Section 3.01(a) hereof.
     “Measured Credit Risk” shall mean the product of (i) the notional amount of
a Hedge Agreement entered into or guaranteed by the Parent, the Borrower, FCCC,
or any other Subsidiary of the Borrower (other than a SPE Subsidiary) in each
case with any Person other than a Bank that has a remaining period to maturity
of greater than twelve (12) months, times (ii) the number of years remaining to
maturity of such Hedge Agreement, times (iii) one and one-quarter percent
(1.25%).
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Multi-Asset Acquisition” shall mean any transaction or series of related
transactions entered into by one or more Subsidiaries of the Borrower for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any

-13-



--------------------------------------------------------------------------------



 



business unit or division of any Person, or two or more unrelated assets of any
Person (that is, assets other than those consisting of a single identifiable
project) (in each case other than an Affiliate of the Borrower), (ii) the
acquisition of in excess of fifty percent (50%) of the stock (or other equity
interest) of any Person, or (iii) the acquisition of another Person by a merger
or consolidation or any other combination with such Person; where the total
Consideration paid by any such Subsidiary in each such acquisition (or series of
related acquisitions) does not exceed Two Hundred Million Dollars ($200,000,000)
and where the aggregate of the Consideration paid by all Subsidiaries of the
Borrower in all such acquisitions from and after June 6, 2007 does not exceed
Eight Hundred Million Dollars ($800,000,000). For purposes of this definition,
“Consideration” shall mean all consideration paid by the acquiring Subsidiary,
including all borrowed funds, cash, the issuance of securities or notes and the
assumption or incurring of liabilities (direct and contingent).
     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Borrower, its Subsidiaries or any
ERISA Affiliate is making or accruing an obligation to make contributions or has
within any of the five (5) plan years before that time made or accrued an
obligation to make contributions.
     “Net Operating Income” shall mean, for any Test Period, the excess of the
Borrower’s revenues and the revenues of any Person in which the Borrower owns a
direct or an indirect interest over the Borrower’s and such Persons’ operating
expenses; provided, however, Net Operating Income (a) shall not include any
gains or losses from the sale of income producing real property, other than
gains or losses obtained from the sale of outlot parcels up to a total maximum
aggregate amount of Twenty Million Dollars ($20,000,000) for the immediately
preceding four consecutive quarters, (b) shall include adjustments for cash flow
of properties pursuant to which the Borrower is receiving a preferred return
over and above its ownership percentage in such properties, (c) shall not
include any gains resulting from the re-appraisal or write-up of any assets or
with respect to derivatives, (d) shall not include non-cash expenses incurred in
connection with stock-based compensation or as a result of development project
write-offs, early extinguishment of Indebtedness and derivative losses and
(e) shall not include other extraordinary, unusual or non-recurring gains,
losses or expenses to the extent such gains, losses or expenses are disclosed or
reported on the Form 8-K that is furnished by Parent (or on its behalf) to the
Securities and Exchange Commission with respect to such period, in each case
(including, without limitation, the calculation of revenues and operating
expenses) as determined in accordance with the Pro Rata Consolidation Method.
     “Newly Opened Project” shall mean each real estate project of the Borrower
or any of its Subsidiaries from the earliest of (i) the date of issuance of a
shell certificate of occupancy with respect to such project, (ii) the grand
opening of such project and (iii) the date the first tenant or unit owner (as
applicable) of such project takes occupancy until the earliest of (x) ninety
percent (90%) occupancy (based on a rentable square footage basis or, with
respect to any such residential project, based on the number of units for such
project sold or occupied, as applicable) of the improvements related to such
project, (y) twenty-four (24) months following the issuance of a shell
certificate of occupancy with respect to such project, and (z) twenty-four
(24) months from the date the first tenant or unit owner (as applicable) of such
project takes occupancy, but, in the case of any project opening in phases, in
no event longer than thirty (30)

-14-



--------------------------------------------------------------------------------



 



months from the date the first tenant or unit owner (as applicable) of such
project takes occupancy.
     “New Senior Notes” shall mean the Indebtedness issued pursuant to the New
Senior Notes Indenture or an amendment of an existing Senior Notes Indenture,
which Indebtedness conforms to the requirements of Section 9.10(h)(x) of the
Guaranty, together with any notes evidencing any Indebtedness incurred in
connection with the refinancing of such senior notes in accordance with the
terms of this Agreement and the Guaranty to the extent the proceeds of such
Indebtedness are applied to the Retirement of such senior notes.
     “New Senior Notes Indenture” shall mean the indenture relating to the New
Senior Notes, if any, together with any indenture relating to new notes which
refinance any of the New Senior Notes in accordance with the terms of this
Agreement and the Guaranty.
     “Non-Affiliate Construction Project” shall mean any real property and all
improvements to be constructed thereon (collectively, the “Non-Affiliate
Property”) (a) with respect to which the Borrower or a Subsidiary of the
Borrower, as the case may be, (i) may make a Permitted Non-Affiliate Loan, and
(ii) is the developer pursuant to an agreement with a Non-Affiliated Entity as
owner of the Non-Affiliate Property; and (b) with respect to which the Borrower
or an Affiliate of the Borrower, as the case may be, holds an irrevocable option
from either the Non-Affiliated Entity or the parent of the Non-Affiliated Entity
to acquire, respectively, either (i) the Non-Affiliate Property, or (ii) all of
the equity interests in and to such Non-Affiliated Entity owned by the parent of
the Non-Affiliated Entity.
     “Non-Affiliated Entity” shall mean any Person that is not an Affiliate of
the Borrower and that is wholly-owned by another Person.
     “Nonrecourse Debt” shall have the meaning set forth in the definition of
“Borrower Debt Yield” appearing in this Article I.
     “Note” or “Notes” shall mean (a) a Revolving Loan Note or (b) a Swing Line
Note, as the context may require.
     “Notice of Borrowing” shall have the meaning set forth in Section 5.01(a)
hereof.
     “Parent” shall mean Forest City Enterprises, Inc., an Ohio corporation.
     “Payment Default” shall mean any failure by the Borrower or the Parent to
make payment of principal, interest, or any other fees or expenses due, whether
at maturity or by acceleration, under this Agreement, any Note or the Guaranty.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
     “Permitted Debt” shall have the meaning set forth in Section 8.04 hereof.
     “Permitted Distributions” shall have the meaning set forth in
Section 8.14(a) hereof.

-15-



--------------------------------------------------------------------------------



 



     “Permitted Holder” shall mean (i) any of Samuel H. Miller, Albert B.
Ratner, Charles A. Ratner, James A. Ratner, Ronald A. Ratner or any spouse or
lineal descendant of any of the foregoing, and any trusts for the benefit of any
of the foregoing, (ii) RMS Limited Partnership and any general partner or
limited partner thereof and any Person (other than a creditor) that upon the
dissolution or winding up of RMS Limited Partnership receives a distribution of
Capital Stock of the Parent, (iii) any group (as defined in Section 13(d) of the
Exchange Act) of two (2) or more Persons or entities that are specified in the
immediately preceding clauses (i) and (ii), and (iv) any successive
recombination of the Persons or groups that are specified in the immediately
preceding clauses (i), (ii) and (iii).
     “Permitted Non-Affiliate Loan” shall mean a loan by the Borrower or any
Subsidiary of the Borrower to a Non-Affiliated Entity for the purposes of
(a) purchasing or otherwise acquiring a Non-Affiliate Property or (b) paying
construction costs, in each case, in connection with a Non-Affiliate
Construction Project.
     “Permitted Non-Affiliate Loan Reserve” shall mean, as of any date of
determination, an amount equal to (a) twenty percent (20%) multiplied by (b) the
amount, if any, by which the aggregate amount of gain deferred for federal
income tax purposes on the consolidated return of the Parent and its
Subsidiaries in connection with all Non-Affiliate Construction Projects, for the
three (3) year period ending on such determination date, exceeds Seventy-Five
Million Dollars ($75,000,000).
     “Person” shall mean an individual, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity or
organization, including, without limitation, governmental or political
subdivision or an agency or instrumentality thereof.
     “Plan” shall mean any employee pension benefit plan subject to Title IV of
ERISA or Section 412 of the Code, established or maintained by the Borrower, any
Subsidiary, or any ERISA Affiliate, or any such Plan to which the Borrower, any
Subsidiary, or any ERISA Affiliate is required to contribute on behalf of any of
its employees.
     “Pledge Agreement” shall mean the Pledge Agreement dated as of January 29,
2010 and executed by Borrower in favor of Agent, as amended, restated,
supplemented or otherwise modified from time to time.
     “Pledged Entity” shall have the meaning set forth in Section 7.05(e)(ii)
hereof.
     “Pledged Subsidiary” shall have the meaning set forth in Section 8.11(a)
hereof.
     “Possible Default” shall mean any event, act or condition which with notice
or lapse of time, or both, would constitute an Event of Default.
     “Preferred Equity” shall mean (i) the March 2010 Preferred Equity and
(ii) the Additional Preferred Equity.
     “Prepayment LIBOR” shall have the meaning set forth in Section 5.05(b)
hereof.

-16-



--------------------------------------------------------------------------------



 



     “Projects Under Construction” shall mean amounts included in the “Assets”
section (for purposes of calculating Adjusted Net Operating Income) or the
“Liabilities” section (for purposes of calculating the Total Development Ratio
(as defined in the Guaranty)) of the consolidated balance sheet (which amount is
determined in accordance with the Pro Rata Consolidation Method and calculated
in a manner consistent with prior Test Periods) that is disclosed or reported as
“total projects under construction” on the Form 8-K most recently furnished by
the Parent (or on its behalf) to the Securities and Exchange Commission;
provided, that, notwithstanding the foregoing, any such amounts associated with
any real estate project (or any phase thereof) with respect to which any of the
events or conditions set forth in clauses (i), (ii) or (iii) of the definition
of Newly Opened Project have occurred shall, upon the occurrence of any such
event or condition, cease to be included in the calculation of Projects Under
Construction.
     “Projects Under Development” shall mean amounts included in the “Assets”
section (for purposes of calculating Adjusted Net Operating Income) or the
“Liabilities” section (for purposes of calculating the Total Development Ratio
(as defined in the Guaranty)) of the consolidated balance sheet (which amount is
determined in accordance with the Pro Rata Consolidation Method and calculated
in a manner consistent with prior Test Periods) that is disclosed or reported as
“total projects under development” on the Form 8-K most recently furnished by
the Parent (or on its behalf) to the Securities and Exchange Commission;
provided, that, notwithstanding the foregoing, any such amounts associated with
any real estate project with respect to which the construction of improvements
(as opposed to the development of the real estate in preparation of such
construction) has commenced shall, upon the commencement of such construction,
cease to be included in the calculation of Projects Under Development and shall
be deemed to be included in the calculation of Projects Under Construction.
     “Property Owning Entity” shall have the meaning set forth in
Section 7.05(e)(ii) hereof.
     “Pro rata” when used with reference to the Banks shall mean (unless the
context otherwise clearly indicates) pro rata according to the unpaid principal
amounts owing to the respective Banks under the Notes, or, if no principal is
then owing to any Bank, according to the Commitments of the respective Banks.
     “Pro Rata Consolidation Method” shall mean the pro rata method of
consolidation as fully reconciled to GAAP and as reported on each Form 8-K that
is furnished by the Parent (or on its behalf) to the Securities and Exchange
Commission.
     “Regulatory Change” shall mean, as to any Bank, any change in federal,
state or foreign laws or regulations or the adoption or making of any
interpretations, directives or requests of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental authority charged with the interpretation or
administration thereof.
     “Related Person” of any Person shall mean any other Person directly or
indirectly owning (a) five percent (5%) or more of the outstanding Common Stock
of any class of such Person (or, in the case of a Person that is not a
corporation, five percent (5%) or more of the equity interest in such Person),
or (b) five percent (5%) or more of the combined voting power of the Voting
Stock of such Person.

-17-



--------------------------------------------------------------------------------



 



     “Related Writing” shall mean any Note, assignment, mortgage, security
agreement, Subordination Agreement, pledge agreement, guaranty agreement,
financial statement, audit report, officer’s certificate or other writing
furnished by the Borrower, the Parent or any of their respective officers to the
Agents or the Banks pursuant to or otherwise in connection with this Agreement,
including, but not limited to, the Guaranty, the Pledge Agreement and the Side
Letter.
     “Reportable Event” shall mean a reportable event as that term is defined in
Title IV of ERISA with respect to a Plan as to which the 30-day notice
requirement has not been waived by the PBGC.
     “Requested Letter of Credit Amount” shall have the meaning set forth in
Section 3.01(n) hereof.
     “Required Banks” shall mean, at any time, Banks having at least sixty-six
and two-thirds percent (66 2/3%) of the Total Revolving Loan Commitments or, if
the Total Revolving Loan Commitments shall have been terminated, Banks holding
Notes evidencing, without duplication, at least sixty-six and two-thirds percent
(66 2/3%) of the aggregate unpaid principal amount outstanding under the Notes
(other than the Swing Line Notes) and outstanding LC Obligations (and each Bank
shall be deemed to hold outstanding LC Obligations in an amount equal to its Pro
rata share thereof based on such Bank’s Commitment); provided that in
determining said percentage at any given time, all then existing Delinquent
Banks will be disregarded and excluded and the Total Revolving Loan Commitments
or aggregate unpaid principal amount outstanding under such Notes and
outstanding LC Obligations, as applicable, shall be redetermined for voting
purposes only to exclude the Commitments, or the unpaid principal amount
outstanding under such Notes and outstanding LC Obligations, as applicable, of
such Delinquent Banks.
     “Reserve Deficiency” shall mean, as of any date of determination, the
amount by which (a) the Reserved Commitment in effect on such date exceeds
(b) the Total Revolving Loan Commitments in effect on such date.
     “Reserve Deficiency Account” shall mean an interest bearing reserve account
to be maintained with the Agent into which Cash shall be deposited from time to
time for purposes of eliminating any Reserve Deficiency.
     “Reserve Percentage” shall mean, for any Interest Period, that percentage
which is specified two (2) Cleveland Banking Days before the first day of such
Interest Period by the Board of Governors of the Federal Reserve System (or any
successor) or any other governmental or quasi-governmental authority with
jurisdiction over the Agent or any Bank for determining the maximum reserve
requirement (including, but not limited to, any marginal reserve requirement)
for the Agent or any Bank with respect to liabilities constituting or including
(among other liabilities) Eurocurrency liabilities in an amount equal to the
Loans to which such Interest Period applies and with a maturity equal to such
Interest Period.
     “Reserved Commitment” shall mean, collectively, (a) the Section 2.02
Reserved Commitment, (b) in the event the Termination Date is extended pursuant
to Section 5.09 hereof,

-18-



--------------------------------------------------------------------------------



 



the Section 5.09 Reserved Commitment, (c) any and all Section 9.10 Reserved
Commitment (as defined in Section 9.10(h)(x) of the Guaranty) and (d) any and
all Section 9.13 Reserved Commitment (as defined in Section 9.13(d) of the
Guaranty).
     “Reserved Letter of Credit Amount” shall have the meaning set forth in
Section 3.01(n) hereof.
     “Restatement Effective Date” shall mean the date on which all conditions
precedent set forth in Article VI are satisfied or waived by the Agent and the
Required Banks.
     “Retire”, “Retired”, “Retirement” or “Retiring” shall mean, with respect to
any Indebtedness of the Parent or any of its Subsidiaries, the purchase (and
simultaneous retirement), retirement, redemption, payment and/or defeasance by
the Parent or such Subsidiary, as the case may be, of such Indebtedness in
accordance with the terms and conditions of this Agreement and the Guaranty.
     “Revolving Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans outstanding, (b) the Swing
Line Exposure, (c) the LC Obligations outstanding and (d) the Reserved Letter of
Credit Amount then in effect.
     “Revolving Loan Note” shall mean a note or notes substantially in the form
of Exhibit D-1 attached hereto, executed and delivered by the Borrower pursuant
to Section 2.05, 5.08 or 13.08 hereof, as applicable, and as each such Note may
be, from time to time, amended, restated or otherwise modified and all
replacements therefor.
     “Revolving Loans” shall have the meaning set forth in Section 2.03(a)
hereof.
     “Section 2.02 Reserved Commitment” shall have the meaning set forth in
Section 2.02(b) hereof.
     “Section 5.09 Reserved Commitment” shall have the meaning set forth in
Section 5.09 hereof.
     “Security Documents” shall mean, collectively, the Pledge Agreement, UCC-1
financing statements and any further collateral assignments by the Borrower or
any of its Subsidiaries to the Agent for the benefit of the Banks.
     “Senior Notes” shall mean the 2003 Senior Notes, the 2004 Senior Notes, the
2005 Senior Notes, the 2006 Puttable Senior Notes, the 2009 Puttable Senior
Notes, the 2009 Convertible Senior Notes and the New Senior Notes.
     “Senior Notes Indentures” shall mean the 2003 Senior Notes Indenture, the
2006 Puttable Senior Notes Indenture, the 2009 Puttable Senior Notes Indenture,
the 2009 Convertible Senior Notes Indenture and the New Senior Notes Indenture.
     “Senior Officer” shall mean the chief executive officer, president or chief
financial officer of either the Parent or the Borrower, as applicable.

-19-



--------------------------------------------------------------------------------



 



     “Side Letter” shall mean that certain side letter dated the date hereof and
executed by the Borrower, the Parent, the Agent and the Banks, together with any
schedule(s) attached thereto, as such schedule(s) may be updated from time to
time as provided in this Agreement.
     “SPE Subsidiary” shall mean a Subsidiary of the Borrower whose sole assets
consist of contiguous parcels of land, the improvements, if any, thereon,
fixtures and other equipment used in connection therewith, receivables arising
from tenants in connection therewith and the proceeds of such receivables and
other property directly obtained from the ownership of such assets.
     “S&P” shall mean Standard & Poor’s Corporation.
     “Subordination Agreement” shall mean any subordination agreement in form
and substance satisfactory to the Agents and the Banks entered into by a Surety
in favor of the Agent for the benefit of the Banks, and as each such
Subordination Agreement may, from time to time, be amended, restated or
otherwise modified in accordance with the terms hereof.
     “Subsidiary” of any Person shall mean and include (i) any corporation more
than fifty percent (50%) of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation is at the time owned by such Person directly or indirectly through
one or more Subsidiaries, (ii) any partnership, limited liability company,
association (including any business trust) or other entity in which such Person
directly or indirectly through one or more Subsidiaries, has more than a fifty
percent (50%) voting or equity interest at the time and (iii) any corporation,
limited liability company, partnership, association or other entity the accounts
of which are consolidated with those of its parent in the parent’s consolidated
financial statements. Unless otherwise specified, references in this Agreement
to “Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower.
     “Super Majority Banks” shall mean, at any time, Banks having at least
eighty percent (80%) of the Total Revolving Loan Commitments or, if the Total
Revolving Loan Commitments shall have been terminated, Banks holding Notes
evidencing, without duplication, at least eighty percent (80%) of the aggregate
unpaid principal amount outstanding under the Notes (other than the Swing Line
Notes) and outstanding LC Obligations (and each Bank shall be deemed to hold
outstanding LC Obligations in an amount equal to its Pro rata share thereof
based on such Bank’s Commitment); provided that in determining said percentage
at any given time, all then existing Delinquent Banks will be disregarded and
excluded and the Total Revolving Loan Commitments or aggregate unpaid principal
amount outstanding under such Notes and outstanding LC Obligations, as
applicable, shall be redetermined for voting purposes only to exclude the
Commitments, or the unpaid principal amount outstanding under such Notes and
outstanding LC Obligations, as applicable, of such Delinquent Banks.
     “Surety” shall mean any surety or insurance company reasonably acceptable
to the Agents.
     “Surety Bonds” shall mean the bonds, undertakings and other like
obligations executed by a Surety for the Parent subject to an Indemnity
Agreement and a Subordination Agreement,

-20-



--------------------------------------------------------------------------------



 



provided, that this definition shall not include Performance Surety Bonds as
defined in the Guaranty.
     “Swing Line” shall mean the credit facility established by the Swing Line
Lenders for the Borrower in accordance with Section 2.07 hereof.
     “Swing Line Commitment” shall mean the commitment of each Swing Line Lender
to make Swing Loans to the Borrower, on an equal basis, up to the Maximum Swing
Line Amount.
     “Swing Line Exposure” shall mean, at any time, the aggregate principal
amount of all Swing Loans outstanding.
     “Swing Line Lenders” shall mean KeyBank National Association and PNC Bank,
National Association, as the holders of the Swing Line Commitments.
     “Swing Line Note” shall mean a note or notes substantially in the form of
Exhibit D-2 attached hereto, executed and delivered by the Borrower pursuant to
Section 2.07(d) hereof, as each such note may be, from time to time, amended,
restated or otherwise modified and replacements therefor.
     “Swing Loan” shall mean a loan granted to the Borrower by the Swing Line
Lenders under the Swing Line.
     “Swing Loan Maturity Date” shall mean, with respect to any Swing Loan, the
earlier of (a) three (3) Cleveland Banking Days after the date such Swing Loan
is made or (b) the Termination Date.
     “Syndication Agent” shall mean PNC Bank, National Association, successor to
National City Bank, in its capacity as syndication agent for the Banks
hereunder, and its successors in such capacity.
     “Taxes” shall have the meaning set forth in Section 4.07 hereof.
     “Tax-Exempt Financing Project” shall mean any real estate project and all
improvements thereon or to be constructed thereon owned by the Borrower or any
of its Subsidiaries which have been financed or refinanced, in whole or in part,
through the issuance of tax-exempt bonds or other tax-exempt indebtedness.
     “Termination Date” shall mean March 30, 2014, unless extended pursuant to
Section 5.09 hereof, in which case the Termination Date shall be the date of the
expiration of any such extension, or, if terminated earlier pursuant to
Section 5.07 or Article XI hereof, the Termination Date shall be the date of
such earlier termination.
     “Test Period” shall mean each period of four (4) consecutive fiscal
quarters of the Parent or the Borrower, as applicable, in each case taken as one
accounting period ended after the Restatement Effective Date.

-21-



--------------------------------------------------------------------------------



 



     “Total Rate of Return Swap” shall mean a bilateral financial contract
between a total rate of return payer (the legal owner of the reference asset)
and a total rate of return receiver where the total rate of return payer pays
the total return of a reference asset and receives a specified fixed or floating
cash flow from the total rate of return receiver.
     “Total Reserved Letter of Credit Amount” shall mean, as of any date of
determination, the sum of all Reserved Letter of Credit Amounts applicable to
all Letters of Credit then outstanding.
     “Total Revolving Loan Commitments” shall mean, as of any date of
determination, the sum of the Commitments of each of the Banks, subject to
reduction from time to time and to increase from time to time as provided in
this Agreement. As of the Restatement Effective Date, the Total Revolving Loan
Commitments are Four Hundred Twenty-Five Million Dollars ($425,000,000).
     “2003 Senior Notes” shall mean the senior notes of the Parent issued on
May 19, 2003, pursuant to the 2003 Senior Notes Indenture, in an original
aggregate principal amount of Three Hundred Million Dollars ($300,000,000),
together with any notes evidencing any Indebtedness incurred in connection with
the refinancing of such Senior Notes in accordance with the terms of this
Agreement and the Guaranty to the extent the proceeds of such Indebtedness are
applied to the Retirement of such Senior Notes.
     “2003 Senior Notes Indenture” shall mean the indenture dated as of May 19,
2003, between the Parent and The Bank of New York Mellon (formerly known as The
Bank of New York), as indenture trustee and relating to the 2003 Senior Notes,
the 2004 Senior Notes and the 2005 Senior Notes, together with any indenture
relating to new notes which refinance any of such Senior Notes in accordance
with the terms of this Agreement and the Guaranty.
     “2004 Senior Notes” shall mean the senior notes of the Parent issued on
February 10, 2004, pursuant to the 2003 Senior Notes Indenture, in an aggregate
principal amount of up to One Hundred Million Dollars ($100,000,000), together
with any notes evidencing any Indebtedness incurred in connection with the
refinancing of such Senior Notes in accordance with the terms of this Agreement
and the Guaranty to the extent the proceeds of such Indebtedness are applied to
the Retirement of such Senior Notes.
     “2005 Senior Notes” shall mean the senior notes of the Parent issued on or
about January 25, 2005, pursuant to the 2003 Senior Notes Indenture, in an
original aggregate principal amount of up to One Hundred Fifty Million Dollars
($150,000,000), together with any notes evidencing any Indebtedness incurred in
connection with the refinancing of such Senior Notes in accordance with the
terms of this Agreement and the Guaranty to the extent the proceeds of such
Indebtedness are applied to the Retirement of such Senior Notes.
     “2006 Puttable Senior Notes” shall mean the puttable equity-linked senior
notes of the Parent issued on or about October 10, 2006, pursuant to the 2006
Puttable Senior Notes Indenture, in an original aggregate principal amount of up
to Two Hundred Eighty Seven Million Five Hundred Thousand Dollars
($287,500,000), together with any notes evidencing any Indebtedness incurred in
connection with the refinancing of such Senior Notes in accordance

-22-



--------------------------------------------------------------------------------



 



with the terms of this Agreement and the Guaranty to the extent the proceeds of
such Indebtedness are applied to the Retirement of such Senior Notes.
     “2006 Puttable Senior Notes Indenture” shall mean the indenture dated as of
October 10, 2006, between the Parent and The Bank of New York Mellon Trust
Company, N.A. (formerly known as The Bank of New York Trust Company, N.A.), as
indenture trustee, relating to the 2006 Puttable Senior Notes, together with any
indenture relating to new notes which refinance any of such Senior Notes in
accordance with the terms of this Agreement and the Guaranty.
     “2009 Convertible Senior Notes” shall mean the convertible equity senior
notes of the Parent issued on or about October 26, 2009, pursuant to the 2009
Convertible Senior Notes Indenture, subject to the terms of Section 9.10(h) of
the Guaranty, in an original aggregate principal amount of Two Hundred Million
Dollars ($200,000,000), together with any notes evidencing any Indebtedness
incurred in connection with the refinancing of such Senior Notes in accordance
with the terms of this Agreement and the Guaranty to the extent the proceeds of
such Indebtedness are applied to the Retirement of such Senior Notes.
     “2009 Convertible Senior Notes Exchange” shall mean the exchange on or
about January 20, 2011 of any of the 2009 Convertible Senior Notes (and
simultaneous cancellation thereof) for Class A Common Stock of the Parent in
accordance with the terms of the 2009 Convertible Senior Notes Indenture.
     “2009 Convertible Senior Notes Indenture” shall mean the Indenture dated as
of October 26, 2009 between the Parent and The Bank of New York Mellon Trust
Company, N.A., as indenture trustee, relating to the 2009 Convertible Senior
Notes, such Indenture to be subject to the terms of Section 9.10(h) of the
Guaranty, together with any indenture relating to new notes which refinance any
of such Senior Notes in accordance with the terms of this Agreement and the
Guaranty.
     “2009 Puttable Senior Notes” shall mean the puttable equity senior notes of
the Parent issued on or about October 7, 2009, pursuant to the 2009 Puttable
Senior Notes Indenture, subject to the terms of Section 9.10(h) of the Guaranty
in an original aggregate principal amount of Two Hundred Million Dollars
($200,000,000), together with any notes evidencing any Indebtedness incurred in
connection with the refinancing of such Senior Notes in accordance with the
terms of this Agreement and the Guaranty to the extent the proceeds of such
Indebtedness are applied to the Retirement of such Senior Notes.
     “2009 Puttable Senior Notes Indenture” shall mean the Indenture dated as of
October 7, 2009 between the Parent and The Bank of New York Mellon Trust
Company, N.A., as indenture trustee, relating to the 2009 Puttable Senior Notes,
such Indenture to be subject to the terms of Section 9.10(h) of the Guaranty,
together with any indenture relating to new notes which refinance any of the
2009 Puttable Senior Notes in accordance with the terms of this Agreement and
the Guaranty.
     “2010 Credit Agreement” shall have the meaning set forth in the recitals
hereto.

-23-



--------------------------------------------------------------------------------



 



     “Unfunded Current Liabilities” of any Plan shall mean the amount, if any,
by which the actuarial present value of the accumulated plan benefits under such
Plan as of the close of its most recent plan year, determined in accordance with
Statement of Financial Accounting Standards No. 35, based upon the actuarial
assumptions used by such Plan’s actuary in the most recent annual valuation of
the Plan, exceeds the fair market value of the assets allocable thereto,
determined in accordance with Section 412 of the Code.
     “Unrestricted Cash and Cash Equivalents” shall mean, as of any date of
determination, the sum of (a) the aggregate amount of Unrestricted Cash and
(b) the aggregate amount of Unrestricted Cash Equivalents (valued at fair market
value). As used in this definition, “Unrestricted” means the specified asset is
not subject to any escrow, cash trap, reserve, Lien, or claim of any kind in
favor of any Person.
     “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA Patriot Act).
     “Voting Stock” of any Person shall mean Capital Stock of such Person which
ordinarily has voting power for the election of directors (or persons performing
similar functions) of such Person, whether at all times or only so long as no
senior class of securities has such voting power by reason of any contingency.
     The foregoing definitions shall be applicable to the singular and plurals
of the foregoing defined terms.
Accounting Principles
     Any accounting term not specifically defined in this Article I or elsewhere
in this Agreement, shall have the meaning ascribed thereto by GAAP not
inconsistent with the Borrower’s present accounting procedures, provided, that,
if the Borrower notifies the Agent that the Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring in GAAP or
in the application thereof on the operation of such provision (or if the Agent
notifies the Borrower that the Required Banks request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding the foregoing, the financial statements to be
furnished to the Banks pursuant hereto shall be made and prepared in accordance
with GAAP consistently applied throughout the periods involved (except as set
forth in the notes thereto or otherwise disclosed in writing by the Borrower to
the Banks), provided, that (a) all computations determining compliance with
Section 8.13 hereof, including defined terms used therein, shall utilize
accounting principles based on the Pro Rata Consolidation Method as opposed to
the full consolidation method of accounting, (b) all computations determining
compliance with Article VIII hereof, including defined terms used therein, shall
exclude interest income received by the Borrower or any of its Subsidiaries with
respect to loans made by the Borrower or such Subsidiary pursuant to
Section 8.06(b) and (d) hereof, unless such loans are funded with the proceeds
from Revolving Loans or the Senior Notes and (c) such financial statements must
also

-24-



--------------------------------------------------------------------------------



 



include a report (in the footnotes thereto or otherwise) of the financial
results of the Borrower using accounting principles based on the Pro Rata
Consolidation Method.
ARTICLE II
REVOLVING LOANS
     The Banks hereby establish a revolving loan facility pursuant to which
Revolving Loans will be made to the Borrower, on and subject to the terms and
conditions set forth in this Agreement.
     SECTION 2.01. AMOUNT OF THE REVOLVING LOAN FACILITY. The aggregate
principal amount of the Revolving Loans (including, without limitation, any
Revolving Loans made or deemed made under Section 3.01(b) hereof) plus the LC
Obligations outstanding from time to time plus the Total Reserved Letter of
Credit Amount then in effect plus the Swing Line Exposure plus the Permitted
Non-Affiliate Loan Reserve shall not exceed the Total Revolving Loan Commitments
in effect at the time. No Bank shall be obligated to make any Revolving Loans,
participate in any Letter of Credit or fund any participation in any Letter of
Credit or Draw thereunder or in any Swing Loan, and no Swing Line Lender or
Issuing Bank shall be obligated to make any Swing Loans or issue any Letter of
Credit, as applicable, if, after giving effect to such Revolving Loans, Swing
Loans or the related LC Obligations, (a) such Bank’s Pro rata share of all
Revolving Loans, Swing Loans and LC Obligations then outstanding and of the
Permitted Non-Affiliate Loan Reserve would exceed such Bank’s Commitment or
(b) the aggregate amount of all Revolving Loans, Swing Loans and LC Obligations
then outstanding plus the Permitted Non-Affiliate Loan Reserve and the Total
Reserved Letter of Credit Amount in effect at the time would exceed the Total
Revolving Loan Commitments in effect at the time.
     SECTION 2.02. REVOLVING LOAN COMMITMENTS. (a) All Revolving Loans under
this Agreement shall be made by the Banks Pro rata on the basis of their Pro
rata shares of the Total Revolving Loan Commitments. It is understood that no
Bank shall be responsible for any default by any other Bank of its obligation to
make Revolving Loans hereunder and that each Bank shall be obligated to make the
Revolving Loans to be made by it hereunder, regardless of the failure of any
other Bank to fulfill its commitments hereunder.
     (b) Notwithstanding anything to the contrary contained in this Agreement or
any Related Writing, a portion of the Total Revolving Loan Commitments in the
initial amount of Forty-Six Million Eight Hundred Ninety-One Thousand Dollars
($46,891,000) (the “Section 2.02 Reserved Commitment”) shall be reserved for,
and drawn and used by the Borrower, subject to the satisfaction of any and all
conditions set forth in Sections 5.01 and 5.03 hereof, solely for purposes of
Retiring Indebtedness of the Parent, the Borrower or the Borrower’s
Subsidiaries, as may be approved in writing by the Required Banks. The amount of
the Section 2.02 Reserved Commitment shall reduce, dollar-for-dollar, the amount
of the Total Revolving Loan Commitments available for any purpose other than
that set forth above in this Section 2.02(b). In the event the Borrower requests
a Revolving Loan from the Section 2.02 Reserved Commitment for the purpose set
forth above, the Borrower shall so represent to the Agent and the Banks in the
applicable Notice of Borrowing, shall promptly apply the proceeds of such
Revolving Loan to the Retirement of Indebtedness of the Parent, the Borrower or
the Borrower’s

-25-



--------------------------------------------------------------------------------



 



Subsidiaries, as may be approved in writing by the Required Banks and shall,
within one (1) Cleveland Banking Day following the Retirement of such
Indebtedness with the proceeds of such Revolving Loan, certify to the Agent the
aggregate principal face amount of such Indebtedness so Retired. Upon receipt of
such certification, the amount of the Section 2.02 Reserved Commitment shall be
reduced automatically on a dollar-for-dollar basis commensurate with the
aggregate principal face amount of such Indebtedness so Retired. Furthermore,
the Section 2.02 Reserved Commitment shall also be reduced, on a
dollar-for-dollar basis, to the extent any such Indebtedness is (i) refinanced
or extended with the Agent’s approval (and/or, in connection with any such
extension, the approval of the Required Banks as required by the Guaranty) in
accordance with the terms and conditions set forth in this Agreement and the
Guaranty or (ii) Retired pursuant to any Additional Preferred Equity Exchange.
     SECTION 2.03. REVOLVING LOANS. (a) Each Bank severally agrees, subject to
the fulfillment of the terms and conditions of this Agreement, to make revolving
loans (the “Revolving Loans”) to the Borrower from time to time during the
Commitment Period. Subject to the provisions of this Agreement, Loans may be
repaid in whole or in part, and amounts so repaid may be reborrowed.
     (b) The requesting of a Loan in and of itself pursuant to a Notice of
Borrowing constitutes a representation and warranty by the Borrower to the Banks
and the Agents that the conditions specified in Section 5.01 hereof have been
satisfied. Each oral request for a Revolving Loan (which request shall be
promptly confirmed in writing as specified in Section 5.01 hereof) shall be made
by a person authorized by the Borrower to do so and designated on Schedule 2.03
attached hereto, or as that Schedule may be amended from time to time in writing
by the Borrower (each an “Authorized Fiscal Officer”), and the making of a
Revolving Loan as provided herein shall conclusively establish the Borrower’s
obligation to repay such Revolving Loan.
     (c) Immediately prior to the effectiveness of this Agreement, the
outstanding principal balance of “Revolving Loans” under the 2010 Credit
Agreement is Thirty Eight Million Three Hundred Fifty-Two Thousand Two Hundred
Twenty-Five and 69/100 Dollars ($38,352,225.69) and shall be deemed to be, and
hereby is converted into, outstanding Revolving Loans hereunder.
     SECTION 2.04. PURPOSE OF THE REVOLVING LOANS. The proceeds of Revolving
Loans shall be used by the Borrower for general corporate purposes, including
working capital of the Borrower, subject to the limitations set forth in
Sections 2.02(b) and 5.09 hereof.
     SECTION 2.05. REVOLVING LOAN NOTES. (a) On the Restatement Effective Date,
the Borrower shall execute and deliver to each of the Banks a Revolving Loan
Note with all blanks appropriately completed in conformity herewith.
     (b) The Revolving Loan Note issued to each Bank shall (i) be executed by
the Borrower, (ii) be payable to the order of such Bank and dated as of the
Restatement Effective Date (iii) be in a stated principal amount equal to the
Commitment of such Bank and payable in the principal amount of the Revolving
Loans evidenced thereby, (iv) mature on the Termination

-26-



--------------------------------------------------------------------------------



 



Date and (v) be entitled to the benefits of this Agreement and the other Related
Writings. The Revolving Loan Notes shall be subject to the terms of this
Agreement.
     (c) All Revolving Loan Notes issued under the 2010 Credit Agreement shall
be deemed replaced as of the Restatement Effective Date and each Person party to
the 2010 Credit Agreement in possession of a Revolving Loan Note issued
thereunder shall promptly after the Restatement Effective Date return such
Revolving Loan Note to the Borrower for cancellation. There shall not be deemed
to have occurred, and there has not otherwise occurred, any payment,
satisfaction or novation of the Indebtedness evidenced by the 2010 Credit
Agreement and the “Revolving Loan Notes” described in the 2010 Credit Agreement,
which Indebtedness is instead allocated among the Banks as of the date hereof in
accordance with their respective Pro rata shares of the Total Revolving Loan
Commitments, and is evidenced by this Agreement and any Revolving Loan Notes,
and the Banks shall as of the Restatement Effective Date make such adjustments
to the outstanding Revolving Loans of such Banks so that such outstanding
Revolving Loans are consistent with their respective Pro rata shares of the
Total Revolving Loan Commitments.
     SECTION 2.06. REPAYMENT OF THE REVOLVING LOAN NOTES. The principal of the
Revolving Loan Notes evidencing the Revolving Loans shall be due and payable in
full on the Termination Date, unless such principal sums shall become due
earlier in whole or in part by reason of the principal amount exceeding the
Total Revolving Loan Commitments at any time in effect or pursuant to the
provisions of Article XI hereof.
     SECTION 2.07. SWING LOANS. (a) Subject to and upon the terms and conditions
of this Agreement, during the Commitment Period, each Swing Line Lender
severally agrees to make a Swing Loan or Swing Loans to the Borrower in an
amount equal to one-half (1/2) of the amount or amounts as the Borrower may from
time to time request; provided, that the Borrower shall not request any Swing
Loan (and the Swing Line Lenders shall not be required to make any Swing Loan in
the event Borrower makes a request therefor) if, after giving effect thereto
(i) the aggregate outstanding principal amount of all Revolving Loans plus the
Swing Line Exposure plus the LC Obligations then outstanding plus the Total
Reserved Letter of Credit Amount then in effect plus the Permitted Non-Affiliate
Loan Reserve would exceed the Total Revolving Loan Commitments then in effect or
(ii) the Swing Line Exposure would exceed the lesser of (x) Twenty-Five Million
Dollars ($25,000,000) and (y) six percent (6.0%) of the Total Revolving Loan
Commitments (the “Maximum Swing Line Amount”); and provided further that such
obligation of the Swing Line Lenders shall be contingent on no Bank being a
Delinquent Bank or an Insolvent/Seized Bank (provided that the Swing Line
Lenders may, in their sole discretion, be entitled to waive this condition).
Each Swing Loan shall bear interest based on the Base Rate Option, and shall be
due and payable (to the extent not refinanced as a Revolving Loan as
contemplated by Section 2.07(b) hereof) on the Swing Loan Maturity Date
applicable thereto. The Borrower shall not request that more than one (1) Swing
Loan from each Swing Line Lender be outstanding at any time.
     (b) On any Cleveland Banking Day, the Swing Line Lenders may, in their sole
discretion, give notice to the Banks and the Borrower that one or more of their
outstanding Swing Loans shall be refinanced as a Revolving Loan; provided, that
(i) the applicable Swing Line Lender shall give such notice upon the failure of
the Borrower to repay a Swing Loan as

-27-



--------------------------------------------------------------------------------



 



required by Section 2.07(a) hereof, and such notice shall be deemed to have been
automatically given upon the occurrence of an Event of Default under
Section 10.06 or 10.07 hereof or upon the exercise of any of the remedies
provided in Section 11.01(b) or 11.02(b) hereof and (ii) no Swing Line Lender
shall make such request without the other Swing Line Lender joining in such
request. Such Revolving Loan initially shall bear interest based on the Base
Rate Option. On the Cleveland Banking Day immediately following the date such
notice has been given (or deemed given), the Borrower shall be deemed to have
requested (the “Mandatory Request”) a Revolving Loan in the aggregate principal
amount of such Swing Loans of each Swing Line Lender in accordance with Section
5.01 hereof (other than the requirement set forth in Section 5.01(a)(i) hereof).
Each Bank agrees to make a Revolving Loan in an amount equal to its Pro rata
share of such Revolving Loan on the date of the Mandatory Request, subject to no
conditions precedent whatsoever. Each Bank acknowledges and irrevocably agrees
that such Bank’s obligation to make a Revolving Loan when required by this
Section 2.07(b) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including without limitation, the occurrence and
continuance of a Possible Default or Event of Default or whether or not the
agreements and conditions of Article V hereof are then satisfied and that its
payment to the Agent, for the respective accounts of the Swing Line Lenders, of
the proceeds of such Revolving Loan shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
such Bank’s Commitment shall have been reduced or terminated. The Borrower
irrevocably authorizes and instructs the Agent to apply the proceeds of any
borrowing pursuant to this Section 2.07(b) to repay in full such Swing Loans.
     (c) If, for any reason, the Agent is unable to or, in the opinion of the
Agent, it is impracticable to, convert any Swing Loan to a Revolving Loan
pursuant to the preceding Section 2.07(b), then on any day that a Swing Loan is
outstanding (whether before or after the maturity thereof), the Agent shall have
the right to request that each Bank purchase a participation in such Swing Loan,
and the Agent shall promptly notify each Bank thereof (by facsimile or
telephone, confirmed in writing). Upon such notice, but without further action
being necessary or required, each Swing Line Lender hereby agrees to grant to
each Bank and each Bank hereby agrees to acquire from each Swing Line Lender, an
individual participation interest in each Swing Loan in an amount equal to such
Bank’s Pro rata share of the principal amount of such Swing Loan. In
consideration and in furtherance of the foregoing, each Bank hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Agent, for the benefit of each Swing Line Lender, such Bank’s Pro rata share
of such Swing Loan. Each Bank acknowledges and agrees that its obligation to
acquire participations in Swing Loans pursuant to this Section 2.07(c) is
absolute and unconditional, and shall not be affected by any circumstance
whatsoever, including without limitation, the occurrence and continuance of a
Possible Default or Event of Default or whether or not the agreements and
conditions of Article V hereof are then satisfied and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not such Bank’s Commitment
shall have been reduced or terminated. Each Bank shall comply with its
obligation under this Section 2.07(c) by wire transfer of immediately available
funds, in the same manner as provided in Section 5.02 hereof with respect to
Revolving Loans to be made by such Bank.
     (d) On the Restatement Effective Date, the Borrower shall execute and
deliver to each Swing Line Lender, a Swing Line Note with all blanks
appropriately completed in

-28-



--------------------------------------------------------------------------------



 



conformity herewith. The Swing Line Note issued to each Swing Line Lender shall
(i) be executed by the Borrower, (ii) be payable to the order of such Swing Line
Lender and dated as of the Restatement Effective Date, (iii) be in a stated
principal amount of Twelve Million Five Hundred Thousand Dollars ($12,500,000)
and payable in the principal amount of the Swing Loans evidenced thereby and
(iv) be entitled to the benefits of this Agreement and the Related Writings. The
Swing Line Notes shall be subject to the terms of this Agreement.
     (e) The proceeds of Swing Loans shall be used by the Borrower for general
corporate purposes, including working capital of the Borrower, and the Borrower
shall not use the proceeds of any Swing Loan to repay or refinance any
outstanding Swing Loan.
     (f) All Swing Loans outstanding under the 2010 Credit Agreement that remain
unpaid on the Restatement Effective Date shall be paid in full on the
Restatement Effective Date.
     (g) All Swing Line Notes issued under the 2010 Credit Agreement shall be
deemed replaced as of the Restatement Effective Date and each Person party to
the 2010 Credit Agreement in possession of a Swing Line Note issued thereunder
shall promptly after the Restatement Effective Date return such Swing Line Note
to the Borrower for cancellation.
ARTICLE III
LETTERS OF CREDIT
     SECTION 3.01. LETTERS OF CREDIT. (a) During the period beginning on the
Restatement Effective Date and ending on the date that is thirty (30) days prior
to the Termination Date, the Issuing Banks agree to issue Letters of Credit up
to an aggregate amount at any one time outstanding equal to One Hundred Million
Dollars ($100,000,000) minus (ii) the aggregate principal amount of all then
outstanding Surety Bonds issued by a Surety on behalf of the Parent pursuant to
an Indemnity Agreement (the “Maximum Letter of Credit Amount”). The availability
of Letters of Credit will be subject to (i) the applicable Issuing Bank being
satisfied with the terms of the Letter of Credit to be issued, (ii) the
Borrower’s executing and delivering such letter of credit and reimbursement
agreements and related documents as required by the applicable Issuing Bank, and
(iii) the satisfaction of all conditions to the Borrower obtaining a Loan in the
amount of the requested Letter of Credit. The Borrower shall pay a fee for each
Letter of Credit to the Agent for the pro rata benefit of the Banks, upon
issuance of such Letter of Credit and, thereafter, upon the quarter-annual
anniversary of the issuance of such Letter of Credit remaining outstanding, in
the amount of the Indicated Spread for Revolving Loans under the LIBOR Rate
Option on the stated amount of such Letter of Credit; provided that, the
applicable Issuing Bank shall be entitled to a fee equal to one-eighth of one
percent (0.125%) of the amount available to be drawn under each such Letter of
Credit prior to the distribution of the balance of such fee to the Banks based
on their Pro rata shares. In addition, the Borrower shall pay to the applicable
Issuing Bank upon issuance of each Letter of Credit provided for under this
Section 3.01 an issuance fee of Five Hundred Dollars ($500) for such Issuing
Bank’s services in issuing such Letter of Credit. No Letter of Credit shall be
issued having an expiration date later than one (1) year following the date of
its issuance; provided that at the option of the applicable Issuing Bank, any
such Letter of Credit may contain renewal options; and provided further that no
Letter of Credit shall have an expiration date (including any renewals) after
the Termination Date. All Letters of Credit shall be in such form and substance
as the applicable Issuing Bank,

-29-



--------------------------------------------------------------------------------



 



the Agent (to the extent the Agent is not also the applicable Issuing Bank) and
the Borrower agree. The Borrower shall not be entitled to obtain Letters of
Credit from any Issuing Bank unless the Borrower is then entitled to obtain
Loans from the Banks in an amount not less than the stated amount of the Letter
of Credit requested, the other conditions of Section 5.03 hereof have been
satisfied as if the Borrower were obtaining a Revolving Loan and the Borrower
has executed and delivered such letter of credit, reimbursement agreements and
other related documents as may be required by the applicable Issuing Bank.
     (b) In the event any Issuing Bank pays any amount under or on account of a
Letter of Credit (the payment by any Issuing Bank under or on account of a
Letter of Credit being herein called a “Draw”), a Revolving Loan shall be deemed
to be made to the Borrower by each Bank (irrespective of whether all conditions
precedent to the making of such Revolving Loan are satisfied at the time such
Revolving Loan shall be deemed to be made) to the extent of its Pro rata share
of the Total Revolving Loan Commitments to reimburse immediately such Issuing
Bank for the amount of the Draw. The Agent, on behalf of such Issuing Bank,
shall notify each Bank of the occurrence and payment of a Draw no later than
12:00 p.m. (Cleveland time) on the date of such notice and, not later than 1:00
p.m. (Cleveland time) on the date of such notice, each Bank will make available
to the Agent for the account of such Issuing Bank its Pro rata portion of the
Draw deemed to be a Revolving Loan. All amounts shall be made available to the
Agent for the account of the applicable Issuing Bank in U.S. dollars and
immediately available funds at the Agent’s office listed on the signature pages
hereto. If such corresponding Pro rata amount is not in fact made available to
the Agent by such Bank the Agent, for the account of the applicable Issuing
Bank, shall be entitled to recover such corresponding amount from such Bank. If
such Bank does not pay such corresponding amount forthwith upon the Agent’s
demand therefor, the Agent, on behalf of such Issuing Bank, shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Agent for the account of the applicable Issuing Bank. The Agent,
on behalf of the applicable Issuing Bank, shall also be entitled to recover from
the Bank or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was paid
by such Issuing Bank to the date such corresponding amount is recovered by the
Agent for the account of such Issuing Bank at a rate per annum equal to (i) if
paid by such Bank, the overnight Federal Funds Effective Rate or (ii) if paid by
the Borrower, the rate of interest then applicable to Revolving Loans subject to
the Base Rate Option, calculated in accordance with Article IV hereof. In the
event any Bank fails to make available to the Agent its Pro rata share of any
Revolving Loan deemed made in connection with any Draw under any Letter of
Credit as required above, each such Bank severally agrees to purchase from the
applicable Issuing Bank a participation in such Draw in an amount equal to such
Pro rata amount; provided, however, that no Bank shall be required to purchase a
participation in any Draw (or fund its Pro rata share of any Revolving Loan in
respect of any Draw) to the extent that its participation therein (or its Pro
rata share of any Revolving Loan) plus (x) such Bank’s participation in the
aggregate of all other Letters of Credit and outstanding Swing Loans, (y) such
Bank’s Pro rata share of the amount of any Revolving Loans and all outstanding
Swing Loans (including any amounts drawn under any Letters of Credit and not yet
reimbursed by the Borrower) and (z) such Bank’s Pro rata share of the Permitted
Non-Affiliate Loan Reserve, would exceed such Bank’s Commitment as then in
effect. Each Bank agrees with the Agent that it will purchase a participation in
each Draw to the extent required by the preceding sentence. No Bank’s obligation
to purchase a participation in any Draw shall be affected by any other Bank’s
failure to purchase a participation in the same or

-30-



--------------------------------------------------------------------------------



 



any other Draw. In the event no Revolving Loan or only a partial Revolving Loan
is deemed to be made, or the purchase of a participation in the applicable Draw
has not been effected as required above, the applicable Issuing Bank is hereby
authorized to charge (without prior notice to the Borrower but with the prior
consent of the Agent) the amount of such unfunded Draw, together with interest
thereon, against any account of the Borrower maintained with such Issuing Bank.
     (c) So long as one or more Letters of Credit are outstanding, the amount of
Loans that the Borrower is entitled to obtain under Article II hereof and of
Letters of Credit that can be issued pursuant to this Section 3.01 shall be
reduced by an amount equal to the LC Obligations then outstanding plus the Total
Reserved Letter of Credit Amount then in effect.
     (d) Whenever the Borrower desires that a Letter of Credit be issued, the
Borrower shall give the applicable Issuing Bank and the Agent written notice
(including by way of facsimile transmission) thereof prior to 1:00 p.m.
(Cleveland time) at least five (5) Cleveland Banking Days (or such shorter
period as may be acceptable to the Agent and such Issuing Bank) prior to the
proposed date of issuance (which shall be a Cleveland Banking Day), which
written notice shall be in the form of Exhibit E attached hereto (each, a
“Letter of Credit Request”). Each Letter of Credit Request shall include an
application for such Letter of Credit and any other documents that the
applicable Issuing Bank customarily requires in connection therewith. The
applicable Issuing Bank shall promptly notify each Bank of each Letter of Credit
Request.
     (e) The delivery of each Letter of Credit Request shall be deemed a
representation and warranty by the Borrower that such Letter of Credit as
requested in such Letter of Credit Request may be issued in accordance with and
will not violate the requirements of this Section 3.01 and shall include a
representation and warranty as to the aggregate principal amount of all then
outstanding Surety Bonds. The applicable Issuing Bank shall, on the date of each
issuance of or amendment or modification to a Letter of Credit by it, give each
Bank and the Borrower written notice of the issuance of or amendment or
modification to such Letter of Credit and shall promptly provide to each Bank a
copy of such Letter of Credit or amendment or modification.
     (f) In determining whether to pay under any Letter of Credit, the
applicable Issuing Bank shall not have any obligation relative to the Banks
other than to determine that any documents required to be delivered under such
Letter of Credit have been delivered and that they appear to comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by any Issuing Bank with respect to a Letter of Credit issued by it
if taken or omitted in the absence of gross negligence or willful misconduct,
shall not create any resulting liability for such Issuing Bank.
     (g) Immediately prior to the effectiveness of this Agreement, the
outstanding letters of credit issued (or deemed to be issued) under the 2010
Credit Agreement are as listed on Exhibit C attached hereto and such letters of
credit shall be deemed to be, and hereby are converted into, outstanding Letters
of Credit hereunder.
     (h) In the event and to the extent the aggregate LC Obligations plus the
Total Reserved Letter of Credit Amount then in effect exceeds the Maximum Letter
of Credit Amount,

-31-



--------------------------------------------------------------------------------



 



the Borrower will promptly deposit with and pledge to the Agent, for the benefit
of the Banks, Cash in an amount equal to such excess, which Cash shall be held
in a segregated interest bearing account. Such amounts will be pledged to and
held by the Agent for the benefit of the Banks as security for any amounts that
become payable under any Letters of Credit. Upon any Draw under any Letter of
Credit which causes the aggregate amount of unreimbursed drawings under all
Letters of Credit plus all other LC Obligations plus the Total Reserved Letter
of Credit Amount then in effect to exceed the Maximum Letter of Credit Amount,
Agent may (and shall, at the direction of the Required Banks) apply any such
amounts of Cash collateral to the repayment of such unreimbursed amount. To the
extent the amount by which the aggregate LC Obligations plus the Total Reserved
Letter of Credit Amount then in effect exceeds the Maximum Letter of Credit
Amount is reduced, the Agent shall return an amount of such Cash to the Borrower
equal to such reduction and shall return all remaining Cash, if any, in such
account to the Borrower in the event such aggregate LC Obligations plus the
Total Reserved Letter of Credit Amount then in effect no longer exceeds the
Maximum Letter of Credit Amount.
     (i) Whenever the Agent for the account of an Issuing Bank receives a
reimbursement payment from the Borrower on account of an amount drawn under a
Letter of Credit, as to which the Banks have funded a Revolving Loan or such
Issuing Bank has received for its own account any payment to acquire a
participation interest therein from the Banks pursuant to Section 3.01(b)
hereof, then the Agent shall promptly pay to each Bank which has funded a
Revolving Loan or its participation in such amount drawn, as the case may be, in
accordance with this Section 3.01, in U.S. dollars and in the kind of funds so
received, such Bank’s Pro rata share of such reimbursement payment of such
Letter of Credit. If any payment received by an Issuing Bank (or by the Agent
for the account of the Issuing Bank) and paid to the Banks entitled thereto
pursuant to this Section 3.01(i) in respect of principal or interest on any
reimbursement obligation with respect to a Letter of Credit is required to be
returned by such Issuing Bank (including pursuant to any settlement entered into
by such Issuing Bank in its discretion), each Bank that has funded a Revolving
Loan or participation in the applicable Draw as contemplated by this
Section 3.01 shall pay to such Issuing Bank its Pro rata portion thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Effective Rate. The Agent will make such demand upon the request of the
applicable Issuing Bank. The obligations of the Banks under this Section 3.01(i)
shall survive the payment in full of the Debt and the termination of this
Agreement.
     (j) The obligations of the Borrower to the Issuing Banks and the Banks
under this Agreement with respect to Letters of Credit shall be absolute,
unconditional and irrevocable, and shall be paid and performed strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including, without limitation, the following circumstances: (i) any improper use
which may be made of any Letter of Credit or any improper acts or omissions of
any beneficiary or transferee of any Letter of Credit in connection therewith;
(ii) the existence of any claim, set-off, defense or right which the Borrower
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or Person(s) for whom any such beneficiary or any such transferee may be
acting), any Issuing Bank or the Banks (other than the defense of payment to the
applicable Issuing Bank or the Banks in accordance with the terms of this
Agreement) or any other Person, whether in connection with any Letter of Credit,
this Agreement, any Related Writing, or any unrelated transaction; (iii) any
statement or any other documents presented under any Letter of Credit proving to
be insufficient, forged, fraudulent or

-32-



--------------------------------------------------------------------------------



 



invalid in any respect or any statement therein being untrue or inaccurate in
any respect whatsoever, provided that the applicable Issuing Bank shall not have
been grossly negligent or acted with willful misconduct in connection therewith;
(iv) any breach of any agreement between the Borrower and any beneficiary or
transferee of any Letter of Credit; (v) any irregularity in the transaction with
respect to which any Letter of Credit is issued, including any fraud by the
beneficiary or any transferee of such Letter of Credit; (vi) payment by the
applicable Issuing Bank under any Letter of Credit against presentation of a
sight draft or a certificate which does not comply with the terms of such Letter
of Credit, provided that such payment shall not have constituted gross
negligence or willful misconduct on the part of such Issuing Bank, and (vii) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that such other circumstances or happenings shall not have
been the result of gross negligence or willful misconduct on the part of the
applicable Issuing Bank.
     (k) As between (x) the Borrower and (y) the Agent, the Issuing Banks and
the Banks, the Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by an Issuing Bank by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, none of the Agent, any Issuing Bank or any Bank shall be
responsible: (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of such Letters of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the right or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of any Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they be
in cipher; (v) for errors in interpretation of technical terms; (vi) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any Letter of Credit or of the proceeds thereof; (vii)
for the misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit; and (viii) for any
consequences arising from causes beyond the control of the Agent, any Issuing
Bank or any Bank including, without limitation, any Government Acts; provided,
however, that each Issuing Bank will be responsible for grossly negligent
actions or willful misconduct on its part. None of the above shall affect,
impair, or prevent the vesting of any of the Agent’s, any Issuing Bank’s or any
Bank’s rights or powers hereunder. Notwithstanding anything in the foregoing to
the contrary, an Issuing Bank will be liable to the Borrower for any damages
suffered by the Borrower or its Subsidiaries as a result of such Issuing Bank’s
grossly negligent or willful failure to pay under any Letter of Credit after the
presentation to it of a sight draft and certificates strictly in compliance with
the terms and conditions of such Letter of Credit (other than as a result of any
order of any court).
     (l) If, after the issuance of a Letter of Credit, but prior to the funding
of any Draw thereunder by a Bank, for any reason such Draw cannot be refinanced
as a Revolving Loan, each Bank will, on the date such Revolving Loan pursuant to
Section 3.01(b) was to have been made, purchase an undivided Pro rata
participating interest in such Draw and will immediately transfer to the Agent
for the account of the applicable Issuing Bank in immediately available funds
the amount of its Pro rata share of such Draw and upon receipt thereof such
Issuing Bank will

-33-



--------------------------------------------------------------------------------



 



deliver to such Bank a Letter of Credit participation certificate dated the date
of receipt of such funds and in such amount.
     (m) In addition to amounts payable as elsewhere provided in this
Section 3.01, the Borrower hereby agrees to pay, and to protect, indemnify and
save harmless the Agent and the Banks from and against, any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees and allocated costs of internal counsel) which the
Agent and the Banks may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of or participations in the Letters of Credit,
other than as a result of the gross negligence or willful misconduct of the
Agent or any Bank as determined in a final, non-appealable judgment by a court
of competent jurisdiction, or (ii) the failure of the Issuing Bank to honor a
drawing under any Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future government or governmental
authority (all such acts or omissions herein called “Government Acts”), unless
the Government Act in question results solely from the gross negligence or
willful misconduct of the Agent or any Bank as determined in a final,
non-appealable judgment by a court of competent jurisdiction. The obligations of
the Borrower under this Section 3.01(m) shall survive the payment in full of the
Debt and the termination of this Agreement.
     (n) Notwithstanding anything to the contrary contained in this Agreement
regarding Letters of Credit, the following provisions shall control:
     (i) with respect to any Letter of Credit to be issued when any Bank is a
Delinquent Bank or an Insolvent/Seized Bank, the face or stated amount of such
Letter of Credit shall be equal to the face or stated amount of such Letter of
Credit requested in the applicable Letter of Credit Request (the “Requested
Letter of Credit Amount”) less an amount equal to the Pro rata share of such
requested Letter of Credit attributable to each then Delinquent Bank and
Insolvent/Seized Bank (the collective Pro rata shares of such requested Letter
of Credit so attributable to such Delinquent Bank(s) and/or Insolvent/Seized
Bank(s), the “Reserved Letter of Credit Amount”);
     (ii) the Total Revolving Loan Commitments and the Maximum Letter of Credit
Amount available under this Agreement at any time shall be (x) deemed
immediately utilized for purposes of Sections 2.01 and 2.07 hereof and this
Section 3.01 by an amount equal to the LC Obligations with respect to all
Letters of Credit issued and outstanding plus the Total Reserved Letter of
Credit Amount then in effect with respect to all such issued and outstanding
Letters of Credit, thereby reducing the credit available under this Agreement
and (y) deemed immediately available, at the time any Bank which was a
Delinquent Bank or an Insolvent/Seized Bank at the time any Letter of Credit was
issued ceases to be a Delinquent Bank or an Insolvent/Seized Bank, in an amount
equal to the portion of the Reserved Letter of Credit Amount attributable to
such Bank with respect to each issued and outstanding Letter of Credit (it being
understood and agreed that effective with any such increase, the Total Reserved
Letter of Credit Amount shall be decreased by a corresponding amount);
     (iii) in the event of any Draw under a Letter of Credit with respect to
which there is a Reserved Letter of Credit Amount, (x) subject to clause
(v) below, the last

-34-



--------------------------------------------------------------------------------



 



sentence of Section 2.01 hereof and the proviso contained in the seventh
sentence of Section 3.01(b), each Bank that was neither a Delinquent Bank nor an
Insolvent/Seized Bank at the time such Letter of Credit was issued shall fund
its Pro rata share of the full amount of any Revolving Loan deemed to have been
made to the Borrower or purchase its undivided Pro rata participating interest
in such Draw; provided that for purposes of calculating each such Bank’s Pro
rata share of any such deemed Revolving Loan or participating interest, the
unpaid principal amounts owing to, or, if no principal is then owing to any
Bank, the Commitments of, each then Delinquent Bank or Insolvent/Seized Bank, if
any, shall not be included in such calculation such that the Banks that are at
the time of such funding neither a Delinquent Bank nor an Insolvent/Seized Bank
fund one hundred percent (100%) of each such Revolving Loan or purchase one
hundred percent (100%) of the participation interests in such Draw and (y) (A) a
Revolving Loan shall not be deemed to be made to the Borrower by any Bank that
was a Delinquent Bank or an Insolvent/Seized Bank at the time such Letter of
Credit was issued for purposes of reimbursing the applicable Issuing Bank,
(B) the Agent shall not make a demand upon any such Delinquent Bank or
Insolvent/Seized Bank for the same or be entitled to recover a corresponding
amount from any such Delinquent Bank or Insolvent/Seized Bank, (C) the Borrower
shall have no obligation to pay such corresponding amount to the Agent for the
account of the applicable Issuing Bank (provided that, for the avoidance of
doubt, this clause (C) shall not limit or be interpreted to limit any obligation
the Borrower otherwise has to pay any amounts in respect of any Draw as provided
in Section 3.01(b) hereof or with respect to any amount in respect of a Letter
of Credit which is not funded by a Bank which is not a Delinquent Bank or an
Insolvent/Seized Bank at the time such Letter of Credit was issued) and
(D) other than as required by clause (v) below, upon any Bank ceasing to be a
Delinquent Bank or an Insolvent/Seized Bank, no Bank that was a Delinquent Bank
or an Insolvent/Seized Bank at the time such Letter of Credit was issued shall
be required to purchase an undivided Pro rata participating interest in such
Draw in lieu of funding any such deemed Revolving Loan;
     (iv) any Letter of Credit fee payable by the Borrower to or for the account
of the Banks under Section 3.01(a) hereof in connection with any Letter of
Credit with respect to which there is a Reserved Letter of Credit Amount shall
be payable only to or for the account of each Bank which is neither a Delinquent
Bank nor an Insolvent/Seized Bank at the time such Letter of Credit is issued,
subject to clause (v) below;
     (v) in the event any Bank that was a Delinquent Bank or an Insolvent/Seized
Bank at the time any Letter of Credit was issued thereafter ceases to be a
Delinquent Bank or an Insolvent/Seized Bank, such Bank shall (x) subject to the
proviso contained in the seventh sentence of Section 3.01(b) hereof, immediately
and automatically be deemed to have purchased an undivided Pro rata
participating interest in each Draw under such Letter of Credit that is then
outstanding without any further action on the part of such Bank (other than
making any required payment in connection with each such purchase), the Agent or
any Issuing Bank, and the Agent and each applicable Issuing Bank shall
simultaneously therewith make such adjustments to the interests of each Bank
that is neither a Delinquent Bank nor an Insolvent/Seized Bank in respect of
each such Letter of Credit as shall be necessary to reflect the purchase of such
participation interest by such Bank, (y) be required to fund its Pro rata share
(calculated in a manner consistent with the

-35-



--------------------------------------------------------------------------------



 



proviso contained in clause (iii) above) of Revolving Loans deemed to have been
made or purchase its Pro rata share of participating interests in Draws under
such Letter of Credit in order to reimburse the applicable Issuing Bank(s) for
any Draws thereunder and (z) shall thereafter be entitled to receive (and be
obligated to return, as may be required by Section 3.01(i) hereof) its Pro rata
share (calculated in a manner consistent with the proviso contained in clause
(iii) above) of any fees payable or reimbursements made in respect of such
Letters of Credit by the Borrower; and
     (vi) any reimbursement or principal payments made by the Borrower shall be
(x) allocated first to repay those Banks that have funded Revolving Loans deemed
to have been made as a result of a Draw under a Letter of Credit with respect to
which there is a Reserved Letter of Credit Amount or that have purchased a
participating interest in any Draw under such Letter of Credit for purposes of
reimbursing an Issuing Bank with respect to such Draw under such Letter of
Credit and (y) applied to obligations in respect of such Letters of Credit in
the order of the longest outstanding Draw(s) to the most recent Draw(s).
ARTICLE IV
INTEREST ON THE REVOLVING LOANS
     SECTION 4.01. INTEREST OPTIONS; INDICATED SPREAD. (a) The Borrower shall
pay interest on the Revolving Loans at the rates in effect from time to time
pursuant to the Interest Options provided for in Sections 4.01(b) and 4.01(c)
hereof as selected by the Borrower or otherwise in effect from time to time in
accordance with the terms and conditions of this Agreement. Interest on the
Revolving Loans shall accrue from and including the date of borrowing thereof to
but excluding the date of repayment thereof.
     (b) Interest on the principal amount of each Revolving Loan at any time
subject to the interest rate option provided for pursuant to this
Section 4.01(b) (the “LIBOR Rate Option”) shall be at a rate determined by
adding the applicable LIBOR rate at the time in effect for each Interest Period
for such Revolving Loan and the applicable Indicated Spread for the LIBOR Rate
Option set forth in Section 4.01(d) below. The LIBOR Rate Option shall be in
effect for all portions of the principal of the Revolving Loans for which the
Borrower has selected an Interest Period in accordance with Section 4.02 hereof,
unless and until any event or circumstance provided for in Section 4.09 or 4.10
hereof shall have occurred and continue to be in effect or an Event of Default
has occurred and is continuing.
     (c) Interest on the principal amount of all Revolving Loans at any time
subject to the interest rate option provided for pursuant to this
Section 4.01(c) (the “Base Rate Option”) shall be at rates determined by adding
the Base Rate in effect from time to time and the applicable Indicated Spread
for the Base Rate Option set forth in Section 4.01(d) below. The interest rate
in effect under the Base Rate Option shall change automatically and immediately
with each change in the Base Rate. The Base Rate Option shall be in effect for
all portions of the principal of the Revolving Loans for which the LIBOR Rate
Option is not in effect at any time.

-36-



--------------------------------------------------------------------------------



 



     (d) The Indicated Spread is measured in basis points and shall be zero
(0) basis points for the Base Rate Option and three hundred seventy-five
(375) basis points for the LIBOR Rate Option.
     SECTION 4.02. INTEREST PERIODS. The Borrower shall have the option to
select and advise the Agent of the Interest Periods the Borrower has selected
for Revolving Loans not less than three (3) Cleveland Banking Days prior to
(a) the Restatement Effective Date, for the Revolving Loans to be made on the
Restatement Effective Date, (b) each Interest Adjustment Date, (c) the date any
Revolving Loans are to be made subsequent to the Restatement Effective Date, and
(d) any date on which the Borrower desires to have any portion of the principal
of the Revolving Loans not subject to the LIBOR Rate Option become subject to
the LIBOR Rate Option, provided, that Revolving Loans subject to the Base Rate
Option may not be converted into Revolving Loans subject to the LIBOR Rate
Option and Revolving Loans subject to the LIBOR Rate Option may not be continued
as Revolving Loans subject to the LIBOR Rate Option if an Event of Default is in
existence on the date of such conversion or continuation. Each Interest Period
selected shall apply to not less than Five Hundred Thousand Dollars ($500,000)
in principal amount of the Revolving Loans; provided, that at no time shall
there be more than ten (10) Revolving Loans outstanding at any time, whether
subject to the Base Rate Option or the LIBOR Rate Option. The principal amount
subject to each Interest Period shall be deemed distributed among the Banks,
based on their Pro rata shares, with respect to the respective Revolving Loans
to which such Interest Period applies. If the Borrower fails to timely select
any Interest Period, the Borrower shall be deemed to have elected to continue
such Loan as a Loan subject to the LIBOR Rate Option with a one (1) month
Interest Period, effective as of the expiration date of such current Interest
Period.
     SECTION 4.03. INTEREST PAYMENT DATES. (a) Interest on all Revolving Loans
subject to the LIBOR Rate Option shall be payable on the earliest of (i) in
arrears on the first Cleveland Banking Day of each month, (ii) any prepayment or
conversion (on the amount prepaid or converted), (iii) maturity (whether by
acceleration or otherwise) and/or (iv) after such maturity, on demand.
     (b) Interest on all Revolving Loans subject to the Base Rate Option shall
be payable on the earliest of (i) in arrears on the first Cleveland Banking Day
of each month, (ii) any prepayment or conversion (on the amount prepaid or
converted), (iii) maturity (whether by acceleration or otherwise) and/or
(iv) after such maturity, on demand.
     (c) Interest that shall have accrued under the 2010 Credit Agreement and
remains unpaid on the Restatement Effective Date shall be paid in full on the
Restatement Effective Date.
     SECTION 4.04. INTEREST CALCULATIONS. All interest shall be computed on the
basis of a three hundred sixty (360) day year for the actual number of days
elapsed. Interest shall in all events continue to accrue in accordance with the
provisions of this Agreement until the time payment in full is received.
     SECTION 4.05. POST-DEFAULT RATE. After the occurrence and during the
continuation of any Event of Default, the Loans and any interest on the Loans
not paid when due shall bear interest at a rate equal to the rate applicable to
Revolving Loans subject to the Base

-37-



--------------------------------------------------------------------------------



 



Rate Option plus two percent (2%) per annum, and all such interest shall be due
on demand. No interest shall accrue on any interest that is being charged with
respect to any interest not paid when due.
     SECTION 4.06. RESERVES OR DEPOSIT REQUIREMENTS, ETC. If at any time any
law, treaty, regulation (including, without limitation, Regulation D of the
Board of Governors of the Federal Reserve System), governmental rule or order
(whether or not having force of law) or the interpretation or administration
thereof by any governmental authority charged with the administration thereof or
any central bank or other fiscal, monetary or other authority shall impose,
modify or deem applicable any reserve and/or special deposit requirement against
assets held by, or deposits in or for the account of any Loans made or Letters
of Credit issued or participated in by any Bank, and the result of the foregoing
is to increase the cost (whether by incurring a cost or adding to a cost) to
such Bank of making, issuing, participating in or maintaining Loans or Letters
of Credit hereunder or to reduce the amount of principal or interest or other
amount received by such Bank with respect to such Loans or Letters of Credit,
then upon demand by such Bank the Borrower shall pay to such Bank from time to
time on each interest payment date with respect to such Loans or promptly upon
demand with respect to any amounts relating to Letters of Credit, as additional
consideration hereunder, additional amounts sufficient to fully compensate and
indemnify such Bank for such increased cost or reduced amount, assuming (which
assumption such Bank need not corroborate) such additional cost or reduced
amount were allocable to such Loans or Letters of Credit, as the case may be. A
statement as to the increased cost or reduced amount as a result of any event
mentioned in this Section 4.06, setting forth the calculations therefor, shall
be submitted by such Bank to the Borrower not later than one hundred fifty
(150) days after the events giving rise to the same occurred and shall, in the
absence of manifest error, be conclusive and binding as to the amount thereof.
Notwithstanding any other provision of this Agreement, after any such demand for
compensation by any Bank, the Borrower, upon at least one (1) but no more than
thirty (30) Cleveland Banking Days’ prior written notice to such Bank through
the Agent, may prepay all Loans (together with all accrued interest, fees and
other amounts payable thereon or with respect thereto) of such Bank in full
regardless of the Interest Period of any thereof and following such prepayment,
the Total Revolving Loan Commitments shall be permanently reduced by the amount
of the Commitments of the Bank(s) whose Loans is/are so prepaid, and the
remaining Banks’ Pro rata portion of the Total Revolving Loan Commitments
following such prepayment shall be adjusted based on the percentage that each
remaining Bank’s Commitment bears to the adjusted Total Revolving Loan
Commitments. Any such prepayment of Loans subject to the LIBOR Rate Option shall
be subject to the LIBOR breakage compensation set forth in Section 5.05 hereof.
     SECTION 4.07. TAX LAW, ETC. (a) In the event that by reason of any law,
regulation or requirement or in the interpretation thereof by an official
authority, or the imposition of any requirement of any central bank whether or
not having the force of law, any Bank shall, with respect to this Agreement or
any transaction under this Agreement, be subjected to any tax, levy, impost,
charge, fee, duty, deduction or withholding of any kind whatsoever (other than
any tax imposed upon the total net income of such Bank) and if any such measures
or any other similar measure shall result in an increase in the cost to such
Bank of making, issuing, participating in or maintaining any Loan or Letter of
Credit or in a reduction in the amount of principal, interest, commitment fee or
other amount receivable by such Bank in respect thereof,

-38-



--------------------------------------------------------------------------------



 



then such Bank shall promptly notify the Borrower stating the reasons therefor.
The Borrower shall thereafter pay to such Bank upon demand from time to time on
each interest payment date with respect to such Loans or promptly following
demand with respect to any such Letters of Credit, as additional consideration
hereunder, such additional amounts as will fully compensate such Bank for such
increased cost or reduced amount. A statement as to any such increased cost or
reduced amount, setting forth the calculations therefor, shall be submitted by
such Bank to the Borrower not later than one hundred fifty (150) days after the
events giving rise to the same occurred and shall, in the absence of manifest
error, be conclusive and binding as to the amount thereof.
     (b) If any Bank receives such additional consideration from the Borrower
pursuant to this Section 4.07, such Bank shall use its best efforts to obtain
the benefits of any refund, deduction or credit for any taxes or other amounts
on account of which such additional consideration has been paid and shall
reimburse the Borrower to the extent, but only to the extent, that such Bank
shall receive a refund of such taxes or other amounts together with any interest
thereon or an effective net reduction in taxes or other governmental charges
(including any taxes imposed on or measured by the total net income of such
Bank) of the United States or any state or subdivision thereof by virtue of any
such deduction or credit, after first giving effect to all other deductions and
credits otherwise available to such Bank. If, at the time any audit of such
Bank’s income tax return is completed, such Bank determines, based on such
audit, that it was not entitled to the full amount of any refund reimbursed to
the Borrower as aforesaid or that its net income taxes are not reduced by a
credit or deduction for the full amount of taxes reimbursed to the Borrower as
aforesaid, the Borrower, upon demand of such Bank, will promptly pay to such
Bank the amount so refunded to which such Bank was not so entitled, or the
amount by which the net income taxes of such Bank were not so reduced, as the
case may be.
     (c) Notwithstanding any other provision of this Agreement, after any such
demand for compensation by any Bank, the Borrower, upon at least one (1) but not
more than thirty (30) Cleveland Banking Days’ prior written notice to such Bank
through the Agent, may prepay all Loans of such Bank in full regardless of the
Interest Period of any thereof (together with all accrued interest, fees and
other amounts payable thereon or with respect thereto) and following such
prepayment, the Total Revolving Loan Commitments shall be permanently reduced by
the amount of the Commitments of the Bank(s) whose Loans is/are so prepaid, and
the remaining Banks’ Pro rata portion of the Total Revolving Loan Commitments
following such prepayment shall be adjusted based on the percentage that each
remaining Bank’s Commitment bears to the adjusted Total Revolving Loan
Commitments. Any such prepayment of Loans subject to the LIBOR Rate Option shall
be subject to the LIBOR breakage compensation set forth in Section 5.05 hereof.
     (d) All payments made by the Borrower hereunder or under any Note will be
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in the second succeeding sentence, any tax
imposed on or measured by the net income or net profits of a Bank and franchise
taxes imposed on it pursuant to the laws of the jurisdiction under which such
Bank is organized or the jurisdiction in which the principal office or the
domestic lending office of such Bank, as

-39-



--------------------------------------------------------------------------------



 



applicable, is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes and such
additional amounts as may be necessary so that every payment by it of all
amounts due hereunder or under any Note, after withholding or deduction for or
on account of any Taxes will not be less than the amount provided for herein or
in such Note. If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Bank, upon the written
request of such Bank, for taxes imposed on or measured by the net income or
profits of such Bank by reason of the payment of such Taxes and net of any tax
benefits received by such Bank pursuant to the laws of the jurisdiction in which
such Bank is organized or in which the principal office or domestic lending
office of such Bank is located, as the case may be, or under the laws of any
political subdivision or taxing authority of any such jurisdiction in which the
principal office or the domestic lending office of such Bank is located, as the
case may be, and for any withholding of income or similar taxes imposed by the
United States of America as such Bank shall determine are payable by, or
withheld from, such Bank in respect of such amounts so paid to or on behalf of
such Bank pursuant to the preceding sentence and in respect of any amounts paid
to or on behalf of such Bank pursuant to this sentence, which request shall be
accompanied by a statement from such Bank setting forth, in reasonable detail,
the computations used in determining such amounts. The Borrower will furnish to
the Agent, on behalf of the applicable Bank, within forty-five (45) days after
the date the payment of any Taxes, or any withholding or deduction on account
thereof, is due pursuant to applicable law copies of tax receipts (certified, if
available), or other evidence reasonably satisfactory to the applicable Bank,
evidencing such payment by the Borrower. The Borrower will indemnify and hold
harmless the Agent and each Bank, and reimburse the Agent or such Bank upon its
written request, for the amount of any Taxes so levied or imposed and paid or
withheld by the Agent or such Bank that are the obligations of the Borrower
pursuant to this Section 4.07.
     SECTION 4.08. INDEMNITY. Without prejudice to any other provisions of this
Article IV, the Borrower hereby agrees to indemnify each Bank against any
reasonable loss or expense which such Bank may sustain or incur as a consequence
of any Event of Default hereunder, including, but not limited to, any loss of
profit, premium or penalty incurred by such Bank in respect of funds borrowed by
it for the purpose of making or maintaining any Loan subject to the LIBOR Rate
Option, as determined by such Bank in the exercise of its sole but reasonable
discretion. A statement as to any such loss or expense shall be submitted by
such Bank to the Borrower not later than one hundred fifty (150) days after the
events giving rise to the same occurred and shall, in the absence of manifest
error, be conclusive and binding as to the amount thereof.
     SECTION 4.09. EURODOLLAR DEPOSITS UNAVAILABLE OR INTEREST RATE
UNASCERTAINABLE. In the event that the Agent shall have determined that dollar
deposits of the relevant amount for the relevant Interest Period are not
available in the applicable Eurodollar market or that, by reason of
circumstances affecting such market, adequate and reasonable means do not exist
for ascertaining the LIBOR rate applicable to such Interest Period, as the case
may be, the Agent shall promptly give notice of such determination to each Bank
and the Borrower. In any such event, all principal of the Loans then subject to
the LIBOR Rate

-40-



--------------------------------------------------------------------------------



 



Option shall become subject to the Base Rate Option (without giving effect to
clause (c) of the definition of “Base Rate” contained in Article I hereof) on
expiration of any Interest Periods then in effect. In the event that the
circumstances causing any such unavailability of deposits or inability to
determine the LIBOR rate shall change or terminate so that the LIBOR rate may
again be determined, the Agent shall promptly so notify each Bank and the
Borrower.
     SECTION 4.10. CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL. If at any time
any new law, treaty, regulation, governmental rule or order or any change in any
existing law, treaty, regulation, governmental rule or order (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, as amended) or any interpretation thereof by any governmental or other
regulatory authority charged with the administration thereof, or the application
thereof, shall make it unlawful for any Bank to fund any Loans which it is
committed to make hereunder subject to the LIBOR Rate Option, the Commitment of
such Bank to fund such Loans shall, upon the happening of such event forthwith
be suspended for the duration of such illegality, and such Bank shall by written
notice to the Borrower and the Agent declare that its Commitment with respect to
such Loans has been so suspended and, if and when such illegality ceases to
exist, such suspension shall cease and such Bank shall similarly notify the
Borrower and the Agent. If any such change shall make it unlawful for any Bank
to continue in effect the funding in the applicable Eurodollar market of any
Loan previously made by it hereunder subject to the LIBOR Rate Option, such Bank
shall, upon the happening of such event, notify the Borrower, the Agent and the
other Banks thereof in writing stating the reasons therefor, and all principal
of the Loans then subject to the LIBOR Rate Option shall, on the earlier of
(i) the last day of the then current Interest Period or (ii) if required by such
law, regulation or interpretation, on such date as shall be specified in such
notice, become subject to the Base Rate Option (without giving effect to clause
(c) of the definition of “Base Rate” contained in Article 1 hereof).
     SECTION 4.11. FUNDING. Each Bank may, but shall not be required to, make
Loans hereunder with funds obtained outside the United States.
     SECTION 4.12. CAPITAL ADEQUACY. If any Bank shall have determined, on a
reasonable basis (which determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto), after the date of this Agreement,
that the adoption of, or any change in, any applicable law, rule or regulation
regarding capital adequacy, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Bank (or its lending office) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Bank’s capital (or the capital of its holding company) as
a consequence of its obligations hereunder to a level below that which such Bank
(or its holding company) could have achieved but for such adoption, change or
compliance (taking into consideration such Bank’s policies or the policies of
its holding company with respect to capital adequacy) by an amount deemed by
such Bank to be material, then from time to time, within thirty (30) days after
delivery to the Borrower by such Bank of a certificate setting forth such
calculation, the Borrower shall pay to such Bank such additional amount or
amounts as will compensate such Bank (or its holding company) for such
reduction. Such Bank shall designate a different lending office if such
designation will avoid the

-41-



--------------------------------------------------------------------------------



 



need for, or reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to it. A certificate of any
Bank claiming compensation under this Section and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive absent manifest
error as to the amount or amounts owing to such Bank. In determining such
amount, the Banks may use any reasonable averaging and attribution methods.
Failure on the part of any Bank to demand compensation for any reduction in
return on capital with respect to any period shall not constitute a waiver of
such Bank’s rights to demand compensation for any reduction in return on capital
in such period or in any other period. The protection of this Section shall be
available to the Banks regardless of any possible contention of the invalidity
or inapplicability of the law, regulation or other condition which shall have
been imposed.
     SECTION 4.13. LIMITATIONS ON CLAIMS. Notwithstanding anything in this
Agreement to the contrary, (a) no Bank shall be entitled to compensation or
payment or reimbursement under Section 4.06, 4.07, 4.10 or 4.12 hereof for any
amounts incurred or accruing more than one hundred fifty (150) days prior to the
giving of notice to the Borrower of additional costs or other amounts of the
nature described in such Sections and (b) no Bank shall be entitled to
compensation for any reduction referred to in Section 4.12 hereof if it shall
not at the time be the general policy or practice of such Bank to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements.
     SECTION 4.14. NO SETOFF OR COUNTERCLAIM. Without limiting Section 4.07(d)
hereof, all payments by the Borrower hereunder and under any of the Related
Writings shall be made without setoff or counterclaim. If any such obligation is
imposed upon the Borrower with respect to any amount payable by it hereunder or
under any of the Related Writings, the Borrower will pay to the Agent, for the
account of the Banks (including the Swing Line Lenders) or (as the case may be)
the Agent, on the date on which such amount is due and payable hereunder or
under such Related Writing, such additional amount in U.S. dollars as shall be
necessary to enable the Banks or the Agent to receive the same net amount which
the Banks or the Agent would have received on such due date had no such
obligation been imposed upon the Borrower. The Borrower will deliver promptly to
the Agent certificates or other valid vouchers for all charges deducted from or
paid with respect to payments made by the Borrower hereunder or under any
Related Writing. The foregoing shall not be deemed a waiver of Borrower’s right
to assert any compulsory counterclaim, if such counterclaim is compelled under
local law or rule of procedure, nor shall the foregoing be deemed a waiver of
Borrower’s right to independently assert any claim which would constitute a
defense, setoff, counterclaim or crossclaim of any nature whatsoever against the
Agent or any Bank under this Agreement or any Related Writing in any separate
action or proceeding.
     SECTION 4.15. CERTAIN PROVISIONS RELATING TO INCREASED COSTS AND DELINQUENT
BANKS OR INSOLVENT/SEIZED BANKS. If a Bank gives notice of the existence of the
circumstances set forth in Section 4.10 hereof or any Bank requests compensation
for any losses or costs to be reimbursed pursuant to any one or more of the
provisions of Section 4.07(a) (as a result of the imposition of U.S. withholding
taxes on amounts paid to such Bank under this Agreement), 4.06 or 4.12 hereof,
then, upon request of the Borrower, such Bank, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans, other credit extensions and commitments like the

-42-



--------------------------------------------------------------------------------



 



Loans, other credit extensions hereunder and Commitment of such Bank to
eliminate, mitigate or reduce amounts that would otherwise be payable by the
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Bank, including, without limitation, by
designating another of such Bank’s offices, branches or affiliates; the Borrower
agreeing to pay all reasonably incurred costs and expenses incurred by such Bank
in connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Possible Default or Event of Default shall have occurred
and be continuing, and if any Bank (a) has given notice of the existence of the
circumstances set forth in Section 4.10 hereof or has requested payment or
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of Section 4.07(a) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Bank under this Agreement), 4.06 or
4.12 hereof and following the request of the Borrower has been unable to take
the steps described above to mitigate such amounts (each, an “Affected Bank”) or
(b) is a Delinquent Bank or an Insolvent/Seized Bank, then, within thirty
(30) days after such notice or request for payment or compensation or such Bank
becoming a Delinquent Bank or an Insolvent/Seized Bank, as applicable, the
Borrower shall have the one-time right as to each such Affected Bank, Delinquent
Bank or Insolvent/Seized Bank, as applicable, to be exercised by delivery of
written notice to the Agent and such Affected Bank, Delinquent Bank and/or
Insolvent/Seized Bank, as applicable, within thirty (30) days of receipt of such
notice or request for payment or compensation or such Bank becoming a Delinquent
Bank or an Insolvent/Seized Bank, as applicable, to elect to cause such Affected
Bank, Delinquent Bank and/or Insolvent/Seized Bank, as applicable, to transfer
its Commitment. The Agent shall promptly notify the remaining Banks that each
such Bank shall have the right, but not the obligation, to acquire a Pro rata
share (calculated without giving effect to the outstanding Loans of such
Affected Bank, Delinquent Bank or Insolvent/Seized Bank) of the Commitment of
such Affected Bank, Delinquent Bank or Insolvent/Seized Bank, as applicable (or
if any of such Banks does not elect to purchase its Pro rata share, then to such
remaining Banks in such proportion as approved by the Agent). In the event that
the Banks do not elect to acquire all of any Affected Bank’s, Delinquent Bank’s
or Insolvent/Seized Bank’s Commitment, then the Agent shall endeavor to obtain a
new Bank to acquire such remaining Commitment. Upon any such purchase of the
Commitment of any Affected Bank, Delinquent Bank or Insolvent/Seized Bank, as
applicable, such Affected Bank’s, Delinquent Bank’s or Insolvent/Seized Bank’s
interest in the Debt and its rights hereunder and under the Related Writings
shall terminate at the date of purchase, and such Affected Bank, Delinquent Bank
or Insolvent/Seized Bank shall promptly execute all documents reasonably
requested to surrender and transfer such interest. The purchase price for an
Affected Bank’s, Delinquent Bank’s or Insolvent/Seized Bank’s Commitment, as the
case may be, shall equal any and all amounts outstanding and owed by the
Borrower to such Affected Bank, Delinquent Bank or Insolvent/Seized Bank,
including principal and all accrued and unpaid interest or fees.
ARTICLE V
AGREEMENTS AND CONDITIONS APPLICABLE TO ALL REVOLVING LOANS
     SECTION 5.01. NOTICE OF BORROWING. (a) Whenever the Borrower desires to
incur a Revolving Loan, it shall give the Agent, prior to 12:00 noon (Cleveland
time), at least three (3) Cleveland Banking Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Revolving Loan to be
subject to the LIBOR Rate Option and at least one (1) Cleveland Banking Days’
prior written notice (or telephonic notice promptly confirmed in

-43-



--------------------------------------------------------------------------------



 



writing) of each Revolving Loan to be subject to the Base Rate Option. Each such
notice (each, a “Notice of Borrowing” a form of which is attached hereto as
Exhibit F) shall be appropriately completed to specify (i) the aggregate
principal amount of each Revolving Loan to be made, which shall be an amount
equal to an integral multiple of Five Hundred Thousand Dollars ($500,000),
(ii) the date such Revolving Loan(s) shall be made (which shall be a Cleveland
Banking Day and, in the case of a Revolving Loan based on the LIBOR Rate Option,
a London Banking Day), and (iii) whether the Revolving Loan(s) shall be subject
to the Base Rate Option or the Libor Rate Option and, in the latter case, the
Interest Period to be initially applicable thereto. The Agent shall promptly
give each Bank written notice (or telephonic notice promptly confirmed in
writing) of each proposed Revolving Loan, of such Bank’s Pro rata share thereof
and of the other matters covered by the Notice of Borrowing.
     (b) Without in any way limiting the obligation of the Borrower to confirm
in writing any telephonic notice permitted to be given hereunder, the Agent may,
prior to receipt of written confirmation, act without liability upon the basis
of such telephonic notice, believed by the Agent in good faith to be from an
Authorized Fiscal Officer. In such case, the Borrower hereby waives the right to
dispute the Agent’s record of the terms of such telephonic notice.
     (c) Whenever the Borrower desires to incur a Swing Loan, it shall give the
Agent, prior to 2:00 p.m. (Cleveland time) on the proposed date of borrowing of
any Swing Loan, written notice (or telephonic notice promptly confirmed in
writing) in the form of a Notice of Borrowing of each such Swing Loan. The Agent
shall promptly give each Swing Line Lender written notice (or telephonic notice
promptly confirmed in writing) of each proposed Swing Loan, of such Swing Line
Lender’s pro rata share thereof and of other matters covered by the Notice of
Borrowing relating to such Swing Loan.
     SECTION 5.02. DISBURSEMENT OF FUNDS. (a) No later than 1:00 p.m. (Cleveland
time) on the date specified in each Notice of Borrowing, each Bank will make
available its Pro rata portion of each Revolving Loan requested to be made on
such date in the manner provided below in this Section 5.02(a). All amounts
shall be made available to the Agent in U.S. dollars and immediately available
funds at its office listed on the signature pages hereto and the Agent promptly
will make available to the Borrower by depositing to its account at the Agent’s
office the aggregate of the amounts so made available in the type of funds
received. Unless the Agent shall have been notified by any Bank prior to the
date specified in the Notice of Borrowing that such Bank does not intend to make
available to the Agent its portion of the Revolving Loan or Revolving Loans to
be made on such date, the Agent may assume that such Bank has made such amount
available to the Agent on such date of borrowing, and the Agent, in reliance
upon such assumption, may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Agent by such Bank and
the Agent has made available the same to the Borrower, the Agent shall be
entitled to recover such corresponding amount from such Bank. If such Bank does
not pay such corresponding amount forthwith upon the Agent’s demand therefor,
the Agent shall promptly notify the Borrower, and the Borrower shall immediately
pay such corresponding amount to the Agent. The Agent shall also be entitled to
recover from the Bank or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered

-44-



--------------------------------------------------------------------------------



 



by the Agent at a rate per annum equal to (i) if paid by such Bank, the
overnight Federal Funds Effective Rate or (ii) if paid by the Borrower, the then
applicable rate of interest, calculated in accordance with Article IV hereof,
for the Revolving Loans.
     (b) Nothing herein shall be deemed to relieve any Bank from its obligation
to fulfill its commitments hereunder or to prejudice any rights which the
Borrower may have against any Bank as a result of any default by such Bank
hereunder.
     (c) No later than 3:00 p.m. (Cleveland time) on the date specified in each
Notice of Borrowing relating to a Swing Loan, each Swing Line Lender will make
available its pro rata portion of each Swing Loan requested to be made on such
date in the manner provided below in this Section 5.02(c). All amounts shall be
made available to the Agent in U.S. dollars and immediately available funds at
its office listed on the signature pages hereto and the Agent promptly will make
available to the Borrower by depositing to its account at the Agent’s office the
aggregate of the amounts so made available in the type of funds received.
     SECTION 5.03. CONDITIONS TO LOANS AND LETTERS OF CREDIT. The obligation of
each Bank to make Loans hereunder or of any Issuing Bank to issue Letters of
Credit hereunder, as applicable, is conditioned, in the case of each Loan and
each Letter of Credit hereunder, upon the following:
     (a) receipt by the Agent of a Notice of Borrowing or by the applicable
Issuing Bank of a Letter of Credit Request, as applicable;
     (b) no Event of Default or Possible Default existing then or immediately
after giving effect to the Loan or Letter of Credit, as applicable;
     (c) the conditions set forth in Article VI hereof having been satisfied;
     (d) the representations and warranties contained in Article IX hereof and
in each of the Related Writings being true and correct in all material respects
with the same force and effect as if made on and as of the date of such Loan or
such Letter of Credit, as applicable, except to the extent that any thereof
expressly relate to an earlier date; and
     (e) the representations and warranties of the Parent contained in Section 7
of the Guaranty being true and correct in all material respects with the same
force and effect as if made on and as of the date of such Loan or such Letter of
Credit, as applicable, except to the extent that any thereof expressly relate to
an earlier date.
Each request for a Loan or a Letter of Credit by the Borrower hereunder shall be
deemed to be a representation and warranty by the Borrower as of the date of
such borrowing as to the truth of the matters specified in subsections (b), (c)
(d) and (e) above.
     SECTION 5.04. PAYMENT ON NOTES, ETC. All payments of principal, interest,
and any other amounts under this Agreement shall be made to the Agent in
immediately available funds and in lawful money of the United States of America
for the account of the Banks, not later than 12:00 noon (Cleveland time) on the
date when due. Any such payment received by the Agent after 12:00 noon
(Cleveland time) on a Cleveland Banking Day shall be

-45-



--------------------------------------------------------------------------------



 



deemed received on the next succeeding Cleveland Banking Day and interest shall
accrue to such next Cleveland Banking Day in respect of any principal of the
Loans to be paid by such payment. All payments made by the Borrower hereunder,
under any Note or under any other Related Writing, will be made without setoff,
counterclaim or defense. The Agent shall distribute to each Bank entitled
thereto its Pro rata share of the amount of principal, interest and other
amounts received by it for the account of such Bank on the same day the Agent
receives payment thereof from the Borrower in immediately available funds,
unless the Agent does not receive such payment from the Borrower until after
12:00 noon (Cleveland time), in which case the Agent shall make payment thereof
to the Banks entitled thereto on the next Cleveland Banking Day. Each Bank shall
endorse each Note held by it with appropriate notations evidencing each payment
of principal made thereon or shall record such principal payment by such other
method as such Bank may generally employ; provided, that failure to make any
such entry shall in no way detract from the Borrower’s obligations under each
such Note. Whenever any payment to be made hereunder, including without
limitation any payment to be made on any Note, shall be stated to be due on a
day which is not a Cleveland Banking Day, such payment shall be made on the next
succeeding Cleveland Banking Day and such extension of time shall in each case
be included in the computation of the interest payable on such Note; provided,
that if the next succeeding Cleveland Banking Day falls in the succeeding
calendar month, such payment shall be made on the preceding Cleveland Banking
Day and the relevant Interest Period shall be adjusted accordingly. To the
extent a Bank does not receive its Pro rata share of the amount of principal,
interest and other amounts made available by the Borrower to the Agent for the
account of such Bank at the applicable time set forth above in this
Section 5.04, such Bank shall be entitled to recover from the Agent, interest on
all such amounts in respect of each day from the date such amounts were made
available to the Agent by the Borrower to the date such amounts are distributed
to such Bank at a rate per annum equal to the overnight Federal Funds Effective
Rate.
     SECTION 5.05. PREPAYMENT. (a) The Borrower shall have the right (subject to
the payment of LIBOR breakage compensation as hereinafter described in this
Section 5.05 with respect to Loans subject to the LIBOR Rate Option), at any
time or from time to time, upon two (2) Cleveland Banking Days’ prior written
notice (or telephonic notice promptly confirmed in writing) to prepay all or any
part of the principal amount of the Loans then outstanding as designated by the
Borrower, subject to the provisions of Section 5.05(b) hereof, plus interest
accrued on the amount so prepaid to the date of such prepayment, which notice
shall promptly be transmitted by the Agent to each of the Banks.
     (b) The Borrower agrees that if LIBOR as determined as of 11:00 a.m. London
time, two (2) London Banking Days’ prior to the date of prepayment or
acceleration of any Loans (hereinafter, “Prepayment LIBOR”) shall be lower than
the last LIBOR (without giving effect to the LIBOR Floor) previously determined
for those Loans accruing interest at LIBOR with respect to which prepayment is
intended to be made or that are accelerated prior to the end of the applicable
Interest Period (hereinafter, “Last LIBOR”), then the Borrower shall, upon
written notice by the Agent, promptly pay to the Agent, for the account of each
of the Banks, in immediately available funds, LIBOR breakage compensation
measured by a rate (the “LIBOR Breakage Rate”) which shall be equal to the
difference between the Last LIBOR and the Prepayment LIBOR. In determining the
Prepayment LIBOR payable to each Bank, the Agent shall apply a rate for each
Bank equal to LIBOR for a deposit approximately equal to each

-46-



--------------------------------------------------------------------------------



 



Bank’s portion of such prepayment or accelerated balance which would be
applicable to an Interest Period commencing on the date of such prepayment or
acceleration and having a duration as nearly equal as practicable to the
remaining duration of the actual Interest Period during which such acceleration
occurs or prepayment is to be made. In addition, the Borrower shall immediately
pay directly to each Bank the amount claimed as additional costs or expenses
(including, without limitation, cost of telex, wires, or cables) incurred by
such Bank in connection with the prepayment or acceleration upon the Borrower’s
receipt of a written statement from such Bank. The LIBOR Breakage Rate shall be
applied to all or such part of the principal amounts of the Notes that relate to
the Loans subject to the LIBOR Rate Option to be prepaid, or that are
accelerated and the LIBOR breakage compensation shall be computed for the period
commencing with the date on which such prepayment is to be made or acceleration
occurs to that date which coincides with the last day of the Interest Period
previously established when the Loans subject to the LIBOR Rate Option, which
are to be prepaid or are accelerated, were made. Each voluntary prepayment of a
Loan shall be in an aggregate principal sum of not less than One Million Dollars
($1,000,000) (except in the case of a Loan initially made in an aggregate amount
less than One Million Dollars ($1,000,000) in which case, such voluntary
prepayment shall be in the aggregate principal sum of such Loan) and, if
greater, in an integral multiple of Two Hundred Fifty Thousand Dollars
($250,000). In the event the Borrower cancels a proposed Loan subject to the
LIBOR Rate Option subsequent to the delivery to the Agent of a Notice of
Borrowing with respect to such Loan, but prior to the draw down of funds
thereunder, or the continuation of or conversion to a Loan subject to the LIBOR
Rate Option does not occur for any reason (other than a default by any Bank or
the Agent), such cancellation or failure to continue or convert shall be treated
as a prepayment subject to the aforementioned LIBOR breakage compensation.
     SECTION 5.06. FEES. (a) For each day that the Revolving Credit Exposure
equals or exceeds fifty percent (50%) of the Total Revolving Loan Commitments,
the Borrower shall pay to the Agent, for the Pro rata benefit of the Banks, an
unused commitment fee at the rate per annum (based on a year of 360 days and
calculated for the actual number of days elapsed) of twenty-five (25) basis
points times the excess of the Total Revolving Loan Commitments then in effect
over the Revolving Credit Exposure on that day and (b) for each day that the
Revolving Credit Exposure is less than fifty percent (50%) of the Total
Revolving Loan Commitments, the Borrower shall pay to the Agent, for the Pro
rata benefit of the Banks, an unused commitment fee at the rate per annum (based
on a year of 360 days calculated for the actual number of days elapsed) of
thirty-five (35) basis points times the excess of the Total Revolving Loan
Commitments then in effect over the Revolving Credit Exposure on that day. The
unused commitment fee shall be payable on the first Cleveland Banking Day after
the first Fiscal Quarterly Date occurring after the Restatement Effective Date
and continuing on the first Cleveland Banking Day after each Fiscal Quarterly
Date thereafter. After any permanent reduction of the Total Revolving Loan
Commitments pursuant to Section 4.06, 4.07(c) or 5.07 hereof, the unused
commitment fees payable hereunder shall be calculated based upon the Total
Revolving Loan Commitments of the Banks as so reduced.
     (b) All unused commitment fees payable under the 2010 Credit Agreement that
shall have accrued under the 2010 Credit Agreement and remain unpaid on the
Restatement Effective Date shall be paid in full on the Restatement Effective
Date.

-47-



--------------------------------------------------------------------------------



 



     SECTION 5.07. REDUCTION OF THE TOTAL REVOLVING LOAN COMMITMENTS. The
Borrower shall have the right at all times to permanently reduce the Total
Revolving Loan Commitments in whole or in part by giving written notice of the
reduction to the Agent (which shall promptly notify each of the Banks) at least
one (1) Cleveland Banking Day prior to the reduction, each such reduction to be
in an amount equal to at least Ten Million Dollars ($10,000,000), or the then
Total Revolving Loan Commitments if the then Total Revolving Loan Commitments
are less than Ten Million Dollars ($10,000,000). Notwithstanding the foregoing,
in the event any such reduction results in a Reserve Deficiency, the Borrower
shall deposit, or shall cause to be deposited, into the Reserve Deficiency
Account simultaneously with any such reduction (or further reduction) of the
Total Revolving Loan Commitments to an amount less than the Reserved Commitment
an amount of Cash equal to the Reserve Deficiency, and thereafter such deposit
(together with any amount deposited into the Reserve Deficiency Account with
respect to any further Reserve Deficiency) shall be subject to withdrawal solely
for purposes of Retiring Indebtedness of the Parent or the Borrower or the
Borrower’s Subsidiaries as may be approved in writing by the Required Banks and
paying the reasonable and customary costs and expenses related thereto, and
shall otherwise be held and disbursed by the Agent pursuant to terms and
conditions reasonably acceptable to the Agent. Each such reduction shall reduce
each Bank’s Commitment by an amount based on their Pro rata shares of the Total
Revolving Loan Commitments in effect immediately prior to such reduction.
Concurrently with each such reduction, the Borrower shall prepay an amount of
the Loans, if any, together with interest thereon, by which the sum of the
aggregate unpaid principal amount of the then outstanding Loans plus the LC
Obligations plus the Total Reserved Letter of Credit Amount then in effect plus
the Permitted Non-Affiliate Loan Reserve exceeds the Total Revolving Loan
Commitments as so reduced, in accordance with Section 5.05 hereof.
     SECTION 5.08. INCREASE OF THE TOTAL REVOLVING LOAN COMMITMENTS.
     (a) At any time and from time to time before the Termination Date, the
Borrower may, if it so elects by giving written notice to the Agent (an
“Increase Notice”) and subject to the terms and conditions of this Section 5.08,
increase the Total Revolving Loan Commitments to an amount that shall not exceed
$450,000,000 either (i) by agreeing with one or more existing Banks that each
such Bank’s Commitment shall be increased, and/or (ii) by designating one or
more other banks or lending institutions not theretofore a Bank to become a Bank
(which designation to be effective only with the prior written consent of the
Agent and Lead Arranger, which consents shall not be unreasonably withheld) (the
amount by which the Total Revolving Loan Commitments are increased in connection
with any such request, collectively, the “Additional Commitments” and each such
Bank’s or other bank’s or lending institution’s portion thereof its “Additional
Commitment”, and any such other banks or lending institutions having an
Additional Commitment also being referred to as a Bank in this Section 5.08);
provided that (i) each Bank that desires to provide an Additional Commitment
shall provide the Agent with a written commitment letter specifying the amount
of the Additional Commitment it is willing to provide and (ii) the amount of the
Additional Commitments associated with any such increase must be in a minimum
amount of (x) Five Million Dollars ($5,000,000) and increments of One Million
Dollars ($1,000,000) in excess thereof for any banks or lending institutions not
theretofore a Bank and (y) One Million Dollars ($1,000,000) and increments of
One Million Dollars ($1,000,000) in excess thereof for any existing Bank. The
Agent, the Lead Arranger and

-48-



--------------------------------------------------------------------------------



 



the Borrower shall allocate the Additional Commitments among the Banks that
provide such commitment letters on such basis as the Agent, the Lead Arranger
and the Borrower shall jointly determine; provided, however, that, should any
Possible Default or Event of Default exist at the time of making any such
allocation, such allocation shall be made by the Agent and the Lead Arranger
after consultation with the Borrower. The Agent shall provide all Banks with a
notice setting forth the amount, if any, of the Additional Commitment to be
provided by each Bank, and each Bank’s Pro rata share of the Total Revolving
Loan Commitments which shall be applicable after the effective date of the
applicable increase in the Total Revolving Loan Commitments specified therein
(the “Increase Date”).
     (b) Such Additional Commitments shall become effective upon satisfaction of
the following requirements: (i) each existing Bank with an increased Commitment,
if any, shall execute an agreement in form reasonably satisfactory to the Agent
evidencing such existing Bank’s increased Commitment, (ii) each bank or lending
institution becoming a Bank shall execute an agreement in form reasonably
satisfactory to the Agent evidencing that such bank or lending institution has
become a Bank under this Agreement with a Commitment as set forth therein,
(iii) the Agent shall provide to each Bank a revised Exhibit A to this Agreement
at least three (3) Cleveland Banking Days prior to the applicable Increase Date,
(iv) the Borrower shall execute and deliver to the Agent for delivery by Agent
(x) to each Bank with an increased Commitment such replacement or additional
Revolving Loan Notes as shall be required by any Bank and (y) to each Swing Line
Lender, if the Maximum Swing Line Amount has increased as a result of such
Additional Commitments, a new Swing Line Note for such Swing Line Lender, so
that the principal amount of such Bank’s Revolving Loan Note shall equal its
Commitment and each Swing Line Lender’s Swing Line Note shall equal one half of
the Maximum Swing Line Amount, as of the applicable Increase Date (and any such
new Revolving Loan Notes and Swing Line Notes shall (A) provide that they are
replacements for the surrendered Revolving Loan Notes or Swing Line Note, as
applicable, and that they do not constitute a novation, (B) be dated as of the
Increase Date and (C) otherwise be in substantially the form of Exhibits “D-1”
and “D-2” attached hereto, as applicable, and Agent shall deliver such
replacement or new Revolving Loan Notes and replacement Swing Line Notes to the
respective Banks and to the Swing Line Lenders, as applicable, in exchange for
any Revolving Loan Notes or Swing Line Notes replaced thereby, if any, which
shall be surrendered by such Banks and the Swing Line Lenders), and (v) the
Borrower shall pay to the Agent and each Bank with an increased Commitment such
commitment fees as may be agreed upon between the Borrower and the Agent, and
such Banks. Within five (5) days of issuance of any new Revolving Loan Notes or
Swing Line Notes pursuant to this Section 5.08(b), if required by the Agent, the
Borrower shall deliver an opinion of counsel, addressed to the Banks and the
Agent, relating to the due authorization, execution and delivery of such new
Revolving Loan Notes and Swing Line Notes and the enforceability thereof, in
form and substance substantially similar to the opinion delivered in connection
with the execution and delivery of this Agreement.
     (c) If requested by any Bank with an Additional Commitment, the Agent shall
execute the agreement delivered by such Bank under clauses (b)(i) or (b)(ii)
above. On each Increase Date, (i) the Banks shall make adjustments among
themselves with respect to the LC Obligations then outstanding, participations
in Swing Loans outstanding, if any, and amounts of principal, interest, fees and
other amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Agent, in order to reallocate among such Banks such outstanding

-49-



--------------------------------------------------------------------------------



 



amounts, based on their respective Pro rata shares of the Total Revolving Loan
Commitments (as so increased by the applicable Additional Commitment), and
(ii) each Bank’s Pro rata share of the Total Revolving Loan Commitments (as so
increased by the applicable Additional Commitment) shall be recalculated to
reflect the Additional Commitments and the outstanding principal balance of the
Revolving Loans shall be reallocated among the Banks such that the outstanding
principal amount of outstanding Revolving Loans owed to each Bank shall be equal
to such Bank’s Pro rata share of the Revolving Loans (as recalculated). On any
Increase Date each Bank whose Pro rata share of the Total Revolving Loan
Commitments is increasing shall advance the funds to the Agent and the funds so
advanced shall be distributed among the Banks whose Pro rata shares of the Total
Revolving Loan Commitments are decreasing as necessary to accomplish the
required reallocation of the outstanding Revolving Loans. The funds so advanced
shall be Revolving Loans subject to the Base Rate Option until converted to
Revolving Loans subject to the LIBOR Rate Option which are allocated among all
Banks based on each of their Pro rata shares of the Total Revolving Loan
Commitments. The Borrower further agrees to pay to the Banks the LIBOR breakage
compensation set forth in Section 5.05 hereof, if any, resulting from the
Additional Commitments as if the distribution pursuant to this Section 5.08(c)
were a prepayment by the Borrower. In connection with such Additional
Commitments, it is understood and agreed that no Bank will be obligated to
provide an Additional Commitment without the prior written consent of such Bank.
     (d) The Borrower shall not deliver an Increase Notice if a Possible Default
or an Event of Default shall then exist, or immediately after giving effect to
any such increase would exist. Further, notwithstanding anything to the contrary
contained herein, the obligation of the Agent and the Banks to increase the
Total Revolving Loan Commitments pursuant to this Section 5.08 shall be
conditioned upon satisfaction of the following conditions precedent which must
be satisfied prior to the effectiveness of any increase of the Total Revolving
Loan Commitments:
     (i) Payment of Commitment Fee. The Borrower shall have paid to the Lead
Arranger such commitment fees as provided in Section 5.08(b)(v), which fees
shall, when paid, be fully earned and non-refundable under any circumstances,
and the Lead Arranger shall have paid to the Banks acquiring the increased Total
Revolving Loan Commitments each such Bank’s portion of such commitment fees; and
     (ii) No Default. On the date any Increase Notice is given and on the
Increase Date, both immediately before and after the Total Revolving Loan
Commitments are increased, there shall exist no Possible Default or Event of
Default; and
     (iii) Representations True. The representations and warranties made by the
Borrower and the Parent in this Agreement, the Guaranty and the other Related
Writings or otherwise made by or on behalf of the Borrower or the Parent in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the date of such Increase Notice and on the date the Total
Revolving Loan Commitments are increased, both immediately before and after the
Total Revolving Loan Commitments are increased, except to the extent of changes
resulting from transactions permitted by this Agreement, the Guaranty and each
other Related Writing, and except that if any representation and

-50-



--------------------------------------------------------------------------------



 



warranty is as of a specified date, such representation and warranty shall be
true and correct in all material respects as of such date; and
     (iv) Additional Documents and Expenses. The Borrower and the Parent shall
have executed and/or delivered to Agent and the Banks such additional documents
(including, without limitation, amendments to the Security Documents),
instruments, certifications and opinions as the Agent may reasonably require,
including, without limitation, a certificate demonstrating compliance with all
covenants, representations and warranties set forth in this Agreement, the
Guaranty and the other Related Writings after giving effect to the increase, and
the Borrower and the Parent shall have paid the cost of any updated UCC searches
and filing fees in connection with such increase.
     SECTION 5.09. EXTENSION OF THE LOANS. On or before the Termination Date (as
determined without regard to any extension thereof pursuant to this
Section 5.09) the Borrower shall have the one-time right and option, in its sole
discretion, to extend the Termination Date for one (1) additional twelve
(12) month period to March 30, 2015, upon satisfaction of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the Termination Date:
     (a) The Borrower shall have delivered written notice of such request (the
“Extension Request”) to the Agent not sooner than the date which is one hundred
eighty (180) days, and not later than the date which is ninety (90) days, prior
to the Termination Date (as determined without regard to such extension). Any
such Extension Request shall be irrevocable and binding on the Borrower.
     (b) On the date the Extension Request is given and on the effective date of
such extension, there shall be undrawn Total Revolving Loan Commitments in an
amount at least equal to the Section 5.09 Reserved Commitment.
     (c) On or before the Termination Date (as determined without regard to any
extension thereof pursuant to this Section 5.09), the Borrower shall have paid
to the Agent for the pro rata accounts of the Banks in accordance with their
respective Commitments an extension fee in an amount equal to twenty-five
(25) basis points on the Total Revolving Loan Commitments, which fee shall, when
paid, be fully earned and non-refundable under any circumstance.
     (d) On the date the Extension Request is given and on the effective date of
such extension there shall exist no Possible Default or Event of Default.
     (e) The representations and warranties made by the Borrower and the Parent
in the this Agreement, the Guaranty and the other Related Writings or otherwise
made by or on behalf of the Borrower and the Parent in connection therewith or
after the date thereof shall have been true and correct in all material respects
when made and shall also be true and correct in all material respects on the
date the Extension Request is given and on the Termination Date (as determined
without regard to such extension) other than for representations to the extent
they relate expressly to an earlier date, which representations shall be
required to be true and correct only as of such specified date, and except to
the extent of any changes resulting from transactions permitted by this
Agreement, the Guaranty and the other Related Writings.

-51-



--------------------------------------------------------------------------------



 



     The Borrower hereby acknowledges and agrees that simultaneously with the
satisfaction of the foregoing conditions to the extension of the Termination
Date, a portion of the Total Revolving Loan Commitments in an amount agreed to
in writing by the Required Banks (the “Section 5.09 Reserved Commitment”) shall
be reserved for, and thereafter drawn and used by the Borrower, subject to the
satisfaction of any and all conditions set forth in Sections 5.01 and 5.03
hereof, solely for purposes of Retiring Indebtedness of the Parent, the Borrower
or the Borrower’s Subsidiaries, as may be approved in writing by the Required
Banks. The amount of the Section 5.09 Reserved Commitment shall reduce,
dollar-for-dollar, the amount of the Total Revolving Loan Commitments available
for any purpose other than that set forth above in this Section 5.09. In the
event the Borrower requests a Revolving Loan from the Section 5.09 Reserved
Commitment for the purpose set forth above, the Borrower shall so represent to
the Agent and the Banks in the applicable Notice of Borrowing, shall promptly
apply the proceeds of such Revolving Loan to the Retirement of Indebtedness of
the Parent, the Borrower or the Borrower’s Subsidiaries, as may be approved in
writing by the Required Banks and shall, within one (1) Cleveland Banking Day
following the Retirement of such Indebtedness with the proceeds of such
Revolving Loan, certify to the Agent the aggregate principal amount of such
Indebtedness so Retired. Upon receipt of such certification, the amount of the
Section 5.09 Reserved Commitment shall be reduced automatically on a
dollar-for-dollar basis commensurate with the aggregate principal face amount of
such Indebtedness so Retired. Furthermore, the Section 5.09 Reserved Commitment
shall also be reduced, on a dollar-for-dollar basis, to the extent any such
Indebtedness is (i) refinanced or extended with the Agent’s approval (and/or, in
connection with any such extension, the approval of the Required Banks as
required by the Guaranty) in accordance with the terms and conditions set forth
in this Agreement and the Guaranty or (ii) Retired pursuant any Additional
Preferred Equity Exchange.
     SECTION 5.10. COLLATERAL. The Debt and the obligations of the Borrower
under this Agreement shall be secured as provided in the Pledge Agreement.
ARTICLE VI
CONDITIONS PRECEDENT
     Prior to or concurrently with the execution and delivery of this Agreement,
and as conditions precedent to the making or continuation of any Loans or the
issuance or continuation of Letters of Credit hereunder on the Restatement
Effective Date, the following actions shall be taken, all in form and substance
satisfactory to the Agents and the Banks and their respective counsel:
     SECTION 6.01. CORPORATE AND LOAN DOCUMENTS. The Agent on behalf of the
Banks shall have received the following documents, in all cases duly executed,
delivered and/or certified, as the case may be:
     (a) Certified copies of the resolutions of the board of directors of the
Borrower evidencing approval of the execution, delivery and performance of this
Agreement, the Notes provided for herein, the Side Letter and the First
Amendment to the Pledge Agreement of even date herewith.

-52-



--------------------------------------------------------------------------------



 



     (b) Certified copies of resolutions of the board of directors of the Parent
evidencing approval of the execution, delivery and performance of the Side
Letter and the Guaranty.
     (c) Copies of the Articles of Incorporation of the Borrower in effect as of
the Restatement Effective Date, certified by the Ohio Secretary of State as of a
recent date.
     (d) Copies of the Articles of Incorporation of the Parent in effect as of
the Restatement Effective Date, certified by the Ohio Secretary of State as of a
recent date.
     (e) Copies of the Code of Regulations of the Borrower in effect as of the
Restatement Effective Date, certified as true and complete as of the Restatement
Effective Date by the secretary of the Borrower.
     (f) Copies of the Code of Regulations of the Parent in effect as of the
Restatement Effective Date, certified as true and complete as of the Restatement
Effective Date by the secretary of the Parent.
     (g) A good standing certificate for the Borrower from the State of Ohio as
of a recent date.
     (h) A good standing certificate for the Parent from the State of Ohio as of
a recent date.
     (i) A certificate of the secretary or assistant secretary of the Borrower
certifying the names of the officers of the Borrower authorized to sign this
Agreement, the Notes, the Side Letter and the First Amendment to the Pledge
Agreement of even date herewith, together with the true signatures of such
officers.
     (j) A certificate of the secretary or assistant secretary of the Parent
certifying the names of the officers of the Parent authorized to sign the Side
Letter and the Guaranty, together with the true signatures of such officers.
     (k) Counterparts of this Agreement duly executed and delivered by the
Borrower, the Agents and the Banks, of the Side Letter duly executed and
delivered by the Borrower, the Parent, the Agents and the Banks, of the Guaranty
duly executed and delivered by the Parent and of the First Amendment to Pledge
Agreement of even date herewith duly executed and delivered by the Borrower.
     (l) For each Bank, a Revolving Loan Note payable to the account of each
respective Bank in the amount of their respective Commitments.
     (m) For each Swing Line Lender, a Swing Line Note payable to the account of
each respective Swing Line Lender in the amount of their respective Swing Line
Commitments.
     (n) A certificate of the secretary or assistant secretary of the Borrower
certifying that as of the Restatement Effective Date and after giving effect
thereto and to the Loans made hereunder (i) there exists no Possible Default or
Event of Default and (ii) all representations and warranties contained herein
and in the Pledge Agreement (as the same may be amended by the

-53-



--------------------------------------------------------------------------------



 



First Amendment to the Pledge Agreement of even date herewith) shall be true and
correct in all material respects.
     (o) A certificate of the secretary or assistant secretary of the Parent
certifying that as of the Restatement Effective Date and after giving effect
thereto and to the Loans made hereunder (i) there exists no Possible Default or
Event of Default and (ii) all representations and warranties contained herein
and in the Guaranty shall be true and correct in all material respects.
     SECTION 6.02. OPINION OF COUNSEL FOR PARENT. The Borrower shall have
delivered or caused to be delivered to the Agents and the Banks a favorable
opinion of counsel for the Parent as to the due authorization, execution and
delivery, and legality, validity, and enforceability of the Side Letter and the
Guaranty and such other matters as the Agents and the Banks may request.
     SECTION 6.03. JUDGMENT, ORDERS. On the Restatement Effective Date, there
shall not exist any judgment, order, injunction or other restraint issued or
filed with respect to the consummation of the transactions contemplated by this
Agreement.
     SECTION 6.04. LITIGATION. On the Restatement Effective Date, there shall be
no actions, suits or proceedings pending or threatened (a) with respect to this
Agreement or any Related Writing or the transactions contemplated hereby or
thereby or (b) which the Agents or the Banks shall determine could have a
Material Adverse Effect.
     SECTION 6.05. NOTICE OF BORROWING. Prior to the making of each Loan, the
Agent shall have received a Notice of Borrowing satisfying the requirements of
Section 5.01 hereof.
     SECTION 6.06. OPINION OF COUNSEL FOR BORROWER. The Borrower shall have
delivered or caused to be delivered to the Agents and the Banks a favorable
opinion of counsel for the Borrower as to the due authorization, execution and
delivery, and legality, validity and enforceability of this Agreement, the
Notes, the Side Letter and the First Amendment to the Pledge Agreement of even
date herewith and such other matters as the Agents and the Banks may request.
     SECTION 6.07. PAYMENT OF FEES. On the Restatement Effective Date, the
Borrower shall have paid to the Agents and the Banks all costs, fees and
expenses, and all other compensation contemplated by this Agreement (including,
without limitation, legal fees and expenses) to the extent then due.
     SECTION 6.08. ADVERSE CHANGE, ETC. From October 31, 2010 to the Restatement
Effective Date, nothing shall have occurred (and neither the Banks nor the
Agents shall have become aware of any facts or conditions not previously known)
which the Banks or the Agents shall determine has, or could reasonably be
expected to have, a Material Adverse Effect.
     SECTION 6.09. EVIDENCE OF INSURANCE. The Borrower shall have delivered to
the Agents and the Banks evidence of insurance complying with the provisions of
Section 7.09 hereof.

-54-



--------------------------------------------------------------------------------



 



     SECTION 6.10. OTHER. The Agent shall have reviewed and approved such other
documents, instruments, certificates, opinions, assurances, consents and
approvals as the Agent or the Agent’s Special Counsel may reasonably have
requested (and shall have received fully executed copies of same, to the extent
reasonably requested by Agent).
ARTICLE VII
AFFIRMATIVE COVENANTS
     Borrower covenants and agrees that on the Restatement Effective Date and
thereafter, for so long as this Agreement remains in effect and until the
Commitments and all Letters of Credit are terminated or cancelled or expire, no
Notes are outstanding and the Loans, together with interest, fees and all other
obligations incurred hereunder, are paid in full, the Borrower will perform and
observe all of the following provisions, namely:
     SECTION 7.01. PAYMENT OF AMOUNTS DUE. The Borrower will make all payments
of the principal of and interest on the Loans and the Notes, and any fee or
other amount provided for hereunder, promptly as the same become due.
     SECTION 7.02. EXISTENCE, BUSINESS, ETC. The Borrower will cause to be done
all things necessary to preserve and to keep in full force and effect its
existence and rights and those of its Subsidiaries. The Borrower will, and will
cause its Subsidiaries to, comply in all material respects with all federal,
state and local laws and regulations now in effect or hereafter promulgated by
any governmental authority having jurisdiction over it or them, as applicable.
     SECTION 7.03. MAINTENANCE OF PROPERTIES. The Borrower will, and will cause
its Subsidiaries to, at all times maintain, preserve, protect and keep its
properties used in the conduct of its business in good repair, working order and
condition, ordinary wear and tear excepted, and, from time to time, make all
needful and proper repairs, renewals, replacements, betterments, and
improvements thereto, in all cases in which the failure so to do would cause a
Material Adverse Effect and so that the business carried on in connection
therewith may be properly conducted at all times.
     SECTION 7.04. PAYMENT OF TAXES, ETC. The Borrower will pay and discharge
all lawful taxes, assessments and governmental charges or levies imposed upon
it, upon its income or profits or upon its properties, before the same shall
become in default or penalties attach thereto, as well as all lawful claims for
the same which have become due and payable which, if unpaid, might become a Lien
or charge upon such properties or any part thereof; provided, that the Borrower
shall not be required to pay and discharge any such tax, assessment, charge,
levy or claim so long as the validity thereof shall be contested in good faith
by appropriate proceedings and there shall be set aside on its books such
reserves with respect thereto as are required by GAAP. Except where the
liability for the tax, assessment, charge, levy or claim is limited solely to
the property on which assessed and is not subject to enforcement against the
Borrower, the Borrower will in all events pay such tax, assessment, charge, levy
or claim before the property subject thereto shall be sold to satisfy any Lien
which has attached as security therefor.

-55-



--------------------------------------------------------------------------------



 



     SECTION 7.05. FINANCIAL STATEMENTS; ETC. The Borrower will furnish or cause
to be furnished to each Bank:
     (a) within forty-five (45) days (or fifty (50) days so long as the Parent
shall not have reported an Event of Default to the Securities and Exchange
Commission during such fiscal period or on its most recent filing with the
Securities and Exchange Commission) after the end of each of the first three
(3) quarter-annual fiscal periods of each of the Borrower’s fiscal years, a Form
10-Q as filed with the Securities and Exchange Commission, an unaudited
consolidated and consolidating balance sheet of the Parent as at the end of that
period and an unaudited consolidated and consolidating statement of income of
the Parent for the Parent’s current fiscal year to date, all prepared in form
and detail in accordance with GAAP, consistently applied, or the Pro Rata
Consolidation Method, as applicable, and certified by a Senior Officer of the
Parent, together with a certificate of a Senior Officer of the Borrower
(i) specifying the nature and period of existence of each Event of Default
and/or Possible Default, if any, and the action taken, being taken or proposed
to be taken by the Borrower in respect thereof, or if none, so stating,
(ii) certifying that the representations and warranties of the Borrower set
forth in Article IX hereof and in the Related Writings are true and correct in
all material respects as of the date of such certificate except to the extent of
changes resulting from transactions permitted by this Agreement, the Guaranty
and each other Related Writing (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), or, if
not, all respects in which they are not and (iii) certifying whether there has
been compliance by the Borrower with the covenants contained in Section 8.13
hereof (and providing calculations related to any exclusions of Net Operating
Income as permitted by said Section 8.13);
     (b) within ninety (90) days (or ninety-five (95) days so long as the Parent
shall not have reported an Event of Default under the Guaranty to the Securities
and Exchange Commission during such fiscal period nor on its most recent filing
with the Securities and Exchange Commission) after the end of each fiscal year
of the Borrower, an annual report on Form 10-K as filed by the Parent with the
Securities and Exchange Commission, including the complete audited consolidated
balance sheets and statements of income of the Parent for that year, certified
by an independent public accountant satisfactory to the Banks, and an unaudited
consolidating balance sheet and statement of income of the Parent for the
current fiscal year, each in form and detail satisfactory to the Banks, and
prepared in accordance with GAAP, consistently applied, or the Pro Rata
Consolidation Method, as applicable, together with (i) a report of the
independent certified public accountant, with an opinion that is not qualified
as to the scope of the audit or as to the status of the Parent or the Borrower
as a going concern, (ii) a certificate of a Senior Officer of the Borrower
(X) specifying the nature and period of existence of each Event of Default
and/or Possible Default, if any, and the action taken, being taken or proposed
to be taken by the Borrower in respect thereof or, if none, so stating, and
(Y) certifying that the representations and warranties of the Borrower set forth
in Article IX hereof and in the Related Writings are true and correct in all
material respects as of the date of such certificate except to the extent of
changes resulting from transactions permitted by this Agreement, the Guaranty
and each other Related Writing (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), or, if
not, all respects in which they are not, and (Z) certifying whether there has
been compliance by the Borrower with the covenants contained in

-56-



--------------------------------------------------------------------------------



 



Section 8.13 hereof (and providing calculations related to any exclusions of Net
Operating Income as permitted by said Section 8.13);
     (c) within ninety (90) days after the end of each fiscal year of the
Borrower and forthwith upon the Agent’s reasonable request, an operational
budget of the Borrower in form and substance substantially the same as the
operational budgets delivered by the Borrower to the Agent on or before the
Restatement Effective Date;
     (d) forthwith upon the Agent’s or any Bank’s written request, such other
information about the financial condition, properties and operations of the
Borrower and its Subsidiaries, including, but not limited to, financial
statements, management letters of accountants addressed to the Parent or the
Borrower, rent rolls and other similar information for each Subsidiary of the
Borrower, in each case as the Agent or such Bank may from time to time
reasonably request;
     (e) within forty-five (45) days (or fifty (50) days so long as the Parent
shall not have reported an Event of Default to the Securities and Exchange
Commission during such fiscal period or on its most recent filing with the
Securities and Exchange Commission) after the end of each of the first three
(3) quarter-annual fiscal periods of each fiscal year of the Borrower and within
ninety (90) days (or ninety-five (95) days so long as the Parent shall not have
reported an Event of Default under the Guaranty to the Securities and Exchange
Commission during such fiscal period or on its most recent filing with the
Securities and Exchange Commission) after the end of each fiscal year of the
Borrower, each of the following:
     (i) a report setting forth (w) the principal amounts of all Indebtedness
originated or acquired by FCCC and/or FCL that is outstanding to non-affiliated
third parties, (x) a statement of the aggregate notional amount of all Total
Rate of Return Swaps on which FCCC and/or FCL is obligated as of the last day of
such fiscal quarter, the aggregate amount of the cash risk to FCCC and/or FCL in
respect of such Total Rate of Return Swaps as of the last day of such fiscal
quarter and, if secured, the asset or assets securing such Total Rate of Return
Swaps, (y) information, in sufficient detail, demonstrating whether there has
been compliance by the Subsidiaries of the Borrower with the limitations set
forth in Section 8.15 hereof with respect to the pledging of second assets
permitted under such Section 8.15 to secure Permitted Debt and (z) information,
in sufficient detail, demonstrating whether there has been compliance by FCCC
and FCL with the limitations set forth in Section 8.15 hereof with respect to
the pledging of additional collateral permitted by such Section 8.15; and
     (ii) an updated list of entities in which the Agent, for the benefit of
itself and the Banks, has received a pledge of the equity interests and/or
distribution interests by the Borrower as part of the Collateral (each a
“Pledged Entity”) and such information with respect to each such Pledged Entity
as is contemplated by Exhibit A to the Pledge Agreement, together with
(x) information as to the type of ownership interest of each such Pledged Entity
held by the Borrower and (y) an updated list of entities directly or indirectly
owned by each such Pledged Entity which own (whether in fee or under a ground
lease) real property (such directly or indirectly owned entities the “Property
Owning Entities”) and the corresponding address or location and, if any, common
name of such real property;

-57-



--------------------------------------------------------------------------------



 



     (f) concurrently with furnishing any covenant compliance certification
under Section 7.05(a) or (b) above, such schedules, details and explanations
supporting the calculations contained in such certification as may be reasonably
required by the Agent;
     (g) within one hundred twenty (120) days after the end of each fiscal year
of the Borrower, a calculation of the consolidated leverage of the Borrower as
of the last day of such fiscal year, with such details and explanations as may
be reasonably required by the Banks;
     (h) within five (5) Cleveland Banking Days of making any tender offer
(whether public or private) for the retirement or redemption of the 2006
Puttable Senior Notes or the 2009 Puttable Senior Notes, notice of the terms of
any such tender offer;
     (i) promptly following demand of the Agent following the occurrence and
during the continuance of a Material Possible Default or an Event of Default, an
updated list of Pledged Entities and such information with respect to each such
Pledged Entity as is contemplated by Exhibit A to the Pledge Agreement, together
with (x) information as to the percentage and type of ownership interest of each
such Pledged Entity, (y) an updated list of Property Owning Entities and the
corresponding address or location and, if any, common name of the applicable
real property and (z) such information as the Agent may request with respect to
any entity owned by a Pledged Entity which in turn owns any Property Owing
Entity, including, without limitation, the percentage and type of ownership
interest that each such Pledged Entity holds in such entity and that each such
entity holds in any Property Owning Entity;
     (j) within five (5) Cleveland Banking Days of the end of each calendar
month, a summary accounting of the uses of the Permitted Distributions made
during the immediately preceding calendar month, such certification and summary
accounting to otherwise be in form and substance reasonably satisfactory to the
Agent; and
     (k) at least ten (10) days in advance of entering into any proposed
amendment to or modification of any loan permitted by Section 8.06(b) hereof,
which loan is secured by a Lien permitted by Section 8.05(e) hereof, a copy of
such proposed amendment or modification, whether or not the Guarantor believes
that the consent of the Agent is needed therefor pursuant to 8.05(e) hereof.
     SECTION 7.06. INSPECTION. The Borrower will, and will cause each Subsidiary
to, permit its properties and records to be examined at all reasonable times and
upon reasonable notice by the Agent and each of the Banks and discuss the
affairs, finances and accounts of the Borrower and its Subsidiaries with, and be
advised as to the same by, their respective executive officers, partners or
members (or those officers who report directly to any of them), all at such
reasonable times and intervals as the Agent or any Bank may reasonably request.
     SECTION 7.07. ENVIRONMENTAL COMPLIANCE. The Borrower will comply, and will
cause each Subsidiary to comply, in all material respects with any and all
Environmental Laws including, without limitation, all Environmental Laws in
jurisdictions in which the Borrower or any Subsidiary owns property, operates,
arranges for disposal or treatment of hazardous substances, solid waste or other
wastes, accepts for transport any hazardous substances, solid waste or other
wastes or holds any interest in real property or

-58-



--------------------------------------------------------------------------------



 



otherwise. The Borrower will furnish to the Banks promptly after receipt thereof
a copy of any notice the Borrower or any Subsidiary may receive from any
governmental authority, private person or entity or otherwise that any
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against the Borrower or such Subsidiary,
any real property in which the Borrower or such Subsidiary holds any interest or
any past or present operation of the Borrower or such Subsidiary. The Borrower
will not, and will not knowingly allow any other Person to, store, release or
dispose of hazardous waste, solid waste or other wastes on, under or to any real
property in which the Borrower holds any direct or indirect interest or performs
any of its operations, in violation of any Environmental Law. As used in this
subsection “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity, action, administrative action, investigation or inquiry whether
brought by any governmental authority, private person or entity or otherwise.
The Borrower shall defend, indemnify and hold harmless the Banks against all
costs, expenses, claims, damages, penalties and liabilities of every kind or
nature whatsoever (including attorneys’ fees) arising out of or resulting from
the noncompliance of the Borrower or any Subsidiary with any Environmental Law
provided that, so long as and to the extent that the Banks are not required to
make any payment or suffer to exist any unsatisfied judgment, order or
assessment against them, the Borrower may pursue rights of appeal to comply with
such Environmental Laws. In any case of noncompliance with any Environmental Law
by a Subsidiary, the Banks’ recourse for indemnity in respect of the matters
provided for in this Section 7.07 shall be limited solely to the property of the
Subsidiary holding title to the property involved in such noncompliance and such
recovery shall not be a Lien, or a basis of a claim of Lien or levy of
execution, against either the Borrower’s general assets or the general assets of
any of its Subsidiaries.
     SECTION 7.08. ERISA. (a) At the request of any Bank, the Borrower will
deliver to such Bank a complete copy of the annual report (Form 5500) of each
Plan required to be filed with the Internal Revenue Service. In addition to any
certificates or notes delivered to the Banks pursuant to this Section 7.08,
copies of any notices received by, or delivered to the Internal Revenue Service
or any other governmental agency by, the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate with respect to any Plan shall be delivered to
the Banks no later than ten (10) days after the date such notice has been filed
with the Internal Revenue Service or the PBGC or such notice has been received
by the Borrower or such Subsidiary or such ERISA Affiliate, as applicable.
     (b) As soon as possible and, in any event, within ten (10) days after the
Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following, the Borrower will deliver to
each of the Banks a certificate of an authorized officer of the Borrower setting
forth details as to the occurrence and such action, if any, which the Borrower,
such Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC, any
governmental agency, a Plan participant or the Plan administrator with respect
thereto:
     (i) that a Reportable Event has occurred;
     (ii) that an accumulated funding deficiency has been incurred or any
application may be or has been made to the Secretary of the Treasury for a
waiver or

-59-



--------------------------------------------------------------------------------



 



modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan;
     (iii) that a contribution required to be made to a Plan has not been timely
made;
     (iv) that a Plan has been or may be terminated, reorganized, partitioned or
declared insolvent under Title IV of ERISA;
     (v) that a Plan has an Unfunded Current Liability giving rise to a Lien
under ERISA or the Code;
     (vi) that proceedings may be or have been instituted to terminate or
appoint a trustee to administer a Plan;
     (vii) that a proceeding has been instituted pursuant to Section 515 of
ERISA to collect a delinquent contribution to a Plan;
     (viii) that the Borrower, any of its Subsidiaries or any ERISA Affiliate
will or may incur any liability (including any indirect, contingent or secondary
liability) to or on account of the termination of or withdrawal (including a
partial withdrawal) from a Plan under Section 4062, 4069, 4201, 4204 or 4212 of
ERISA or with respect to a Plan under Section 401(a)(29), 4971, 4975, or 4980 of
the Code or Sections 409 or 502(i) or 501(1) of ERISA;
     (ix) that the Borrower, any of its Subsidiaries or any ERISA Affiliate may
incur any material liability pursuant to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or any
employee pension benefit plan (as defined in Section 3(2) of ERISA);
     (x) with respect to any Multiemployer Plan, the following: (a) the
imposition on any of the Borrower, its Subsidiaries, or any ERISA Affiliates of
a “withdrawal liability” (as defined in Section 4201 of ERISA), (b) a
determination that such Multiemployer Plan is or is expected to be in
reorganization (as defined in Section 4241 of ERISA), endangered, or critical
status (under Section 305 of ERISA), in circumstances that could reasonably be
expected to result in material liability to the Borrower, its Subsidiaries, or
any ERISA Affiliate, (c) the termination of such Multiemployer Plan,
(d) liability incurred or expected to be incurred by the Borrower, its
Subsidiaries, or any ERISA Affiliates in connection with an event described in
this subsection or the withdrawal by any of them from such Multiemployer Plan
during a plan year;
     (xi) that a Plan has engaged in a non-exempt prohibited transaction within
the meaning of Section 4975 of the Code or Section 406 of ERISA;
     (xii) that the Borrower, its Subsidiaries, or any ERISA Affiliate adopts or
commences contributions to any Plan;

-60-



--------------------------------------------------------------------------------



 



     (xiii) that the Borrower, its Subsidiaries, or any ERISA Affiliate adopts
any amendment to a Plan subject to Section 412 of the Code which results in a
material increase in contribution obligations of the Borrower, its Subsidiaries,
or any ERISA Affiliate; or
     (xiv) that any other event or condition may occur that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or for the appointment of a trustee to administer, any Plan, other than a
standard termination.
     SECTION 7.09. INSURANCE. The Borrower will and will cause each of its
Subsidiaries to (a) keep itself and all of its insurable properties insured at
all times to such extent, by such insurers, and against such hazards and
liabilities as is generally and prudently done by like businesses, it being
understood that the Parent, the Borrower and each Subsidiary has obtained a
fidelity bond for each of its employees that handles funds, (b) give the Agent
prompt written notice of each material reduction or adverse change in the
Borrower’s or any Subsidiary’s insurance coverage and the details of such
reduction or such change and (c) forthwith upon any Bank’s or the Agent’s
written request, furnish to each Bank and the Agent such information about the
Borrower’s or any Subsidiary’s insurance as any Bank or the Agent, as
applicable, may from time to time reasonably request.
     SECTION 7.10. MONEY OBLIGATIONS. The Borrower will and will cause each
Subsidiary to pay in full (a) prior in each case to the date when penalties
would attach, all taxes, assessments and governmental charges and levies (except
only those so long as and to the extent that the same shall be contested in good
faith by appropriate and timely proceedings diligently pursued) and there shall
be set aside on such Subsidiary’s books such reserves with respect thereto as
are required by GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject, (b) all of its wage obligations
to its employees in compliance with the Fair Labor Standards Act (29 U.S.C.
§§206-207) or any comparable provisions, and (c) all of its other obligations
calling for the payment of money (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings diligently pursued) before such payment becomes overdue; except
where the failure to make any such payment, either singly or in the aggregate,
would not have a Material Adverse Effect and provided, that the Borrower shall
promptly give written notice to the Agent of any such non-payments, which
written notice the Agent will promptly deliver to each Bank.
     SECTION 7.11. RECORDS. The Borrower will and will cause each Subsidiary to
(a) at all times maintain true and complete records and books of account, and
without limiting the generality of the foregoing, maintain appropriate reserves
for possible losses and liabilities, all in accordance with GAAP applied on a
basis not inconsistent with its present accounting procedures, and (b) at all
reasonable times and upon reasonable notice permit any Bank to examine the
Borrower’s or any Subsidiary’s books and records and to make excerpts therefrom
and transcripts thereof. The Banks shall use good faith efforts to coordinate
any visits or inspections so as to minimize the interference with and disruption
to the normal business operations of the Borrower and its Subsidiaries.

-61-



--------------------------------------------------------------------------------



 



     SECTION 7.12. FRANCHISES. The Borrower will and will cause each Subsidiary
to preserve and maintain at all times its corporate existence, rights and
franchises; provided, that this Section 7.12 shall not prohibit any merger,
consolidation, dissolution or transfer permitted by Section 8.02 hereof.
     SECTION 7.13. NOTICE. The Borrower will cause its Chief Financial Officer,
or in his or her absence another officer designated by such Chief Financial
Officer, to promptly, and in any event within five (5) Cleveland Banking Days
after any officer of the Borrower or any or its Subsidiaries obtains knowledge
thereof, notify the Banks whenever:
     (a) any representation or warranty made in Article IX hereof or elsewhere
in this Agreement or in any Related Writing may for any reason cease in any
material respect to be true and complete (or, as to any representation or
warranty that expressly relates to an earlier date, such representation or
warranty may for any reason cease in any material respect to be true and
complete as of such earlier date); and/or
     (b) (i) any Subsidiary shall be in default of any material (with respect to
the Borrower) obligation for the payment of borrowed money or a Contingent
Obligation or, to the knowledge of the Borrower, any material obligations in
respect of taxes and/or Indebtedness for goods or services purchased by, or
other contractual obligations of, such Subsidiary (it being understood and
agreed that for purposes of this clause (i) a “material” obligation of such
Subsidiary with respect to the Borrower shall include any non-recourse
Indebtedness constituting in principal amount more than ten percent (10%) of the
aggregate non-recourse Indebtedness of the Borrower and its Subsidiaries) and/or
(ii) any Subsidiary shall not, to the knowledge of Borrower, be in compliance
with any law, order, rule, judgment, ordinance, regulation, license, franchise,
lease or other agreement that has or could reasonably be expected to have a
Material Adverse Effect, and/or (iii) the Borrower and/or any Subsidiary shall
have received notice, or have knowledge, of any actual, pending or threatened
claim, notice, litigation, citation, proceeding, or demand relating to any
matter(s) described in subsections (i) and (ii) of this Section 7.13(b); and/or
     (c) the Borrower shall be in default of any guarantee permitted by
Section 8.07(b) hereof.
     SECTION 7.14. POST CLOSING ITEMS. The Borrower will promptly perform and
complete to the satisfaction of the Agent each of the matters, if any, set forth
on Schedule 7.14 attached hereto on or before the date set forth on said
Schedule 7.14 for the performance and completion thereof.
     SECTION 7.15. FURTHER ASSURANCES; REPLACEMENT NOTES. (a) The Borrower
agrees to execute and deliver to the Agent and/or the Banks any agreements,
documents and instruments, including, without limitation, additional Notes as
replacements or substitutions as may reasonably be required by the Agent and/or
the Banks, and to take such other actions as reasonably requested by the Agent
to effect the transactions contemplated hereby.

-62-



--------------------------------------------------------------------------------



 



     (b) Upon the receipt by the Borrower of a lost note affidavit of an officer
of a Bank as to the loss, theft, destruction or mutilation of its Note or any
other security document that is not of public record together with an
appropriate indemnity, upon the cancellation of any such Note or other security
document, as applicable, the Borrower shall issue, in lieu thereof, a
replacement Note or other security document, as applicable, in the same
principal amount thereof and otherwise of like tenor.
     SECTION 7.16. NOTICE OF DEFAULT OR LITIGATION. Promptly, and in any event
within five (5) Cleveland Banking Days after any officer of the Borrower or any
of its Subsidiaries obtains knowledge thereof, the Borrower will deliver notice
to the Banks of (a) the occurrence of any event which constitutes a Possible
Default or Event of Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto, and (b) the commencement of, or written threat of, or any
significant development in, any litigation or governmental proceeding pending
against the Borrower or any of its Subsidiaries which is likely to have a
Material Adverse Effect.
     SECTION 7.17. USE OF PROCEEDS. All proceeds of the Revolving Loans shall be
used as provided in Section 2.04 hereof and all proceeds of the Swing Loans
shall be used as provided in Section 2.07(e) hereof.
     SECTION 7.18. REPORTING ON FORM 8-K. Borrower shall, or shall cause Parent
to, continue to report on each Form 8-K that is furnished by the Parent (or on
its behalf) to the Securities and Exchange Commission those items necessary for
Agent and the Banks to confirm compliance or non-compliance with the financial
covenants set forth in this Agreement and the Guaranty and to identify and
confirm the components thereof, including, without limitation, reporting items
included in the calculation of Accumulated Depreciation (as defined in the
Guaranty), Consolidated Shareholders’ Equity (as defined in the Guaranty),
Nonrecourse Debt, Projects Under Development, Projects Under Construction, Total
Land (as defined in the Guaranty) and Unrestricted Cash and Cash Equivalents of
the Borrower, in a manner that is both timely and consistent with this
Agreement.
ARTICLE VIII
NEGATIVE COVENANTS
     The Borrower covenants and agrees that as of the Restatement Effective
Date, and thereafter for so long as this Agreement is in effect and until the
Commitments and all Letters of Credit are terminated or cancelled or expire, no
Notes are outstanding and the Loans, together with interest, fees and all other
obligations incurred hereunder, are paid in full, the Borrower will observe all
of the following provisions, namely:
     SECTION 8.01. PLAN. None of the Borrower, any of its Subsidiaries or any
ERISA Affiliate will suffer or permit any Plan to be amended if, as a result of
such amendment, the Unfunded Current Liability under such Plan is increased so
that the actuarial present value of the accumulated plan benefits under such
Plan is less than sixty percent (60%) of the fair market value of the assets of
such Plan, as determined in accordance with Section 412 of the Code, or results
in any increase in liability that has a Material Adverse Effect.

-63-



--------------------------------------------------------------------------------



 



     SECTION 8.02. COMBINATIONS. The Borrower will not dissolve or liquidate,
and will not permit any Subsidiary to dissolve or liquidate, except in the
ordinary course of business, in any event, and to the extent that no Material
Adverse Effect is thereby suffered. The Borrower will not and will not permit
any Subsidiary to be a party to any consolidation or merger; provided, that this
Section 8.02 shall not apply to (i) any merger of a Subsidiary into the Borrower
(with the Borrower being the surviving corporation) or into another Subsidiary,
or (ii) any consolidation of a Subsidiary with another Subsidiary.
     SECTION 8.03. BULK TRANSFERS. The Borrower will not and will not permit a
Subsidiary to be a party to any lease, sale or other transfer involving all or a
substantial part of the assets of the Borrower and its Subsidiaries as a whole;
provided, that this Section 8.03 shall not apply to (a) any transfer of assets
by a Subsidiary to the Borrower or another Subsidiary, (b) the transfer of
assets to a trustee (other than a trustee for the benefit of creditors) in
connection with a building project involving such assets, or (c) any transfer
effected in the normal course of business and on commercially reasonable terms.
     SECTION 8.04. BORROWINGS. The Borrower will not and will not permit any
Subsidiary to create, assume or suffer to exist any unsecured or secured
Indebtedness of any kind or any reimbursement obligation or other similar
liabilities with respect to letters of credit issued for the Borrower’s or any
Subsidiary’s account (other than non-recourse letters of credit or surety bonds
issued as credit enhancement); provided, that this Section 8.04 shall not apply
to the following (collectively, “Permitted Debt”):
     (a) any Loans obtained hereunder and Letters of Credit issued hereunder;
     (b) any (i) secured Indebtedness of the Borrower or of any Subsidiary
created in the course of purchasing or developing real estate or financing
construction or other improvements thereon or purchasing furniture, fixtures or
other equipment therefor or any other related Indebtedness of the Borrower or of
any Subsidiary or any refinancings thereof, provided, that neither the Borrower
nor any Subsidiary (other than a Subsidiary (an “SPE”) whose sole assets consist
of contiguous parcels of land which are being purchased or developed with such
financing, the improvements, if any, thereon, furniture, fixtures and other
equipment used in connection therewith, receivables arising from tenants in
connection therewith and the proceeds of such receivables and other property
directly obtained from the ownership of such assets) shall have any personal
liability for such Indebtedness (except for Indebtedness permitted in
Section 8.07(e) hereof), the creditors’ recourse being solely to the property
being pledged as collateral for such Indebtedness and the income therefrom and
(ii) unsecured recourse Indebtedness of an SPE (and only such SPE) created in
the course of purchasing or developing real estate or financing construction or
other improvements thereon or purchasing furniture, fixtures or other equipment
therefor or any other related Indebtedness of such SPE (and only such SPE) or
any refinancings thereof;
     (c) Indebtedness of the Borrower or of any Subsidiary (other than any SPE
Subsidiary) under any Hedge Agreement relating to Indebtedness otherwise
permitted under this Section 8.04, provided, that, any Hedge Agreement proposed
to be entered into or guaranteed by the Borrower, FCCC or any other Subsidiary
of the Borrower (other than a SPE Subsidiary), along with all Hedge Agreements
entered into or guaranteed by the Parent, in each case with a

-64-



--------------------------------------------------------------------------------



 



Person that is not a Bank, that results in a Measured Credit Risk for all such
Hedge Agreements entered into with Persons other than a Bank, in excess of
Thirty Three Million Five Hundred Thousand Dollars ($33,500,000), shall require
the prior written consent of the Required Banks (such written consent to be
delivered by each consenting Bank to the Agent not more than three (3) Cleveland
Banking Days after the request for such consent has been delivered by the
Borrower to the Agent, provided, that, each Bank that does not deliver such
written consent within such three (3) Cleveland Banking Day period shall be
deemed to have denied the request for such Hedge Agreement);
     (d) Indebtedness of any SPE Subsidiary under (i) Hedge Agreements or
(ii) Total Rate of Return Swaps relating to Indebtedness otherwise permitted
under this Section 8.04, in all cases under the foregoing clauses (i) and (ii),
that are recourse solely to such SPE Subsidiary;
     (e) Indebtedness owed by a Subsidiary or the Borrower as permitted by
Section 8.06(b) hereof;
     (f) any guarantee or indemnity permitted by Section 8.07 hereof to the
extent such guarantee or indemnity constitutes Indebtedness;
     (g) Indebtedness of FCCC and FCL in favor of non-affiliated third parties,
including, without limitation, Total Rate of Return Swaps, up to a maximum
principal amount outstanding at any time of Two Hundred Million Dollars
($200,000,000) in the aggregate, to be used solely for the purposes of
(i) originating loans to non-affiliated third parties (subject to the
limitations set forth in Section 8.06(e) hereof) and Affiliates of FCCC and/or
FCL, (ii) acquiring loans, promissory notes and bonds issued by non-affiliated
third parties (subject to the limitations set forth in Section 8.06(e) hereof)
and (iii) entering into Total Rate of Return Swaps;
     (h) Indebtedness of any Subsidiary of the Borrower incurred to pay the
relevant seller the Consideration required in connection with a Multi-Asset
Acquisition by such Subsidiary, so long as such Indebtedness (i) along with all
other Consideration paid (and/or assumed) in connection with such Multi-Asset
Acquisition (or series of related Multi-Asset Acquisitions), does not exceed Two
Hundred Million Dollars ($200,000,000) in an aggregate principal amount
outstanding at any time and (ii) along with the total Consideration paid (and/or
assumed) by all Subsidiaries in connection with Multi-Asset Acquisitions, does
not exceed Eight Hundred Million Dollars ($800,000,000) in an aggregate
principal amount outstanding at any time;
     (i) Indebtedness assumed by a Subsidiary in connection with a Multi-Asset
Acquisition, so long as such Indebtedness (i) existed at the time of such
Multi-Asset Acquisition, (ii) was not incurred in contemplation of such
Multi-Asset Acquisition, (iii) along with all other Consideration paid (and/or
assumed) by such Subsidiary in connection with such Multi-Asset Acquisition (or
series of Multi-Asset Acquisitions), does not exceed Two Hundred Million Dollars
($200,000,000) in an aggregate principal amount outstanding at any time and
(iv) along with the total Consideration paid (and/or assumed) by all
Subsidiaries in connection with Multi-Asset Acquisitions, does not exceed Eight
Hundred Million Dollars ($800,000,000) in an aggregate principal amount
outstanding at any time;

-65-



--------------------------------------------------------------------------------



 



     (j) Indebtedness of the Borrower, up to a maximum principal amount
outstanding at any time of Five Million Dollars ($5,000,000), which is incurred
in the ordinary course of business; provided that all Indebtedness incurred
under Section 9.10(o) of the Guaranty shall be included, without duplication, in
calculating whether the dollar limitation contained in this clause (j) has been
met; and
     (k) leases required to be capitalized under Financial Accounting Standards
Board Standard No. 13 in the aggregate amount for the Borrower and its
Subsidiaries of Eighteen Million Dollars ($18,000,000); provided that (i) the
foregoing dollar limitation shall not apply to any such capitalized lease, the
obligations of which are not recourse to the Parent or the Borrower or any of
its Subsidiaries (other than Barclays Event Center, LLC, a Delaware limited
liability company) and which relates solely to the Atlantic Yards Arena project
located in Brooklyn, New York and (ii) all Indebtedness incurred under
Section 9.10(e) of the Guaranty shall be included, without duplication, in
calculating whether the dollar limitation contained in this clause (k) has been
met.
     SECTION 8.05. LIENS. The Borrower will not and will not permit any
Subsidiary to acquire any property subject to any inventory consignment, land
contract or other title retention contract; other than the periodic sale by the
Borrower or any Subsidiary of any mortgages held by the Borrower or such
Subsidiary, sell or otherwise transfer any receivables, or suffer or permit any
property now owned or hereafter acquired by it to be or become encumbered by any
mortgage, security interest, financing statement or Lien of any kind or nature
or subject to any negative pledge (except (i) any negative pledge in effect on
January 29, 2010 and on the Restatement Effective Date and (ii) any due on sale
or transfer provisions entered into or which became binding upon the Borrower or
any Subsidiary on or after January 29, 2010 and which remain in effect on the
Restatement Effective Date, in the ordinary course of business, and which
restrict “upper tier” sales and other transfers of interests in entities within
the chain of ownership of any property owned by a Subsidiary of the Borrower)
other than:
     (a) any Lien for a tax, assessment or governmental charge or levy so long
as the payment thereof is not at the time required by Sections 7.04 and/or 7.10
hereof;
     (b) any Lien securing only its workers’ compensation, unemployment
insurance and similar obligations;
     (c) any mechanic’s, carrier’s or similar common law or statutory Lien
incurred in the normal course of business;
     (d) any transfer of a check or other medium of payment for deposit or
collection through normal banking channels or any similar transaction in the
normal course of business;
     (e) any mortgage, security interest or other Lien securing only
Indebtedness permitted by Section 8.04(b) or 8.06(b) hereof; provided that the
Agent shall have provided its prior written consent to any such transaction
under Section 8.06(b) hereof and to any material modifications to the terms
thereof;
     (f) any Lien permitted by Section 8.15 hereof;

-66-



--------------------------------------------------------------------------------



 



     (g) any transfer of receivables without recourse;
     (h) any assignment of rents, profits and/or cash flows derived from
particular real estate given as additional security to a mortgage or security
interest on such real estate permitted by this Section 8.05, provided, that the
mortgage or security interest encumbers only the real property in question;
     (i) any financing statement perfecting a security interest permitted by
this Section 8.05;
     (j) easements, restrictions, minor title irregularities and similar matters
having no adverse effect as a practical matter on the ownership or use of the
Borrower’s or any Subsidiary’s real property;
     (k) any mortgage, security interest and Lien securing any Debt incurred to
the Banks under this Agreement;
     (l) subject to Section 8.15 hereof, any Lien granted by FCCC or FCL to
secure Indebtedness permitted by Section 8.04(g) hereof;
     (m) subject to Section 8.15 hereof, any Lien granted by a Subsidiary of the
Borrower to secure Indebtedness of such Subsidiary permitted by Section 8.04(h)
hereof, provided, that the Lien is limited solely to those assets being acquired
with such Indebtedness;
     (n) any Lien on assets securing Indebtedness permitted under
Section 8.04(i) hereof, provided, that any such Lien shall only secure the
obligations that it secures on the date of the applicable Multi-Asset
Acquisition and does not extend to any other property of any Subsidiary of the
Borrower; and
     (o) any sale, assignment or other transfer by FCCC or FCL of all or any
portion of the loans, bonds, promissory notes or other evidences of Indebtedness
originated or acquired by FCCC or FCL, as applicable, in the ordinary course of
its business.
     SECTION 8.06. LOANS RECEIVABLE. The Borrower will not and will not permit
any Subsidiary to knowingly make or have outstanding at any time to any third
party, any advance or loan of any kind other than:
     (a) any loan secured by mortgages on real estate, or a pledge of direct or
indirect equity interests in a real estate owning entity, and not exceeding
eighty percent (80%) of the value of the real estate as of the date the mortgage
is incurred and as appraised by an experienced appraiser on or about such date;
     (b) any loan from the Borrower to any of its Subsidiaries or from a
Subsidiary of the Borrower to another Subsidiary of the Borrower or from a
Subsidiary to the Borrower; provided, that (i) such loans shall be made only in
the ordinary course of business, (ii) any such loan from a Subsidiary to the
Borrower shall be subordinated in all respects to the Borrower’s Debt to the
Banks on such terms and conditions as may be satisfactory to the Banks, and
(iii) other than in connection with a transaction that satisfies the
requirements of Section 8.05(e) hereof or any loan

-67-



--------------------------------------------------------------------------------



 



permitted by this Section 8.06(b) to which the Agent shall have provided its
prior written consent (including as to any material modifications to the terms
thereof), Borrower shall not cause or permit any Subsidiary to take any action
to enforce payment of any loan made by such Subsidiary to another Subsidiary or
the Borrower without the prior written consent of the Required Banks;
     (c) any advance or loan made in the normal course of business of acquiring
properties for, or selling or developing properties of, the Borrower or any
Subsidiary;
     (d) any Permitted Non-Affiliate Loan, provided, that (i) such Permitted
Non-Affiliate Loan is secured either by (A) a pledge of all or substantially all
of the equity interests in the Non-Affiliated Entity that owns the Non-Affiliate
Construction Project or (B) a first or second priority mortgage lien on the
related Non-Affiliate Construction Project, and (ii) the aggregate outstanding
principal amount of all such Permitted Non-Affiliate Loans shall not exceed Two
Hundred Million Dollars ($200,000,000) at any time; and
     (e) any Indebtedness, whether secured or unsecured, issued by
non-affiliated third parties to FCCC or FCL (or such other Subsidiary or
Subsidiaries of the Borrower as the Agent may approve in writing in its
reasonable discretion) as lender, up to a maximum principal amount outstanding
at any time of Two Hundred Million Dollars ($200,000,000) in the aggregate. For
purposes of calculating the maximum principal amount of such Indebtedness
outstanding on the relevant date of calculation, the following Indebtedness that
is outstanding on such date of calculation will not be included in such
calculation: (i) any Indebtedness that FCCC or FCL (or any such other Subsidiary
of the Borrower so approved in writing by the Agent) has assigned to
non-affiliated third parties, (ii) any fully-funded, non-revolving Indebtedness
that FCCC or FCL (or any such other Subsidiary of the Borrower so approved in
writing by the Agent) has participated out to non-affiliated third parties, but
only to the extent such Indebtedness has been insured by the Federal Housing
Administration, Government National Mortgage Association or any other similar
government-sponsored entity (or any successor to any such agency), and (iii) the
aggregate principal amount of all loans made by FCCC or FCL (or any such other
Subsidiary of the Borrower so approved in writing by the Agent) to
non-affiliated third parties as permitted by Section 8.06(a) hereof.
     SECTION 8.07. GUARANTEES. The Borrower will not and will not permit any
Subsidiary to pledge its credit or property in any manner for the payment or
other performance of any Indebtedness, contract or other obligation of another
(including, without limitation, the Indebtedness of the Parent under any of the
Senior Notes), whether as guarantor (whether of payment or of collection),
surety, co-maker, endorser or by agreeing conditionally or otherwise to make any
purchase, loan or investment in order thereby to enable another to prevent or
correct a default of any kind, or otherwise, except for:
     (a) endorsements of negotiable instruments for deposit or collection or
similar transactions in the normal course of business;
     (b) any guarantee set forth on Schedule 9.22 attached hereto;

-68-



--------------------------------------------------------------------------------



 



     (c) any indemnity or guarantee of a surety bond for the performance by a
customer of the Borrower or any Subsidiary of such customer’s obligations under
a land development contract;
     (d) any unsecured guarantee by the Borrower or any of its Subsidiaries of
the equity investment or performance of a Subsidiary (other than any
Indebtedness of such Subsidiary incurred for borrowed money) in connection with
a real estate project solely in favor of a partner or a member, or a partnership
or limited liability company in which such Subsidiary is a general partner or a
member, as applicable, when the Borrower or such Subsidiary, as the case may be,
deems it to be in its best interest not to be a partner, a member or have a
direct interest in the partnership or the limited liability company, as
applicable;
     (e) any guarantee or indemnity by the Borrower or any of its Subsidiaries
for fraud, misappropriation, misapplication or environmental problems, or as are
otherwise usual and customary for non-recourse carve-out guaranties given in
commercial mortgage loan transactions entered into by the Borrower and/or its
Subsidiaries, provided that such a guarantee or indemnity may be given by the
Borrower or a Subsidiary, but not both (unless such Subsidiary is also the
borrower in the particular commercial mortgage loan transaction), in connection
with any particular commercial mortgage loan transaction;
     (f) any guarantee by the Borrower of an unsecured hedge agreement entered
into by a Subsidiary and with a maturity date of not more than twelve
(12) months following the date of such hedge agreement; and
     (g) subject to the limitations set forth in Section 8.04(c) hereof, any
guarantee entered into by the Borrower or a Subsidiary of the Borrower in
connection with a Hedge Agreement permitted under such Section 8.04(c).
     SECTION 8.08. AMENDMENT OF ARTICLES OF INCORPORATION AND/OR REGULATIONS;
AMENDMENT OF SUBORDINATION AGREEMENTS. The Borrower will not amend, modify or
supplement its articles of incorporation or its code of regulations in any
material respect that would be detrimental to the performance by the Borrower of
its obligations under this Agreement, the Notes or any other Related Writing to
which it is a party or the rights of the Agents or the Banks under this
Agreement, the Notes or any such other Related Writing. Neither the Borrower nor
the Parent shall amend, supplement or otherwise modify any Subordination
Agreement without the prior written consent of the Agent.
     SECTION 8.09. FISCAL YEAR. Except as required by law, or required in
connection with a transaction permitted under Section 8.02 hereof, the Borrower
will not change its fiscal year without the consent of the Banks, which consent
shall not be unreasonably withheld.
     SECTION 8.10. REGULATION U. The Borrower will not, and will not permit its
Subsidiaries to, directly or indirectly, (a) apply any part of the proceeds of
any Loan to the purchasing or carrying of any “margin stock” or “margin
security” within the meaning of Regulations T, U or X of the Federal Reserve
Board, or any regulations, interpretations or rulings thereunder, (b) extend
credit to others for the purpose of purchasing or carrying any such margin

-69-



--------------------------------------------------------------------------------



 



stock or margin security, or (c) retire Indebtedness which was incurred to
purchase or carry any such margin stock or margin security.
     SECTION 8.11. NO PLEDGE. (a) The Borrower will not, and will not permit any
of its Subsidiaries to, sell, assign, pledge or otherwise dispose of or encumber
any of its or their partnership interests or other equity interests in any of
its or their Subsidiaries, except as permitted under Section 8.02 or 8.03
hereof, and except that the Borrower and each Subsidiary shall be permitted to
pledge its stock or other ownership interests in any of its or their
Subsidiaries (x) to secure the Debt or (y) that is a single asset or special
purpose entity (each, a “Pledged Subsidiary”) to secure the following:
     (i) additional or mezzanine Indebtedness incurred with respect to a project
encumbered by a first mortgage at the time the additional or mezzanine
Indebtedness is incurred, so long as such additional or mezzanine Indebtedness
is permitted under Section 8.04 hereof; provided that the sum of the then
existing Indebtedness with respect to such project plus such additional or
mezzanine Indebtedness does not exceed eighty percent (80%) of the appraised
value of the project as determined by an experienced appraiser at the time such
additional or mezzanine Indebtedness is incurred;
     (ii) primary Indebtedness (or the refinancing thereof) incurred or assumed
solely with respect to the acquisition of real property or for construction or
redevelopment purposes, so long as such primary Indebtedness is permitted under
Section 8.04 hereof, provided that such primary Indebtedness (or the refinancing
thereof) does not exceed one hundred percent (100%) of the appraised value of
the acquired property at the time of such financing or refinancing, as
applicable; or
     (iii) any Indebtedness incurred under Section 8.06(b) hereof in connection
with a transaction permitted under Section 8.05(e) hereof.
     (b) In addition to the foregoing, except to the extent permitted by
Section 8.15(b)(i) hereof, (i) such pledges of stock or other ownership
interests in a Pledged Subsidiary under Sections 8.11(a)(i) and (ii) may only be
made to secure Indebtedness incurred with respect to a project owned or to be
acquired by such Pledged Subsidiary and not to secure Indebtedness incurred with
respect to a project owned or to be acquired by any other Subsidiary; (ii) such
pledges of stock or other ownership interests in a Pledged Subsidiary given to
secure Indebtedness described in Section 8.11(a)(i) above may only secure the
additional or mezzanine Indebtedness being incurred with respect to such
project, (iii) such pledges of stock or other ownership interest in a Pledged
Subsidiary given to secure Indebtedness described in Section 8.11(a)(ii) above
may only secure the primary Indebtedness being incurred with respect to the
acquisition of such real property or such construction or redevelopment purposes
and (iv) such pledges of stock or other ownership interests in a Pledged
Subsidiary given to secure Indebtedness described in Section 8.11(a)(iii) above
may only secure the Indebtedness incurred under Section 8.06(b) hereof in
connection with a transaction permitted under Section 8.05(e) hereof.
     (c) The Borrower will deliver to the Agents and the Banks an updated
schedule in the form of Schedule 9.9 to the Guaranty listing all of the
properties as to which a pledge of stock or

-70-



--------------------------------------------------------------------------------



 



other ownership interest has been provided to a lender in accordance with this
Section 8.11, within forty-five (45) days after each Fiscal Quarterly Date.
     (d) Notwithstanding the foregoing, any Subsidiary of the Borrower may
pledge any stock or other ownership interests it acquires in a Multi-Asset
Acquisition to secure the Indebtedness permitted to be incurred by such
Subsidiary under Sections 8.04(h) and (i) hereof, provided that such pledge is
limited solely to the stock or other ownership interest being acquired and such
pledge is limited to the obligations that it secures on the date of the
applicable Multi-Asset Acquisition and does not extend to any other stock or
ownership interest held by such Subsidiary or any other Subsidiary of the
Borrower.
     SECTION 8.12. TRANSACTIONS WITH AFFILIATES. Except for loans permitted by
Section 8.06 hereof, the Borrower will not, and will not permit any of its
Subsidiaries to, enter into any transaction or series of transactions with any
Affiliate other than in the ordinary course of business and on terms and
conditions substantially as favorable as would be obtainable by the Borrower or
such Subsidiary, at the time, in a comparable arm’s-length transaction with a
Person other than an Affiliate.
     SECTION 8.13. FINANCIAL COVENANTS.
     (a) Debt Service Coverage Ratio. The Borrower will not at any time permit
the Debt Service Coverage Ratio to be less than (a) 1.35:1.00 on and after the
Restatement Effective Date through and including January 31, 2013, (b) 1.40:1.00
on and after February 1, 2013 through and including January 31, 2014, and
(c) 1.45:1.00 thereafter.
     For purposes of calculating the Debt Service Coverage Ratio, Net Operating
Income for recently completed development or redevelopment properties and debt
service on construction and interim loans, land loans, and other financings
secured by such assets shall be excluded until the earlier of (a) ninety percent
(90%) occupancy (based on a rentable square footage basis or, with respect to
any residential property, based on the number of units for such property sold or
occupied, as applicable) of the improvements related to such development
property or financed with the proceeds of any such loan, and (b) twenty-four
(24) months following the issuance of a certificate of occupancy with respect to
such improvements, in either case so long as such debt service is covered by a
funded and available loan reserve or a deposit in the form of Cash or a letter
of credit with the applicable lender that is sufficient to cover applicable
operating shortfalls and debt service payments. If such reserve or deposit is
insufficient to cover such debt service or is unavailable, Net Operating Income
and such debt service from the applicable assets and financings shall be
included in the calculation of Debt Service Coverage Ratio until such time as
such reserve or deposit is sufficient and available. The Borrower shall provide
the Agent with a projection of the interest reserve or deposit necessary to
cover debt service (from the applicable project loan budget), which shall be
subject to the Agent’s reasonable review and approval.
     (b) Borrower Debt Yield. The Borrower will not at any time on or after
January 31, 2013 permit the Borrower Debt Yield to be less than nine percent
(9.0%).
     SECTION 8.14. RESTRICTIONS ON DISTRIBUTIONS, REDEMPTIONS. (a) If any Event
of Default has occurred and is continuing, or if any Event of Default would
occur as

-71-



--------------------------------------------------------------------------------



 



a result of a Distribution (as defined below), other than a Payment Default, the
Borrower shall not directly or indirectly declare, make, or pay any Dividends in
respect of its Capital Stock or set aside funds for any such purpose, or,
notwithstanding any other provision of this Agreement to the contrary, make any
loans or advances to the Parent (any such Dividends, set aside, loans, or
advances are referred to herein as “Distributions”) in excess of the sum of the
amounts (and only the amounts) sufficient to pay, when due, (i) all interest
payments in respect of the Senior Notes, (ii) all taxes of the Parent and
(iii) all customary corporate operating costs, such as regulatory fees,
utilities and employee salaries (x) of the Parent, in an amount (with respect to
Distributions made pursuant to this clause (iii)(x)) not to exceed Five Million
Dollars ($5,000,000) annually in the aggregate and (y) of the Land Group, in an
amount (with respect to Distributions made pursuant to this clause (iii)(y)) not
to exceed Five Million Dollars ($5,000,000) annually in the aggregate
(collectively, “Permitted Distributions”), it being understood and agreed that
the foregoing baskets for Permitted Distributions shall be fully available
(regardless of any Permitted Distributions previously made) following any
written waiver of such Event of Default or written affirmative reinstatement of
this Agreement to which the applicable Banks may consent in their sole and
absolute discretion; provided, that any Permitted Distributions shall be applied
by the Parent strictly to the permitted uses specified above in this
Section 8.14(a) and, in connection with any Permitted Distributions made
pursuant to clause (iii) of this Section 8.14(a) the Borrower shall provide
Agent with the certification and summary accounting required by Section 7.05(j)
hereof. The Borrower will not directly or indirectly purchase, acquire, redeem
or retire any shares of its Capital Stock at any time outstanding or set aside
funds for any such purpose.
     (b) In the event of and during the continuance of Payment Default, or if a
Payment Default would occur as a result of a Distribution, the Borrower shall
not directly or indirectly declare or pay any Distributions to the Parent.
     SECTION 8.15. CROSS COLLATERALIZATION AND CROSS DEFAULTS. (a) Except as
permitted in this Section 8.15, the Borrower shall not and shall not permit any
Subsidiary to:
     (i) cross-default or agree to cross-default any Permitted Debt to this
Agreement or the Debt incurred hereunder;
     (ii) agree to any financial covenants based on the performance of the
Borrower under any Permitted Debt (other than the Debt); or
     (iii) Cross-Collateralize, or agree to Cross-Collateralize Indebtedness.
     (b) Notwithstanding Section 8.15(a) above:
     (i) with respect to construction projects which are constructed in multiple
phases and/or stabilized properties, the Borrower and any Subsidiary shall be
permitted to cross-default and/or Cross-Collateralize any Permitted Debt with
other Permitted Debt (other than, in each case, the Debt under this Agreement),
but only if the phases to be Cross-Collateralized and/or cross-defaulted consist
of a single identifiable project;

-72-



--------------------------------------------------------------------------------



 



     (ii) under the construction loan agreement or any other relevant documents
(other than a Completion Guaranty) relating to any Permitted Debt (other than
the Debt), any Subsidiary (but not the Borrower) shall be permitted to
cross-default or agree to cross-default such Permitted Debt with this Agreement
or the Debt, provided that the construction lender shall not be permitted to
call a default under its construction loan agreement or other relevant documents
due to an Event of Default unless the Banks have provided a written notice of
the Event of Default to the Borrower and all applicable cure periods have lapsed
without the Event of Default being cured; provided, further, that the
construction lender shall not, under any circumstances, be permitted to call
upon its Completion Guaranty, if any, due to an Event of Default;
     (iii) with respect to Hedge Agreements and Total Rate of Return Swaps
entered into by FCCC or FCL and permitted by this Agreement or the Guaranty, the
related documentation may provide that an Event of Default will constitute an
event of default under such Hedge Agreement or Total Rate of Return Swap, as
applicable, provided that such Hedge Agreement or Total Rate of Return Swap, as
applicable, also provides that the counterparty may not terminate or exercise
any remedy under such Hedge Agreement or Total Rate of Return Swap, as
applicable, on account of any Event of Default unless (1) the Banks have
provided a written notice of such Event of Default to the Borrower, (2) all
applicable cure periods have lapsed without such Event of Default being cured
and (3) the Banks may accelerate the maturity of the Debt on the basis of such
Event of Default;
     (iv) to the extent Permitted Debt of the Borrower or any of its
Subsidiaries may be secured under Section 8.05 hereof, the Borrower may provide
Cash or letters of credit as additional collateral to secure such Permitted
Debt;
     (v) Cross-Collateralization that occurs as a result of Liens that may be
incurred under Sections 8.05(m) and (n) hereof in connection with a Multi-Asset
Acquisition shall be permitted;
     (vi) to the extent Permitted Debt of a Subsidiary may be secured under
Section 8.05 hereof, any Subsidiary of the Borrower (other than FCCC or FCL) may
provide a second asset (including, without limitation, Cash, letters of credit
or unencumbered real property) to secure Permitted Debt of such Subsidiary or
one other Subsidiary, so long as (A) the value of such second asset (excluding
Cash and letters of credit) does not exceed Ten Million Dollars ($10,000,000)
and (B) the aggregate value of all such second assets (excluding Cash and
letters of credit) pledged by all Subsidiaries (other than FCCC or FCL) to
secure Permitted Debt does not exceed Forty Million Dollars ($40,000,000);
     (vii) FCCC and FCL may Cross-Collateralize Indebtedness incurred under one
or more Total Rate of Return Swaps with its own Indebtedness (but not
Indebtedness of the other); and
     (viii) FCCC and FCL may provide Cash, letters of credit or mortgage loans
made by FCCC or FCL to any Subsidiary of the Borrower (provided, that any such
mortgage loan shall not exceed eighty percent (80%) of the value of the
applicable

-73-



--------------------------------------------------------------------------------



 



mortgaged property, hereinafter referred to as “80% FCCC/FCL Loans”), as
additional collateral to secure Permitted Debt owed by the Borrower or any of
its Subsidiaries (other than FCCC or FCL), so long as (A) such Permitted Debt
may be secured under Section 8.05 hereof, (B) the aggregate amount of all 80%
FCCC/FCL Loans so provided by FCCC and FCL in any single transaction (or series
of related transactions) does not exceed Twenty-Six Million Dollars
($26,000,000) and (C) as of any date of determination, the aggregate amount of
all 80% FCCC/FCL Loans provided by FCCC and FCL in all such transactions
outstanding at such date does not exceed One Hundred Twenty Million Dollars
($120,000,000) minus the aggregate value of all unencumbered real property
pledged by all Subsidiaries (other than FCCC and FCL) under Section 8.15(b)(vi)
hereof, as of such date.
     SECTION 8.16. [RESERVED].
     SECTION 8.17. CHANGES IN BUSINESS. The Borrower will not, and will not
permit any of its Subsidiaries to, materially alter the character of the
business of the Borrower and its Subsidiaries from that conducted on the
Restatement Effective Date and, in the case of FCL, will not permit FCL to
conduct any business other than business similar to that conducted by FCCC on
the Restatement Effective Date.
     SECTION 8.18. ANTI-TERRORISM LAWS. Neither the Borrower nor any of its
Subsidiaries shall be in violation of any law, regulation, or list of any
government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of any Persons specified therein or that
prohibits or limits any Bank or Agent from making any advances or extensions of
credit to the Borrower or from otherwise conducting business with the Borrower.
     SECTION 8.19. MINIMUM LIQUIDITY. The Borrower shall at all times during the
term of this Agreement maintain a minimum of Seventy-Five Million Dollars
($75,000,000) in available and undrawn Commitments (excluding the Reserved
Commitment) and Unrestricted Cash and Cash Equivalents, as reported on Form 8-K
that is furnished by the Parent (or on its behalf) to the Securities and
Exchange Commission.
ARTICLE IX
REPRESENTATIONS AND WARRANTIES
     Subject only to such exceptions, if any, as may be fully disclosed on
Schedule 9.00 attached hereto and furnished by the Borrower to each Bank prior
to the execution and delivery hereof, the Borrower represents and warrants as
follows:
     SECTION 9.01. EXISTENCE. The Borrower is a corporation duly organized and
validly existing in good standing under the laws of the State of Ohio and is
duly qualified to transact business and is in good standing as a foreign
corporation in all jurisdictions (other than jurisdictions in which the nature
of the property owned or business conducted, when considered in relation to the
absence of serious penalties, renders qualification as a foreign corporation
unnecessary as a practical matter) where the nature of the property owned and
business

-74-



--------------------------------------------------------------------------------



 



transacted by the Borrower render such qualification necessary. Each of the
Borrower’s Subsidiaries is duly organized and existing in good standing in the
jurisdiction of its incorporation or formation, except to the extent the failure
of any such Subsidiary to be so organized or existing in good standing could not
reasonably be expect to have a Material Adverse Effect. Each of the Borrower and
each of its Subsidiaries has full power, authority, and legal right to own and
operate its respective properties and to carry on the business in which it
engages and intends to engage.
     SECTION 9.02. RIGHT TO ACT. No registration with or approval of any
governmental agency of any kind is required for the due execution and delivery,
or performance, or for the validity or enforceability of, this Agreement, any
Note or the Pledge Agreement. The Borrower has legal power and right to execute
and deliver this Agreement, each Note and the Pledge Agreement and to perform
and observe the provisions of this Agreement, any Note and the Pledge Agreement
and all such actions have been duly authorized by all necessary corporate action
of the Borrower. By executing and delivering this Agreement, any Note and the
Pledge Agreement and by performing and observing the provisions of this
Agreement, any Note and the Pledge Agreement, the Borrower will not violate any
existing provision of its Articles of Incorporation, Code of Regulations or any
applicable law or judgment or violate or otherwise become in default under any
existing contract, agreement, indenture or other obligation binding upon the
Borrower. The officers executing and delivering this Agreement, the Notes and
the Pledge Agreement on behalf of the Borrower have been duly authorized to do
so.
     SECTION 9.03. BINDING EFFECT. Each of this Agreement, the Pledge Agreement
and the Side Letter constitutes a valid and binding agreement of the Borrower,
each of the Guaranty and the Side Letter constitutes a valid and binding
agreement of the Parent, in each case enforceable in accordance with their
respective terms, and the Notes, when executed and delivered in accordance with
this Agreement, will constitute valid and binding obligations of the Borrower,
enforceable in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity. Each of this Agreement, the Notes, the Pledge
Agreement and the Side Letter has been duly executed and delivered by Borrower
and constitutes the valid, legal and binding obligation of Borrower.
     SECTION 9.04. LITIGATION. No litigation, investigation or proceeding is
pending or being threatened against the Borrower, the Parent or any Subsidiary,
the Collateral (or any portion thereof) or any Plan before any court or any
administrative agency which might, if successful, be expected to have a Material
Adverse Effect. The Internal Revenue Service has not alleged any default by the
Borrower, the Parent or any Subsidiary in the payment of any tax or threatened
to make any assessment in respect thereof.
     SECTION 9.05. EMPLOYEE RETIREMENT INCOME SECURITY ACT. (a) Each Plan
established or maintained by the Borrower, any of its Subsidiaries, or any ERISA
Affiliate, is in compliance in all material respects with all applicable
requirements of ERISA and the requirements of the Code applicable to all Plans.
No Reportable Event has occurred or is expected to occur which, alone or
together with any other such event, might reasonably be expected to result,
directly or indirectly, in any material liability of the Borrower, any of its
Subsidiaries, or any ERISA Affiliate.

-75-



--------------------------------------------------------------------------------



 



     (b) The Borrower, its Subsidiaries, and each ERISA Affiliate have made all
contributions required to be made by them to each Plan as and when such
contributions have become due, and no event requiring notice to the PBCG under
Section 302(f)(4)(A) of ERISA or Section 430(k)(4)(A) of the Code has occurred
and is continuing with respect to any Plan. Neither the Borrower, its
Subsidiaries, nor any ERISA Affiliate has received any notification or has any
other reason to expect that any Multiemployer Plan is in reorganization, has
been terminated, is or is in endangered or critical status within the meaning of
Title IV of ERISA, in circumstances that could reasonably be expected to result
in material liability to the Borrower, its Subsidiaries, or any ERISA Affiliate.
     (c) No material Plan established, maintained or contributed to by the
Borrower, any of its Subsidiaries or an ERISA Affiliate, which is subject to
Part 3 of Subtitle B of Title I of ERISA, has an accumulated funding deficiency
(as such term is defined in Section 302 of ERISA) as of the last day of the
prior fiscal year, or would have had an accumulated funding deficiency (as so
defined) on such day if such year were the first year of such Plan to which
Part 3 of Subtitle B of Title I of that Act applied, and no material liability
to the PBGC, has been, or is expected by the Borrower, any of its Subsidiaries
or an ERISA Affiliate to be, incurred with respect to any such Plan by the
Borrower any of its Subsidiaries or an ERISA Affiliate.
     SECTION 9.06. ENVIRONMENTAL COMPLIANCE. To the actual knowledge of the
Borrower, the Borrower and each Subsidiary are in compliance with any and all
Environmental Laws including, without limitation, all Environmental Laws in all
jurisdictions in which the Borrower or any Subsidiary owns or operates, or has
owned or operated, a facility or site, arranges or has arranged for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts or has
accepted for transport any hazardous substances, solid waste or other wastes or
holds or has held any interest in real property or otherwise, for which failure
to comply is likely to result in claims, penalties or fines in excess of Five
Hundred Thousand Dollars ($500,000) for any single claim of noncompliance or
Five Million Dollars ($5,000,000) in the aggregate for all such claims and
occurrences. No litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or threatened against the
Borrower or any Subsidiary, any real property in which the Borrower or any
Subsidiary holds or has held an interest or any past or present operation of the
Borrower or any Subsidiary. To the actual knowledge of the Borrower, no release,
threatened release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred, on, under, from, or to any real property in which
the Borrower or any Subsidiary holds any interest or performs any of its
operations, in violation of any Environmental Law that could reasonably be
expected to result in claims of liability against the Borrower or any Subsidiary
in excess of Five Hundred Thousand Dollars ($500,000) for any single claim or
Five Million Dollars ($5,000,000) in the aggregate for all such claims. As used
in this subsection, “litigation or proceeding” means any demand, claim, notice,
suit, suit in equity, action, administrative action, investigation or inquiry
whether brought by any governmental authority, private person or entity or
otherwise.
     SECTION 9.07. SOLVENCY; NO BANKRUPTCY FILING; NO FRAUDULENT INTENT. (a) The
Borrower has received consideration which is at least the “reasonably equivalent
value” of the obligations and liabilities that the Borrower has incurred to the
Banks and such consideration constitutes “valuable consideration,” “fair value,”
and “fair consideration” (as such terms are used in any applicable state
fraudulent conveyance law). The

-76-



--------------------------------------------------------------------------------



 



Borrower is not insolvent as defined in any applicable state or federal statute,
nor will the Borrower be rendered insolvent by the execution and delivery of
this Agreement or any Note to the Banks or by the incurrence of any obligation
hereunder or thereunder. The Borrower is not engaged or about to engage in any
business or transaction for which the assets retained by it shall be an
unreasonably small capital, taking into consideration the obligations to the
Banks incurred hereunder. The Borrower does not intend to, nor does it believe
that it will, incur debts beyond its ability to pay them as they mature.
     (b) Neither the Borrower nor the Parent is contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency laws or
for the liquidation of its assets or property, and the Borrower has no knowledge
of any Person contemplating the filing of any such petition against it.
     (c) Neither the execution and delivery of this Agreement, the Notes or any
other Related Writing nor the performance of any actions required hereunder or
thereunder is being undertaken by the Borrower, the Parent or any of their
respective Subsidiaries with or as a result of any actual intent by any of such
Persons to hinder, delay or defraud any entity to which any of such Persons is
now or will hereafter become indebted.
     SECTION 9.08. FINANCIAL STATEMENTS. The annual financial statements of the
Borrower prepared as of January 31, 2010 and the quarterly financial statements
of the Borrower prepared as of October 31, 2010, in each case certified by the
Borrower’s Chief Financial Officer and heretofore furnished to each Bank, are
true and complete, have been prepared in accordance with GAAP applied on a basis
consistent with those used by the Borrower during its immediately preceding full
fiscal year and fairly present its financial condition as of those dates and the
results of its operations for the periods set forth therein. Since October 31,
2010, there has been no change in the Borrower’s financial condition, properties
or business or in the financial condition, properties or business of any
Subsidiary, in each case that has had or could reasonably be expected to have a
Material Adverse Effect.
     SECTION 9.09. DEFAULTS. No Event of Default or Possible Default exists, nor
will any begin to exist immediately after the execution and delivery hereof.
     SECTION 9.10. OPERATIONS. The Borrower and its Subsidiaries have obtained
and continue to possess all permits, licenses and authorizations the absence of
which would materially and adversely affect the Borrower’s or a Subsidiary’s
ability to carry on its business in the ordinary course.
     SECTION 9.11. TITLE TO PROPERTIES; PATENTS, TRADEMARKS, ETC. The Borrower
and its Subsidiaries have good and marketable title to all of their properties
and assets, including, without limitation, the properties and assets reflected
in the financial statements referred to in Section 9.08 hereof (excepting,
however, inventory and other immaterial assets, in each case sold or otherwise
disposed of in the ordinary course of business subsequent to the date of such
financial statements). There are no Liens of any nature whatsoever on any of the
properties or assets of the Borrower and its Subsidiaries other than such as are
permitted under Section 8.05 hereof. The Borrower and its Subsidiaries own or
possess all the patents, trademarks, service marks, trade names, copyrights, and
licenses and rights with

-77-



--------------------------------------------------------------------------------



 



respect to the foregoing necessary for the conduct of their respective
businesses as now conducted, without any known conflict with the valid rights of
others which would be inconsistent with the conduct of its business
substantially as now conducted and as currently proposed to be conducted.
     SECTION 9.12. COMPLIANCE WITH OTHER INSTRUMENTS. The Borrower and, to the
best of the Borrower’s knowledge, each Subsidiary is not in default in the
performance, observance or fulfillment of any of the material obligations,
covenants or conditions contained in any evidence of Indebtedness or Contingent
Obligations. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance with the
terms and provisions hereof will violate the provisions of any applicable law or
of any applicable order or regulation of any governmental authority having
jurisdiction over the Borrower or any of its Subsidiaries, or will conflict with
any of the organizational documents of the Borrower or any material permit,
license or authorization, or will conflict with or result in a breach of any of
the terms, conditions or provisions of any restriction or of any agreement or
instrument to which the Borrower is now a party, or will constitute a default
thereunder, or will result in the creation or imposition of any Lien upon any of
the properties or assets of the Borrower or any of its Subsidiaries.
     SECTION 9.13. MATERIAL RESTRICTIONS. Neither the Borrower, nor the Parent
nor any of their respective Subsidiaries is a party to any agreement or other
instrument or subject to any other restriction which would have a Material
Adverse Effect.
     SECTION 9.14. CORRECTNESS OF DATA FURNISHED. This Agreement and all
schedules and exhibits attached hereto and all Related Writings do not contain
any untrue statement of a material fact or omit a material fact necessary to
make the statements contained herein or therein not misleading. The written
information, reports and other papers and data with respect to the Parent, the
Borrower, any Subsidiary or the Collateral furnished to the Agents or the Banks
in connection with this Agreement or the obtaining of the Commitments of the
Banks hereunder was, at the time so furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any legal conclusions or analysis provided by the Borrower’s or the
Parent’s counsel (although the Borrower and the Parent have no reason to believe
that the Agent and the Banks may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower (except to the extent the related
assumptions were when made manifestly unreasonable).
     SECTION 9.15. TAXES. Each of the Borrower, the Parent and each of their
respective Subsidiaries has (a) timely filed all returns required to be filed by
it with respect to all taxes, (b) paid all taxes shown to have become due
pursuant to such returns, and (c) paid all other taxes for which a notice of
assessment or demand for payment has been received other than taxes that the
Borrower, the Parent or such Subsidiary is contesting in good faith with
appropriate proceedings and as to which there shall have been set aside on the
Borrower’s, the Parent’s or such Subsidiary’s books such reserves with respect
thereto as are required by GAAP. All tax returns have been prepared in
accordance with all applicable laws and requirements and

-78-



--------------------------------------------------------------------------------



 



accurately reflect in all material respects the taxable income (or other measure
of tax) of the Borrower, the Parent or such Subsidiary filing the same. The
accruals for taxes contained in the financial statements referred to in
Section 9.08 hereof are adequate under GAAP to cover all liabilities for taxes
for all periods ending on or before the date of such financial statements and
include adequate provision for all deferred taxes (including deferred federal
taxes), and nothing has occurred subsequent to that date to make any of such
accruals inadequate. All taxes for periods beginning after the date of this
Agreement through and including the Restatement Effective Date have been paid or
are adequately reserved against on the books of the Borrower or the Parent, as
applicable. Each of the Borrower, the Parent and each of their respective
Subsidiaries has timely filed all information returns or reports which are
required to be filed and has accurately reported all information required to be
included on such returns or reports. There are no proposed assessments of taxes
against the Borrower, the Parent or any of their respective Subsidiaries nor
proposed adjustments to any tax return filed that, individually or in the
aggregate, would have a Material Adverse Effect.
     SECTION 9.16. COMPLIANCE WITH LAWS. The Borrower and, to the best of the
Borrower’s knowledge, the Parent and each of their respective Subsidiaries is in
compliance in all material respects with all material laws, rules, regulations,
court orders and decrees, and orders of any governmental agency which are
applicable to the Borrower, the Parent or their respective Subsidiaries or to
their respective properties.
     SECTION 9.17. REGULATION U, ETC. The Borrower does not own, nor does it
have any present intention of acquiring, any “margin stock” or “margin security”
as such terms are used in Regulation T, U or X (12 CFR Part 221) of the Board of
Governors of the Federal Reserve System. Neither the proceeds of the Loans, nor
any Letter of Credit, will be used, directly or indirectly, by the Borrower for
the purpose of purchasing or carrying, or for the purpose of reducing or
retiring any Indebtedness or other liability which was originally incurred to
purchase or carry, any such margin stock or margin security or for any other
purpose which might cause the transactions contemplated hereby to be considered
a “purpose credit” within the meaning of said Regulation U, or which might cause
this Agreement to violate said Regulation U, Regulation T, Regulation X or any
other regulation of the Board of Governors of the Federal Reserve System or the
Exchange Act. Upon request, the Borrower will promptly furnish the Agent with a
statement in conformity with the requirements of Federal Reserve Form U-1
referred to in said Regulation U.
     SECTION 9.18. SUBSIDIARIES; ORGANIZATIONAL STRUCTURE. Schedule 9.18
attached hereto sets forth, as of the date hereof, all of the direct
Subsidiaries of the Borrower, the form and jurisdiction of organization of each
such Subsidiary, and the Borrower’s ownership interests therein.
     SECTION 9.19. SECURITIES ACT, ETC. Neither the registration of any security
under the Securities Act of 1933, as amended, or any other federal, state or
local securities laws, nor the qualification of this Agreement, the Notes, the
Pledge Agreement and/or the Guaranty under the Trust Indenture Act of 1939, as
amended, is required in connection with the Loans or the issuance and delivery
of the Notes pursuant hereto.

-79-



--------------------------------------------------------------------------------



 



     SECTION 9.20. INVESTMENT COMPANY ACT. The Borrower is not, nor immediately
after the application by the Borrower of the proceeds of each Loan or the
issuance of any Letter of Credit will the Borrower be, an “investment company”
or an “affiliated company” or a “principal underwriter” of an “investment
company”, as such terms are defined in the Investment Company Act of 1940, as
amended.
     SECTION 9.21. INDEBTEDNESS OF SUBSIDIARIES. No Subsidiary has any
Indebtedness other than (a) on terms that limit recourse for the payment thereof
to the real property or other assets of the Subsidiary securing such
Indebtedness, provided that the assets securing such Indebtedness were acquired
or developed with the proceeds of such Indebtedness, (b) such Indebtedness that
is owed by a SPE Subsidiary, or (c) Indebtedness permitted under Section 8.04,
8.06 or 8.07 hereof.
     SECTION 9.22. GUARANTIES. (a) All outstanding guaranties, including, but
not limited to Completion Guaranties, issued by the Parent and the maximum
amounts guaranteed pursuant to each such guaranty are set forth on Schedule 9.22
attached hereto or in a certificate signed by a Senior Officer of the Parent and
provided to the Agent on the Restatement Effective Date.
     (b) With respect to each Completion Guaranty set forth on Schedule 9.22
attached hereto or in the certificate referred to in Section 9.22(a), the Parent
has received a budget for the relevant construction project and any interest
reserve provided in connection therewith is available to the construction lender
only through project completion and not through stabilization of the project.
     SECTION 9.23. INDEBTEDNESS. Schedule 9.23 attached hereto sets forth a
complete and accurate list of all Indebtedness, of each of the Parent and the
Borrower (other than the Loans and intercompany Indebtedness), not otherwise
disclosed on the most recent financial statements delivered by the Borrower to
the Banks or by the Parent to the Banks, as applicable. All intercompany
Indebtedness of the Parent and the Borrower is subordinated in all respects to
the Borrower’s Debt to the Banks.
     SECTION 9.24. ANTI-TERRORISM LAW COMPLIANCE. Neither the Borrower nor any
of its Subsidiaries is in violation of any law, regulation, or list of any
government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of any Persons specified therein or that
prohibits or limits any Bank or Agent from making any advances or extensions of
credit to the Borrower or from otherwise conducting business with the Borrower.
In addition, the Borrower hereby agrees to provide to the Banks any additional
information that a Bank reasonably deems necessary from time to time in order to
ensure compliance with all laws concerning money laundering and similar
activities.

-80-



--------------------------------------------------------------------------------



 



ARTICLE X
EVENTS OF DEFAULT
     Each of the following shall constitute an event of default (each an “Event
of Default”):
     SECTION 10.01. PAYMENTS. If all or any installment of the principal of, or
interest on, any Note, or any fee provided hereunder shall not be paid in full
punctually when due and payable.
     SECTION 10.02. COVENANTS. (a) If the Borrower shall fail or omit to perform
or observe any agreement or other provision contained or referred to in
Section 7.13(a), 7.16(a) or 7.17 or Article 8 hereof (other than Section 8.18
hereof to the extent the proviso in Section 10.02(b) hereof does not eliminate
the notice and cure period provided therein); or
     (b) If the Borrower shall fail or omit to perform or observe any agreement
or other provision (other than those specifically referred to in Section 10.01
or 10.02(a) hereof) contained or referred to in this Agreement or any Related
Writing (other than the Pledge Agreement) that is on the Borrower’s part to be
complied with, and the Borrower shall not have corrected such failure or
omission within thirty (30) days (or, in the case of any failure or omission to
perform or observe any provision of Section 7.15 hereof, ten (10) days) after
the giving of written notice thereof to the Borrower by the Agent that the
specified default is to be remedied; provided that the thirty (30) day notice
and cure period shall only apply to any failure or omission to perform under
Section 8.18 hereof to the extent it is possible for the Borrower to correct any
such failure or omission.
     SECTION 10.03. REPRESENTATIONS AND WARRANTIES. If any representation,
warranty or statement made or deemed made in or pursuant to this Agreement or
any Related Writing or any other material information furnished by the Borrower
to the Agents, the Banks or any thereof or any other holder of any Note, shall
be false or erroneous in any material respect when made or deemed made.
     SECTION 10.04. CROSS DEFAULT. If the Borrower and/or any Subsidiary
defaults (a) in any payment of principal or interest due and owing upon any
Indebtedness (other than the Debt) in excess of Five Million Dollars
($5,000,000) (whether due and owing by scheduled maturity, required prepayment,
acceleration, demand or otherwise), (b) in the case of the Borrower, in the
payment or performance of any obligation permitted to be outstanding or incurred
pursuant to Section 8.04 or 8.05, 8.06(b), or 8.07 hereof in excess of Five
Million Dollars ($5,000,000), beyond any period of grace provided with respect
thereto or (c) in the performance of any other agreement, term or condition
contained in any agreement under which any such obligation is created, if the
effect of such default under this clause (c) is to accelerate the maturity of
the related Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due, or to cause the same to be repurchased or redeemed,
prior to its stated maturity or to foreclose on any Lien on property of the
Borrower securing the same, except that defaults in payment or performance of
non-recourse obligations of the Borrower or any Subsidiary shall not constitute
Events of Default under this Section 10.04 unless such defaults, individually or
in the aggregate, (x) have a Material Adverse Effect or (y) involve non-

-81-



--------------------------------------------------------------------------------



 



recourse Indebtedness in principal amount in excess of twenty percent (20%) of
all non-recourse Indebtedness of the Borrower and its Subsidiaries.
     SECTION 10.05. TERMINATION OF PLAN OR UNFUNDED PLAN. If (a) any Reportable
Event occurs and the Banks, in their sole determination, deem such Reportable
Event to constitute grounds (i) for the termination of any Plan by the PBGC or
(ii) for the appointment by the appropriate United States district court or
other governmental agency of a trustee to administer any Plan and such
Reportable Event shall not have been fully corrected or remedied to the full
satisfaction of the Banks within thirty (30) days after the giving of written
notice of such determination to the Borrower by the Banks, or (b) any Plan shall
be terminated within the meaning of Title IV of ERISA, or (c) a trustee shall be
appointed by the appropriate United States district court or other governmental
agency to administer any Plan, or (d) the PBGC or other governmental agency
shall institute proceedings to terminate any Plan or to appoint a trustee to
administer any Plan, or (e) any failure by the Borrower, any of its
Subsidiaries, or an ERISA Affiliate to make a required material contribution or
other payment under Section 303(k)(1) of ERISA or Section 412(n)(1) of the Code
has resulted in a determination of a liability under Section 303(k)(3) of ERISA
or Section 412(n)(3) of the Code and such failure shall not have been fully
corrected or remedied to the full satisfaction of the Banks within thirty
(30) days after the giving of written notice of such determination to the
Borrower by the Banks, or (f) the aggregate Unfunded Current Liabilities with
respect to all Plans has a Material Adverse Effect, and the same shall not have
been fully corrected or remedied to the full satisfaction of the Banks within
thirty (30) days after the giving of written notice of such determination to the
Borrower by the Banks, or (g) the aggregate annual contributions and other
payments required to be made by the Borrower, any of its Subsidiaries, or an
ERISA Affiliate to any Plan as a result of any partial or complete withdrawal
liability (as defined in Section 4201 of ERISA) or the reorganization or
termination of any Plan that is a Multiemployer Plan has or can reasonably be
expected to have a Material Adverse Effect.
     SECTION 10.06. DOMESTIC SUBSIDIARY SOLVENCY. If (a) any Domestic Subsidiary
shall (i) generally not pay its debts as such debts become due, or (ii) make a
general assignment for the benefit of creditors, or (iii) apply for or consent
to the appointment of a receiver, a custodian, a trustee, an interim trustee or
liquidator of itself or all or a substantial part of its assets, or (iv) be
adjudicated a debtor or have entered against it an order for relief under the
Bankruptcy Code, whether in a voluntary or involuntary case or proceeding, or
(v) file a voluntary petition in bankruptcy or file a petition or an answer
seeking reorganization or an arrangement with creditors or seeking to take
advantage of any other law (whether federal or state) relating to relief of
debtors, or admit (by answer, by default or otherwise) the material allegations
of a petition filed against it in any bankruptcy, reorganization, insolvency or
other proceeding (whether federal or state) relating to relief of debtors, or
(vi) suffer or permit to continue unstayed and in effect for thirty
(30) consecutive days any judgment, decree or order, entered by a court of
competent jurisdiction, which approves a petition seeking its reorganization or
appoints a receiver, custodian, trustee, interim trustee or liquidator of itself
or of all or a substantial part of its assets, or (vii) take or omit to take any
other action in order thereby to effect any of the foregoing, or (viii) fail to
pay and discharge all lawful taxes, assessments and governmental charges or
levies imposed upon it or its income, profits, or properties, and/or all lawful
claims for labor, materials and supplies, which, if unpaid, might become a lien
or charge against such properties, in all cases before the same shall become in
default, or (ix) fail to

-82-



--------------------------------------------------------------------------------



 



comply with any and all Environmental Laws applicable to such Domestic
Subsidiary, its properties or activities, or (x) fail to observe, perform or
fulfill any of its obligations, covenants or conditions contained in any
evidence of Indebtedness or Contingent Obligations or other contract, decree,
order, judgment, or instrument to which such Domestic Subsidiary is a party or
by which it or its assets are bound, and (b) any such event or events described
in (a) above shall in the reasonable judgment of the Banks have a Material
Adverse Effect.
     SECTION 10.07. BORROWER’S SOLVENCY. If the Borrower shall (a) discontinue
business, or (b) generally not pay its debts as such debts become due, or
(c) make a general assignment for the benefit of creditors, or (d) apply for or
consent to the appointment of a receiver, a custodian, a trustee, an interim
trustee or liquidator of all or a substantial part of its assets, or (e) be
adjudicated a debtor or have entered against it an order for relief under the
Bankruptcy Code, whether in a voluntary or involuntary case or proceeding, or
(f) file a voluntary petition under any chapter or provision of the Bankruptcy
Code or file a petition or an answer seeking reorganization or an arrangement
with creditors or seeking to take advantage of any other law (whether federal or
state) relating to relief of debtors, or admit (by answer, by default or
otherwise) the material allegations of a petition filed against it in any
bankruptcy, reorganization, insolvency or other proceeding (whether federal or
state) relating to relief of debtors, or (g) suffer or permit to continue
unstayed and in effect for thirty (30) consecutive days any judgment, decree or
order entered by a court or governmental commission of competent jurisdiction,
which assumes custody or control of the Borrower, approves a petition seeking
reorganization of the Borrower or any other judicial modification of the rights
of its creditors, or appoints a receiver, custodian, trustee, interim trustee or
liquidator for the Borrower or of all or a substantial part of its assets, or
(h) take or omit to take any action in order thereby to effect any of the
foregoing.
     SECTION 10.08. CHANGE OF OWNERSHIP; CHANGE OF MANAGEMENT EVENT. If a Change
of Ownership Event or a Change of Management Event shall occur.
     SECTION 10.09. JUDGMENTS. If one or more judgments or decrees shall be
entered against the Borrower or the Parent involving a liability (not paid or
fully covered by a reputable and solvent insurance company) in excess of Ten
Million Dollars ($10,000,000) for all such judgments or decrees and any such
judgments or decrees shall not have been vacated, paid, discharged, stayed or
bonded pending appeal within sixty (60) days from the entry thereof.
     SECTION 10.10. DEFAULT UNDER GUARANTY. If an Event of Default (as defined
in the Guaranty) has occurred and is continuing or the Guaranty shall for any
reason cease to be valid and binding against the Parent or the Parent shall so
state in writing.
     SECTION 10.11. DEFAULT UNDER SUBORDINATION AGREEMENT. If the Parent
defaults in the performance of any agreement, covenant, term or condition in any
Subordination Agreement (which default shall only be an Event of Default when
the Agent provides written notice of such default to the Parent and/or the
Borrower).
     SECTION 10.12. DEFAULT UNDER PLEDGE AGREEMENT. If an Event of Default (as
defined in the Pledge Agreement) has occurred and is continuing.

-83-



--------------------------------------------------------------------------------



 



ARTICLE XI
REMEDIES UPON DEFAULT
     Notwithstanding any contrary provision or inference herein or elsewhere,
the Banks may take any or all of the following actions if any Event of Default
occurs and is continuing:
     SECTION 11.01. OPTIONAL DEFAULTS. If any Event of Default referred to in
Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06, 10.07 (a), (b), (c) or (d) or
(h) (solely as such clause (h) relates to Section 10.07(a), (b), (c) or (d)),
10.08, 10.09, 10.10 (other than an Event of Default (as defined in the Guaranty)
under Section 10(g) or 10(h) of the Guaranty), 10.11 and/or 10.12 hereof shall
occur, the Required Banks shall have the right in their discretion, by directing
the Agent, on behalf of the Banks, to give written notice to the Borrower, and
to
     (a) terminate the Commitments and the credits hereby established and any
Letter of Credit which may be terminated in accordance with its terms, in each
case, if not theretofore terminated, and forthwith upon such election the
obligations of the Banks, and each thereof, to make any further Loan or Loans
and/or issue further Letters of Credit immediately shall be terminated, and/or
     (b) accelerate the maturity of all of Borrower’s Debt to the Banks (if it
is not already due and payable), whereupon all of Borrower’s Debt to the Banks
shall become and thereafter be immediately due and payable in full without any
presentment or demand and without any further or other notice of any kind, all
of which are hereby waived by the Borrower.
     SECTION 11.02. AUTOMATIC DEFAULTS. If any Event of Default referred to in
Section 10.07(e), (f), (g) or (h) (solely as such clause (h) relates to
Section 10.07(e), (f) or (g)) and/or 10.10 (with regard to an Event of Default
(as defined in the Guaranty) under Section 10(g) or 10(h) of the Guaranty)
hereof shall occur,
     (a) all of the Commitments and the credits hereby established shall
automatically and forthwith terminate, if not theretofore terminated, and no
Bank thereafter shall be under any obligation to grant any further Loan or Loans
and/or issue further Letters of Credit, and
     (b) the principal of and interest on all Notes then outstanding, and all of
Borrower’s Debt to the Banks shall thereupon become and thereafter be
immediately due and payable in full (if it is not already due and payable), all
without any presentment, demand or notice of any kind, all of which are hereby
waived by the Borrower.
     SECTION 11.03. REMEDIES RELATING TO LETTERS OF CREDIT. In the event the
Commitments are terminated and/or the Debt is accelerated pursuant to
Section 5.07, 11.01 or 11.02 hereof, the Borrower shall immediately deposit with
the Agent an amount of Cash equal to the then aggregate amount of the stated
amounts of all Letters of Credit outstanding hereunder as security for
reimbursement of any drawings made on any such Letters of Credit and as
collateral for repayment of the Debt or any part thereof.
     SECTION 11.04. OFFSETS. If there shall occur or exist any Possible Default
under Section 10.07 hereof or if the maturity of the Notes is accelerated
pursuant to Section 11.01 or 11.02 hereof, each Bank shall have the right at any
time to set off against, and to appropriate and

-84-



--------------------------------------------------------------------------------



 



apply toward the payment of, any and all Debt then owing by Borrower to that
Bank (including, without limitation, any participation purchased or to be
purchased pursuant to Section 12.12 hereof) and any obligations of the Parent
owing to such Bank under the Guaranty, whether or not the same shall then have
matured, any and all deposit balances (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or the branch where such
deposits are held), all other Indebtedness then held or owing by that Bank to or
for the credit or account of the Borrower or the Parent and any securities or
other property of the Borrower or the Parent in the possession of such Bank, all
without notice to or demand upon the Borrower, the Parent or any other Person
but with the prior written approval of the Agent, all such notices and demands
being hereby expressly waived by the Borrower.
     SECTION 11.05. APPLICATION OF PAYMENTS. Notwithstanding any other provision
of this Agreement, upon the occurrence and during the continuance of an Event of
Default, the Borrower waives any right it may have to direct the application of
any and all payments received by the Agent or the Banks on account of the Debt
and the Borrower agrees that each of the Agent and each Bank shall have the
right, in its sole and absolute discretion, to apply and re-apply any and all
such payments in such manner as the Agent or such Bank may deem advisable,
subject to the Pro rata sharing of any such payments among the Banks.
ARTICLE XII
THE AGENT
     SECTION 12.01. APPOINTMENT AND AUTHORIZATION. Each Bank hereby irrevocably
designates and appoints KeyBank National Association as the Agent of such Bank
to act as specified in this Agreement and each such Bank hereby irrevocably
authorizes KeyBank National Association to take such action as the Agent on its
behalf and to exercise such powers and perform such duties hereunder as are
expressly delegated to the Agent by the terms of this Agreement or any Related
Writing, together with such other powers as are reasonably incidental thereto.
The Agent agrees to act as such upon the express conditions contained in this
Article XII. Notwithstanding any provision to the contrary elsewhere in this
Agreement or any Related Writing, the Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement or any
Related Writing, or any fiduciary relationship with any Bank or participant, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into, created by or arise under this Agreement or any
Related Writing or otherwise exist against the Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the Related Writings with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Subject to the provisions
of Sections 12.03 and 12.11 hereof, the Agent shall administer the Loans in the
same manner as it administers its own loans. The provisions of this Article XII
are solely for the benefit of the Agent and the Banks, and neither the Borrower,
the Parent nor any of their respective Subsidiaries shall have any rights as a
third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement, the Agent shall act solely as agent
of the Banks and the Agent does not assume and shall not be deemed to have
assumed any obligation or relationship of agency or trust with or for the
Borrower, the Parent or their respective Subsidiaries.

-85-



--------------------------------------------------------------------------------



 



     SECTION 12.02. DELEGATION OF DUTIES. The Agent may execute any of its
duties under this Agreement, the Notes or any other Related Writing by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties. The Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it in the absence of gross
negligence or willful misconduct to the extent determined in a final,
non-appealable judgment by a court of competent jurisdiction.
     SECTION 12.03. LIABILITY OF AGENT. Neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) liable for any waiver, consent or approval given or any action lawfully
taken or omitted to be taken by such Person under or in connection with this
Agreement, the Notes or the other Related Writings or the transactions
contemplated hereby or thereby (except for its or such Person’s own gross
negligence or willful misconduct, to the extent determined in a final,
non-appealable judgment by a court of competent jurisdiction, in connection with
its duties expressly set forth herein) or (b) responsible in any manner to any
of the Banks or any participant for any recitals, statements, representations or
warranties made by the Borrower, the Parent, or any of their respective
Subsidiaries or any of their responsible officers, contained in this Agreement
or any Related Writing, or for any failure of the Borrower, the Parent or any of
their respective Subsidiaries or any of their respective officers, or any other
party to this Agreement or any Related Writing to perform its obligations
hereunder or thereunder, or for the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any Related Writing or any
instrument at any time constituting, or intended to constitute, collateral
security for the Notes, or for the value of any such collateral security. Each
Bank by its signature to this Agreement acknowledges and agrees that the Agent
has made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition or any other condition of Borrower, the
Parent or any Subsidiary or the value of the Collateral or any other assets of
the Borrower, the Parent or any of their respective Subsidiaries, or with
respect to the statements contained in any information memorandum furnished in
connection herewith or in any other oral or written communication between the
Agent and such Bank. Each Bank acknowledges that it has made and shall continue
to make its own independent investigation of the creditworthiness, financial
condition and affairs of Borrower, the Parent and any Subsidiary in connection
with the extension of credit hereunder, and agrees that the Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Bank
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Banks
hereunder), whether coming into its possession before the granting of the first
Loans or at any time or times thereafter. The Agent shall not be under any
obligation to any Bank or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any Related Writing or to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Parent or any
holder of any of the Notes shall have been duly authorized or is true, accurate
and complete, or to inspect the properties, books or records of the Parent, the
Borrower, any of their Subsidiaries or any Affiliate of any of them. Agent’s
Special Counsel has only represented Agent and KeyBank National Association in
connection with this Agreement, the Notes and the other Related Writings and the
only attorney client relationship or duty of care is between Agent’s Special
Counsel and Agent or KeyBank National Association. Each Bank has been
independently represented by separate

-86-



--------------------------------------------------------------------------------



 



counsel on all matters regarding this Agreement, the Notes and the other Related
Writings and the granting and perfecting of liens in the Collateral.
     SECTION 12.04. RELIANCE BY AGENT. (a) The Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
signature, notice, consent, certificate, affidavit, letter, cablegram, facsimile
transmission, telex or teletype message, electronic mail message, statement,
order or other document or conversation reasonably believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower or the Parent), independent accountants and other experts selected
by the Agent. The Agent shall be fully justified in failing or refusing to take
any action under this Agreement or the Notes or any Related Writing unless it
shall first receive such advice or concurrence of the Majority Banks, the
Required Banks, the Super Majority Banks or all of the Banks, as applicable,
and, if it so requests, it shall first be indemnified to its satisfaction by the
Banks against any and all liability and expense (other than any liability or
expense resulting from its gross negligence or willful misconduct to the extent
determined in a final, non-appealable judgment by a court of competent
jurisdiction) which may be incurred by it by reason of taking or continuing to
take any such action. The Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement, the Notes or the other
Related Writings in accordance with a request or consent of the Majority Banks,
the Required Banks, the Super Majority Banks or all of the Banks, as applicable,
and such request and any action or failure to act pursuant thereto shall be
binding upon all the Banks.
     (b) For purposes of determining compliance with the conditions specified in
Article VI hereof, each Bank that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Bank unless the Agent shall have received
written notice from such Bank prior to the Restatement Effective Date specifying
its objection thereto.
     SECTION 12.05. RESIGNATION OR REMOVAL OF THE AGENT; SUCCESSOR AGENT. The
Agent may resign upon twenty (20) days’ notice to the Banks or the Agent may be
removed by the vote of the Required Banks (excluding the Bank serving as the
Agent) in the event of the Agent’s willful misconduct or gross negligence. Any
such resignation or removal may at the Agent’s option also constitute the
Agent’s resignation as an Issuing Bank and a Swing Line Lender. Upon such
resignation or removal of the Agent, the Required Banks shall appoint from among
the Banks a successor Agent for the Banks and, if applicable, Issuing Bank and
Swing Line Lender subject to prior approval of the Borrower so long as no
Possible Default or Event of Default then exists (such approval not to be
unreasonably withheld or delayed), whereupon such successor shall succeed to the
rights, powers and duties of the Agent and, if applicable, Issuing Bank and
Swing Line Lender, and the term “Agent” and, if applicable, “Issuing Bank” and
“Swing Line Lender” shall include such successor effective upon its appointment,
and the resigning or removed Agent’s and, if applicable, Issuing Bank’s and
Swing Line Lender’s rights, powers and duties as the Agent and, if applicable,
Issuing Bank and Swing Line Lender shall be terminated, without any other or
further act or deed on the part of the former Agent, Issuing Bank or Swing Line
Lender, as the case may be, or any of the parties to this Agreement. After the
resignation or removal of the Agent hereunder, the provisions of this

-87-



--------------------------------------------------------------------------------



 



Article XII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement. In the event no successor
agent has been appointed by the end of such twenty (20) day period in the case
of a resignation or upon the removal of the Agent and, if applicable, Issuing
Bank and Swing Line Lender, the resignation or removal of the Agent and, if
applicable, Issuing Bank and Swing Line Lender shall become effective and the
Required Banks shall perform the duties of the Agent until a successor agent is
appointed.
     SECTION 12.06. NOTE HOLDERS. The Agent may deem and treat the payee of any
Note as the holder thereof for all purposes unless and until written notice of
the assignment, transfer or endorsement thereof, as the case may be, shall have
been filed with the Agent. Any request, authority or consent of any Person or
entity who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or indorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.
     SECTION 12.07. CONSULTATION WITH COUNSEL. (a) The Agent may consult with
legal counsel reasonably selected by it and shall not be liable for any action
taken or suffered in good faith by it in accordance with the opinion of such
counsel.
     (b) Should the Agent (i) employ counsel for advice or other representation
(whether or not any suit has been or shall be filed) with respect to this
Agreement, the Notes or any of the other Related Writings, or (ii) commence any
proceeding or in any way seek to enforce its and the Banks’ rights or remedies
under this Agreement, the Notes or any Related Writing, each Bank, upon demand
therefor from time to time, shall contribute its share (based on its Pro rata
share) of the reasonable costs and/or expenses of any such advice or other
representation, enforcement or acquisition, including, but not limited to, fees
of receivers, court costs and fees and expenses of attorneys to the extent not
reimbursed by Borrower and without limiting the Borrower’s obligations to do so;
provided, that the Agent shall not be entitled to reimbursement of its
attorneys’ fees and expenses incurred in connection with the resolution of
disputes between the Agent and the other Banks unless the Agent shall be the
prevailing party in any such dispute and, provided, further, that the Agent
shall only be entitled to such reimbursement from those Banks that were involved
in the dispute with the Agent. Any loss of principal and interest resulting from
any Event of Default shall be shared by the Banks in accordance with their
respective Pro rata shares.
     SECTION 12.08. DOCUMENTS. The Agent shall not be under a duty to examine
into or pass upon the validity, effectiveness, genuineness or value of this
Agreement, the Notes or any other Related Writing furnished pursuant hereto or
in connection herewith or the value of any collateral obtained hereunder, and
the Agent shall be entitled to assume that the same are valid, effective and
genuine and what they purport to be.
     SECTION 12.09. KNOWLEDGE OF DEFAULT. It is expressly understood and agreed
that the Agent shall not be deemed to have knowledge or notice of the occurrence
of any Possible Default or Event of Default (other than the failure to make
available to the Agent any principal of or interest on the Loans, or any fees,
for the account of the Banks as required under this Agreement and the Notes),
unless the Agent has actually received written notice from a Bank or the
Borrower describing such Possible Default or Event of Default and stating that
such

-88-



--------------------------------------------------------------------------------



 



notice is a “notice of default.” In the event that the Agent receives such a
notice, the Agent shall give prompt notice thereof to the Banks. The Agent shall
take such action with respect to such Possible Default or Event of Default as
shall be reasonably directed by the Majority Banks, the Required Banks, the
Super Majority Banks or all of the Banks, as applicable; provided, that unless
and until the Agent shall have received such directions, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Possible Default or Event of Default as it shall deem
advisable or in the best interests of the Banks.
     SECTION 12.10. INDEMNIFICATION. Whether or not the transactions
contemplated hereby are consummated, the Banks agree to indemnify upon demand
the Agent in its capacity as such (to the extent not reimbursed by the Borrower
and without limiting the Borrower’s obligation to do so), Pro rata according to
the respective amounts of their Commitments from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in its capacity as agent
in any way relating to or arising out of this Agreement, the Notes or any
Related Writing, or the transactions contemplated hereby or thereby, or any
action taken or omitted to be taken by the Agent under or in connection with the
foregoing, provided, that no Bank shall be liable to the Agent for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent determined in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the Agent’s gross negligence or willful misconduct or from any
action taken or omitted by the Person serving as the Agent in any capacity other
than as agent under this Agreement, provided, that no action taken in accordance
with the directions of the Majority Banks, the Required Banks, the Super
Majority Banks or all of the Banks, as applicable, shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section 12.10 or
Section 12.04 or 12.16 hereof. If any indemnity furnished to the Agent for any
purpose shall, in the reasonable opinion of the Agent, be insufficient or become
impaired, the Agent may call for additional indemnity (other than against the
Agent’s gross negligence or willful misconduct to the extent determined in a
final, non-appealable judgment by a court of competent jurisdiction) and cease,
or not commence, to do the acts indemnified against until such additional
indemnity is furnished. The agreements in this Section 12.10 shall survive the
termination of this Agreement, the payment of the Debt and the resignation or
removal of the Agent. Without limitation of the foregoing, each Bank shall
reimburse the Agent upon demand for its Pro rata share of any costs or
out-of-pocket expenses (including reasonable attorneys’ fees) incurred by the
Agent in connection with the preparation, negotiation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any Related Writing or any
document contemplated by or referred to herein, to the extent that the Agent is
not reimbursed for such costs or expenses by or on behalf of the Borrower and
such costs and expenses do not result from the Agent’s gross negligence or
willful misconduct to the extent determined in a final, non-appealable judgment
by a court of competent jurisdiction.
     SECTION 12.11. AGENTS IN THEIR INDIVIDUAL CAPACITIES. KeyBank National
Association, PNC Bank, National Association and their respective Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other

-89-



--------------------------------------------------------------------------------



 



business with each of the Parent, the Borrower and their respective Subsidiaries
as though KeyBank National Association or PNC Bank, National Association, as
applicable, were not an Agent and, without notice to or consent of the Banks
(other than any consent of the Majority Banks, the Required Banks, the
Supermajority Banks or all of the Banks as may be required hereunder). The Banks
acknowledge that, pursuant to such activities, KeyBank National Association, PNC
Bank, National Association or their respective Affiliates may receive
information regarding the Parent, the Borrower or their Subsidiaries (including
information that may be subject to confidentiality obligations in favor of the
Parent, the Borrower or their Subsidiaries) and acknowledge that the Agents
shall be under no obligation to provide such information to them. With respect
to its Loans, each of KeyBank National Association and PNC Bank, National
Association and their respective Affiliates shall have the same rights and
powers under this Agreement as any other Bank and may exercise such rights and
powers as though it were not the Agent or the Syndication Agent, as the case may
be, and the terms “Bank” and “Banks” include KeyBank National Association and
PNC Bank, National Association in their individual capacities.
     SECTION 12.12. EQUALIZATION PROVISION. Each Bank agrees with the other
Banks that if it at any time shall obtain any Advantage over the other Banks or
any thereof in respect of Borrower’s Debt to the Banks including without
limitation in respect of the Letters of Credit listed on Exhibit C attached
hereto (except as to Swing Loans prior to the Agent’s giving of notice to
participate and under Sections 4.06, 4.07, 4.08, 4.09, 4.10 and/or 4.11 hereof),
it will purchase from the other Banks, for Cash and at par, such additional
participation in Borrower’s Debt to the Banks as shall be necessary to nullify
the Advantage. If any said Advantage resulting in the purchase of an additional
participation as aforesaid shall be recovered in whole or in part from the Bank
receiving the Advantage each such purchase shall be rescinded, and the purchase
price restored (but without interest unless the Bank receiving the Advantage is
required to pay interest on the Advantage to the Person recovering the Advantage
from such Bank) ratably to the extent of the recovery. Each Bank further agrees
with the other Banks that if it at any time shall receive any payment from or on
behalf of Borrower on any Indebtedness owing by the Borrower to that Bank by
reason of offset as permitted by Section 11.04 hereof, it will apply such
payment first to any and all Debt owing by Borrower to that Bank pursuant to
this Agreement (including, without limitation, any participation purchased or to
be purchased pursuant to this Section 12.13) until Borrower’s Debt has been paid
in full. The Borrower agrees that any Bank so purchasing a participation from
the other Banks pursuant to this Section may exercise all its rights of payment
(including such right of set-off) with respect to such participation as fully as
if such Bank were a direct creditor of the Borrower in the amount of such
participation.
     SECTION 12.13. NO RELIANCE ON AGENTS’ CUSTOMER IDENTIFICATION PROGRAMS.
Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees may rely on the Agents, or either of them,
to carry out such Bank’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder or any other
Anti-Terrorism Law, including, without limitation, any identity verification
procedures, any record keeping, any comparisons with government lists, any
customer notices or any other procedures required under the USA Patriot Act, its
regulations or any other Anti-Terrorism Law or laws concerning money-laundering
or similar activities.

-90-



--------------------------------------------------------------------------------



 



     SECTION 12.14. BANKRUPTCY. In the event a bankruptcy or other insolvency
proceeding is commenced by or against the Borrower or the Parent with respect to
the Debt, the Agent shall have the sole and exclusive right to file and pursue a
joint proof of claim on behalf of all Banks. Any votes with respect to such
claims or otherwise with respect to such proceedings shall be subject to the
vote of the Required Banks, Super Majority Banks or all of the Banks as required
by this Agreement. Each Bank irrevocably waives its right to file or pursue a
separate proof of claim in any such proceedings unless the Agent fails to file
such claim within thirty (30) days after receipt of written notice from the
Banks requesting that Agent file such proof of claim.
     SECTION 12.15. DELINQUENT BANKS. Notwithstanding anything to the contrary
contained in this Agreement, any Note or other Related Writing, any Bank that
fails (i) to make available to the Agent its Pro rata share of any Loan, (ii) to
comply with the provisions of Section 12.12 or Section 11.04 hereof with respect
to making dispositions and arrangements with the other Banks, where such Bank’s
share of any payment received, whether by setoff or otherwise, is in excess of
its Pro rata share of such payments due and payable to all of the Banks, in each
case as, when and to the full extent required by the provisions of this
Agreement, or (iii) to pay over to the Agent or any other Bank any other amount
required to be paid by it within the time period specified for any such payment,
or if no time period is specified, if such failure continues for a period of
seven (7) Cleveland Banking Days after notice from the Agent, shall be deemed
delinquent (a “Delinquent Bank”) and shall be deemed a Delinquent Bank until
such time as such delinquency is satisfied (it being understood that a Bank
shall not be a Delinquent Bank due solely to a good faith dispute by such Bank
as to whether such delinquency exists). In addition to the rights and remedies
that may be available to the Agent at law and in equity, a Delinquent Bank’s
right to participate in the administration of this Agreement, the Notes, the
Guaranty and the other Related Writings, including, without limitation, any
rights to consent to or direct any action or inaction of the Agent pursuant to
this Agreement or otherwise, or to be taken into account in the calculation of
Majority Banks, Required Banks or Super Majority Banks or any matter requiring
approval of all of the Banks, shall be suspended while such Bank is a Delinquent
Bank; provided that the consent of a Delinquent Bank shall be required for any
increase of its Commitment, any extension of the maturity of its Note except as
provided in Section 5.09 hereof, or any amendment to Section 12.12 hereof. A
Delinquent Bank shall be deemed to have assigned any and all payments due it
from the Borrower or the Parent, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining nondelinquent Banks for
application to, and reduction of, their respective Pro rata shares of all
outstanding Loans, but only to the extent of the amount necessary to cure the
default by such Delinquent Bank. Each Delinquent Bank hereby authorizes the
Agent to distribute such payments to the nondelinquent Banks in proportion to
their respective Pro rata shares of all outstanding Loans. The provisions of
this Section shall apply and be effective regardless of whether a Possible
Default or Event of Default occurs and is then continuing, and notwithstanding
(i) any other provision of this Agreement to the contrary or (ii) any
instruction of the Borrower as to its desired application of payments. The Agent
shall be entitled to (i) withhold or set off, and to apply to the payment of the
obligations of any Delinquent Bank any amounts to be paid to such Delinquent
Bank under this Agreement, (ii) collect interest from such Delinquent Bank for
the period from the date on which the payment was due at the rate per annum
equal to the Federal Funds Rate plus two percent (2.0%), for each day during
such period, and (iii) bring an action or suit against such Delinquent Bank in a
court of competent jurisdiction to recover the defaulted obligations of such
Delinquent Bank. A Delinquent Bank shall be deemed to have satisfied in

-91-



--------------------------------------------------------------------------------



 



full a delinquency when and if, as a result of application of the assigned
payments to all outstanding Loans of the nondelinquent Banks or as a result of
other payments by such Delinquent Bank to the nondelinquent Banks, the Banks’
respective Pro rata shares of all outstanding Loans have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.
     SECTION 12.16. DUTIES IN THE CASE OF ENFORCEMENT. In case one or more
Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Debt shall have occurred, the Agent may, and if so requested
by the Required Banks and the Banks have provided to the Agent such additional
indemnities (except against the Agent’s gross negligence or willful misconduct
to the extent determined in a final, non-appealable judgment by a court of
competent jurisdiction) and assurances in accordance with their respective Pro
rata shares of the Total Revolving Loan Commitments against expenses and
liabilities as the Agent may reasonably request (without limiting the Borrower’s
obligations to reimburse and indemnify the Agent hereunder), shall proceed to
enforce the provisions of this Agreement, the Guaranty and the Security
Documents and exercise all or any legal and equitable and other rights or
remedies as it may have. The Agent shall be the party that exercises remedies or
brings enforcement actions on behalf of the Banks. The Required Banks may direct
the Agent in writing as to the method and the extent of any such exercise, the
Banks hereby agreeing to indemnify and hold harmless the Agent in accordance
with their respective Pro rata shares of the Total Revolving Loan Commitments
from all liabilities (except liabilities resulting from Agent’s gross negligence
or willful misconduct to the extent determined in a final, non-appealable
judgment by a court of competent jurisdiction) incurred in respect of all
actions taken or omitted in accordance with such directions, provided that the
Agent need not comply with any such direction to the extent that the Agent
reasonably believes the Agent’s compliance with such direction to be unlawful or
commercially unreasonable in any applicable jurisdiction.
ARTICLE XIII
MISCELLANEOUS
     SECTION 13.01. NO WAIVER; CUMULATIVE REMEDIES. No failure or delay on the
part of the Agent or any Bank in exercising any right, power or privilege
hereunder and no omission or course of dealing on the part of the Agent, any
Bank or the holder of any Note in exercising any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The remedies herein provided are cumulative and in addition to any other rights,
powers or privileges that the Agent or any Bank would otherwise have. No notice
to or demand on the Borrower in any case shall entitle the Borrower to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Agent or the Banks to any other or further action in
any circumstances without notice or demand.
     SECTION 13.02. AMENDMENTS, CONSENTS. No amendment, modification,
termination, or waiver of any provision of this Agreement, the Notes, the
Guaranty or the Pledge Agreement, nor any consent to any variance therefrom,
shall be effective unless the same shall be in writing and signed by the
Majority Banks, Required Banks, the Super Majority Banks or all

-92-



--------------------------------------------------------------------------------



 



of the Banks, as appropriate, under this Section 13.02, and any such amendment,
consent, modification, termination or waiver shall be effective only in the
specific instance and for the specific purpose for which given. Unanimous
consent of the Banks, or, if there is any borrowing hereunder, the holders of
one hundred percent (100%) (by outstanding principal amount) of the Notes
(excluding the Swing Line Notes), shall be required with respect to (a) an
increase in any Commitment, except as provided in Section 5.08 hereof, an
increase in the Maximum Swing Line Amount (other than in connection with an
increase of the Total Revolving Loan Commitments pursuant to Section 5.08
hereof), the extension of maturity of the Notes (other than the Swing Line
Notes), except as provided in Section 5.09 hereof, or the payment date of
interest thereunder or of any fees hereunder, (b) any reduction in the rate of
interest on the Notes (other than the Swing Line Notes), or in any amount of
principal or interest due on any Note (other than the Swing Line Notes) or in
the amount of fees or other amounts due the Banks (or any of them) hereunder or
under the Related Writings or any change in the manner of Pro rata application
of any payment made by the Borrower to the Banks hereunder, or any change in
amortization schedules, or in the manner of calculating fees or prepayment
penalties, (c) any change in any percentage voting requirements in this
Agreement, (d) the release of all of the value of the Guaranty, or any material
amendment or modification thereto, or any other guarantee in favor of the Banks
or the release of any of the Collateral other than as contemplated by the Pledge
Agreement, provided, that only the consent of the Required Banks will be
required to increase the outstanding and unredeemed principal amount of
Indebtedness that may be incurred by the Parent under any of the Senior Notes
Indentures and to modify the provisions of, and definitions in this Agreement or
the Guaranty related thereto, (e) any amendment to the definitions of Majority
Banks, Required Banks or Super Majority Banks set forth herein or to this
Section 13.02, or (f) any material amendment to any representation, warranty,
covenant, Possible Default, Event of Default or remedy provided herein or under
any Related Writing. Notwithstanding anything contained in this Agreement or any
Related Writing to the contrary, the consent of the Required Banks shall be
required for any amendments, modifications or other changes to Section 8.14
hereof or Section 9.13 of the Guaranty. The consent of the Super Majority Banks
shall be required for any amendments, modifications or other changes to
Section 8.13 hereof or Section 9.14 of the Guaranty. Any amendment,
modification, termination, or waiver of any provision of this Agreement, the
Notes, the Guaranty or the Pledge Agreement, and any consent to any variance
therefrom, not otherwise requiring the consent of the Majority Banks, the
Supermajority Banks or all of the Banks shall not be effective unless the same
shall be in writing and signed by the Required Banks. Notice of amendments,
modifications, waivers or consents ratified by the Banks hereunder shall
immediately be forwarded by the Agent to all Banks. There shall be no amendment,
modification or waiver of any provision in the this Agreement or the Related
Writings with respect to Swing Loans without the written consent of each Swing
Line Lender; provided, that, notwithstanding anything contained herein to the
contrary, the Agent and the Swing Line Lenders shall have the right to decrease
the interest rate on the Swing Loans, extend the maturity of payments on the
Swing Loans for up to ten (10) days beyond the applicable Swing Loan Maturity
Date and decrease the amount of payments on the Swing Loans, without the consent
of any other Banks, other than the other Swing Line Lender and any Bank that has
purchased a participation in such Swing Loans pursuant to Section 2.07(c)
hereof. There shall be no amendment, modification or waiver of any provision in
the this Agreement or the Related Writings with respect to Letters of Credit
without the written consent of KeyBank National Association, in its capacity as
Issuing Bank, and each other Bank that has

-93-



--------------------------------------------------------------------------------



 



issued a Letter of Credit and is acting as an Issuing Bank at the time such
amendment, modification or waiver is requested and, if approved, deemed
effective. Each Bank or other holder of a Note shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 13.02, regardless of
its failure to agree thereto.
     By its signature hereto, each Bank consents to the terms and provisions of
the Third Amended and Restated Guaranty, dated as of the date hereof, and issued
by the Parent to the Banks, the Agents, and the Documentation Agent.
     SECTION 13.03. NOTICES. Except as otherwise expressly provided herein, all
notices, requests, demands and other communications provided for hereunder shall
be in writing (including telegraphic, telex, facsimile, transmission or cable
communication) and mailed, telexed, telegraphed, facsimile transmitted, cabled
or delivered, if to the Borrower, addressed to it at the address specified on
the signature pages of this Agreement, if to a Bank, addressed to the address of
such Bank specified on the signature pages of this Agreement (or any Assignment
and Assumption Agreement executed by such Bank substantially in the form of
Exhibit G attached hereto) and if to the Agents, addressed to them at the
address of the Agent or the Syndication Agent, as applicable, specified on the
signature pages of this Agreement. All notices, statements, requests, demands
and other communications provided for hereunder shall be deemed to be given or
made when delivered or forty-eight (48) hours after being deposited in the mail
with postage prepaid by registered or certified mail or delivered to a telegraph
company, addressed as aforesaid, except that notices from the Borrower to the
Agent or the Banks pursuant to any of the provisions hereof shall not be
effective until received by the Agent or the Banks.
     SECTION 13.04. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on
demand all costs and expenses of the Banks and the Agents, and any expenses
incurred in connection with the preparation of this Agreement, the Notes and any
other Related Writings, including, without limitation (i) administration and
out-of-pocket expenses of the Agent in connection with the administration of
this Agreement, the Notes, the collection and disbursement of all funds
hereunder and the other instruments and documents to be delivered hereunder,
amendments, modifications, approvals, consents or waivers hereto or hereunder,
the addition, substitution or removal of any Collateral, (ii) extraordinary
expenses of the Agents or the Banks in connection with the administration of
this Agreement, the Notes and the other instruments and documents to be
delivered hereunder, (iii) the reasonable fees and out-of-pocket expenses of
Agent’s Special Counsel in connection with the negotiation, preparation,
execution and delivery of this Agreement and related matters (including, without
limitation, those matters set forth in clause (i) above), (iv) all costs and
expenses, including reasonable attorneys’ fees and out-of-pocket expenses, in
connection with the restructuring or enforcement of or preservation of rights
under this Agreement, the Notes or any other Related Writing or any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to the Agent’s or any Bank’s relationship with the Borrower or the Parent in
respect of the Loans or other extensions of credit hereunder, this Agreement,
the Notes and the other Related Writings, (v) all reasonable fees, expenses and
disbursements of the Agent incurred in connection with UCC searches and UCC
filings and (vi) all expenses relating to the use of Intralinks, SyndTrak or any
other similar system for the dissemination and sharing of documents and
information in connection with the Loans. In addition, the Borrower shall pay
any and all stamp and other taxes and fees payable or determined to be payable
in connection with the execution and delivery of this Agreement or the

-94-



--------------------------------------------------------------------------------



 



Notes, and the other instruments and documents to be delivered hereunder, and
agrees to save the Agents and each Bank harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes or fees. The covenants of this Section 13.04 shall survive the
repayment of the Loans and the termination of the obligations of the Banks
hereunder to make Loans or issue Letters of Credit.
     SECTION 13.05. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All
representations and warranties of the Borrower made in or pursuant to this
Agreement or in any certificate or other Related Writing in connection herewith
shall survive the closing hereof or the making of the Loans or other
transactions in connection with which given.
     SECTION 13.06. OBLIGATIONS SEVERAL; NO FIDUCIARY OBLIGATIONS. The
obligations of the Banks hereunder are several and not joint. Nothing contained
in this Agreement and no action taken by the Agents or the Banks pursuant hereto
shall be deemed to constitute the Banks a partnership, association, joint
venture or other entity. No default by any Bank hereunder shall excuse the other
Banks from any obligation under this Agreement; but no Bank shall have or
acquire any additional obligation of any kind by reason of such default. The
relationship among the Borrower and the Parent, on the one hand, and the Banks
and the Agents, on the other, with respect to this Agreement, any Note and any
other Related Writing is and shall be solely that of debtor and creditor,
respectively, and no Bank has any fiduciary obligation toward the Borrower or
the Parent with respect to any such documents or the transactions contemplated
hereby or thereby.
     SECTION 13.07. EXECUTION IN COUNTERPARTS. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement.
     SECTION 13.08. BINDING EFFECT; PARTICIPATIONS AND ASSIGNMENT. (a) This
Agreement shall become effective on the Restatement Effective Date and
thereafter shall be binding upon and inure to the benefit of the Borrower and
each of the Banks and their respective successors and assigns, except that the
Borrower shall not have the right to assign any of its rights or obligations
hereunder or any interest herein without the prior written consent of all of the
Banks, which consent may be withheld in their sole discretion. Each Bank may at
any time and without the consent of any other Person grant participations in any
of its rights hereunder or under its Note or Notes to another commercial bank,
financial institution, mutual fund or any institutional “accredited investor”
(as defined in Regulation D of the Securities Act of 1933, as amended),
provided, that in the case of any such participation, (i) the participant shall
not have any rights under this Agreement, the Notes or any other Related Writing
(the participant’s rights against such Bank in respect of any such participation
to be those set forth in the agreement executed by such Bank in favor of the
participant relating thereto), (ii) such participant shall not be a Person
controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, the Borrower and/or the Parent and
(iii) all amounts payable to such Bank hereunder shall be determined as if such
Bank had not sold such participation; and provided, further, that no Bank shall
transfer, assign or grant any participation under this Agreement under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any Related Writing.

-95-



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the foregoing, (i) any Bank may assign all or a portion
of its Loans and/or Commitments and its rights and obligations hereunder to an
affiliate of such Bank; provided that such assignee (x) shall have a net worth
or unfunded commitments, as the case may be, as of the date of such assignment
of not less than One Hundred Million Dollars ($100,000,000) (unless otherwise
approved by the Agent and, so long as no Possible Default or Event of Default
exists, the Borrower) and (y) shall not be a Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by, the Borrower and/or the Parent, and (ii) with the consent of the
Agent and, so long as no Possible Default or Event of Default then exists, the
Borrower (which consents shall not be unreasonably withheld or delayed), any
Bank may assign all or a portion of its Loans and/or Commitments and its rights
and obligations hereunder and under the Related Writings to one or more
commercial banks, financial institutions (including one or more Banks), mutual
funds or institutional “accredited investors” (as defined in Regulation D of the
Securities Act of 1933, as amended); provided that (A) any assignment of a
Bank’s Loans shall include a ratable part of such Bank’s Commitment and (B) the
consent of the Agent (which consent shall not be unreasonably withheld or
delayed) shall be required for any assignment of a Commitment to the extent any
Letters of Credit are outstanding. No assignment pursuant to subsection (ii) of
the immediately preceding sentence shall be in an aggregate amount less than Ten
Million Dollars ($10,000,000). If any Bank so sells all or a part of its rights
hereunder or under any Note, any reference in this Agreement or such Note to
such assigning Bank shall thereafter refer to such Bank and to the respective
assignee to the extent of their respective interests and the respective assignee
shall have, to the extent of such assignment (unless otherwise provided
therein), the same rights and benefits as it would if it were such assigning
Bank. Each assignment pursuant to Section 13.08(b)(ii) shall be effected by the
assigning Bank and the assignee Bank executing a Bank Assignment and Assumption
Agreement substantially in the form of Exhibit G attached hereto (appropriately
completed). At the time of any such assignment pursuant to Section 13.08(b)(ii),
(X) Exhibit A attached hereto shall be deemed to be amended to reflect the
Commitments of the respective assignee (which shall result in a corresponding
reduction of the Commitment of the assigning Bank) and of the other Banks,
(Y) if any such assignment occurs after the Restatement Effective Date, the
Borrower will issue new Notes to the respective assignee and to the assigning
Bank (upon delivery of the existing Note or Notes of such assigning Bank) in
conformity with the requirements of this Agreement and (Z) the Agent shall
receive at the time of each such assignment, from the assigning or assignee Bank
(or, in the case of any transfer of the Commitment of an Affected Bank pursuant
to Section 4.15, the Borrower), the payment of a nonrefundable assignment fee of
$3,500. Any Bank which sells all or a part of its rights hereunder or under any
Note shall promptly notify the Agent (to the extent the Agent’s consent to such
assignment is not otherwise needed) and the Borrower of such sale and the
identity of the purchaser of such interest.
     (c) Notwithstanding any other provisions of this Section 13.08, no transfer
or assignment of the interests or obligations of any Bank hereunder or any grant
of participations therein shall be permitted if such transfer, assignment or
grant would require the Borrower to file a registration Statement with the
Securities and Exchange Commission or to qualify the loans under the “Blue Sky”
laws of any State.
     (d) Notwithstanding any other provisions of this Section 13.08, so long as
no Event of Default has occurred and is continuing and the Agent or the
Syndication Agent, as applicable,

-96-



--------------------------------------------------------------------------------



 



has not resigned or been removed pursuant to the provisions of this Agreement,
each Bank serving as an Agent agrees that it will not assign or transfer any of
its Loans and/or Commitments to the extent that the amount of the Loans and/or
Commitments that such Agent would continue to hold following such assignment or
transfer would be less than eight percent (8%) of the aggregate Loans and/or
Commitments of all of the Banks.
     (e) Notwithstanding any other provision set forth in this Agreement, any
Bank may at any time pledge or assign all or any portion of its rights under
this Agreement, the Guaranty and the other documents executed and delivered in
connection herewith and therewith (including, without limitation, the Notes held
by it) to any Federal Reserve Bank in accordance with Regulation A of the
Federal Reserve Board without notice to, or the consent of, the Agents, the
Borrower or the Parent, provided, that no such pledge or assignment or
enforcement thereof shall release a Bank from any of its obligations hereunder
or substitute any such pledgee or assignee for such Bank as a party hereto.
     (f) The Syndication Agent and the Documentation Agent shall not have any
additional rights or obligations under this Agreement, the Notes and the other
Related Writings, except for those rights, if any, as a Bank, Issuing Bank or
Swing Line Lender.
     SECTION 13.09. INDEMNIFICATION BY THE BORROWER. The Borrower shall
indemnify and hold harmless the Agents, the Banks and their respective
directors, officers, employees and Affiliates from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever including,
without limitation, reasonable fees and disbursements of counsel and settlements
costs, which may be imposed on, incurred by, or asserted against the Agents, the
Banks and their respective directors, officers, employees and Affiliates in
connection with any investigative, administrative or judicial proceeding
(whether the Agents and the Banks are or are not designated as a party thereto
and whether brought by the Borrower, the Parent, any of their Affiliates or any
other Person) relating to or arising out of this Agreement, the Notes or the
other Related Writings, the transactions contemplated hereby or thereby,
including, but not limited to, the Permitted Non-Affiliate Loans, or any actual
or proposed use of proceeds hereunder or thereunder, except that neither the
Agents and the Banks nor any directors, officers, employees and Affiliates
thereof shall have the right to be indemnified hereunder for their own gross
negligence or willful misconduct, as determined in a final, non-appealable
judgment by a court of competent jurisdiction. All obligations under this
Section 13.09 shall survive any termination of this Agreement.
     SECTION 13.10. GOVERNING LAW. This Agreement, each of the Notes and each
other Related Writing shall be governed by and construed in accordance with the
laws of the State of Ohio, without regard to the principles of conflict of laws
and the respective rights and obligations of the Borrower and the Banks shall be
governed by Ohio law.
     SECTION 13.11. SEVERABILITY OF PROVISIONS; CAPTIONS. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several headings to Sections and subsections herein and

-97-



--------------------------------------------------------------------------------



 



the Table of Contents hereto are inserted for convenience only and shall be
ignored in interpreting the provisions of this Agreement.
     SECTION 13.12. PURPOSE. Each of the Banks represents and warrants to the
Borrower that it is entering into this Agreement with the present intention of
acquiring any Note issued pursuant hereto solely in connection with such Bank’s
commercial lending activities and not for the purpose of distribution or resale,
it being understood, however, that each Bank shall at all times retain full
control over the disposition of its assets.
     SECTION 13.13. CONSENT TO JURISDICTION. The Borrower agrees that any action
or proceeding to enforce or arising out of this Agreement, the Notes or the
Pledge Agreement may be commenced in the Court of Common Pleas for Cuyahoga
County, Ohio or in the District Court of the United States for the Northern
District of Ohio, and the Borrower waives personal service of process and agrees
that a summons and complaint commencing an action or proceeding in any such
court shall be properly served and shall confer personal jurisdiction over the
Borrower if served to the Borrower at the address listed opposite the signature
of the Borrower at the end of this Agreement or as otherwise provided by the
laws of the State of Ohio or the United States. In furtherance of the foregoing,
the Borrower irrevocably waives any objection it may now or hereafter have as to
the venue of any such proceeding brought in such a court or that such a court is
an inconvenient forum.
     SECTION 13.14. ENTIRE AGREEMENT. This Agreement, the Notes, the other
Related Writings and any other agreement, document or instrument attached hereto
or referred to herein or executed on or as of the date hereof integrate all the
terms and conditions mentioned herein or incidental hereto and supersede all
oral representations and negotiations and prior writings with respect to the
subject matter hereof.
     SECTION 13.15. JURY TRIAL WAIVER. THE BORROWER, THE AGENT AND EACH OF THE
BANKS WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER AND THE BANKS,
OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT, THE
PLEDGE AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO OR
THERETO. THIS WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY
ANY BANK’S ABILITY TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT AMONG THE BORROWER AND THE BANKS, OR ANY THEREOF. THE BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK OR ANY AGENT
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH BANK OR AGENT WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT THE AGENTS AND THE BANKS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT, THE NOTES AND THE OTHER RELATED WRITINGS TO WHICH THEY ARE
PARTIES BY, AMONG OTHER THINGS,

-98-



--------------------------------------------------------------------------------



 



THE WAIVER CONTAINED IN THIS SECTION 13.15. THE BORROWER ACKNOWLEDGES THAT IT
HAS HAD AN OPPORTUNITY TO REVIEW THIS SECTION 13.15 WITH LEGAL COUNSEL AND THAT
THE BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.
     SECTION 13.16. SURVIVAL. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the making and repayment of the
Loans and the satisfaction of all other obligations under this Agreement.
     SECTION 13.17. INDEPENDENCE OF COVENANTS. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Possible Default or an Event of Default if such
action is taken or condition exists, and if a particular action or condition is
expressly permitted under any covenant, unless expressly limited to such
covenant, the fact that it would not be permitted under the general provisions
of another covenant shall not constitute a Possible Default or an Event of
Default if such action is taken or condition exists.
     SECTION 13.18. INTERPRETATION. The Borrower, each Agent and each Bank
acknowledges that such party, either directly or through such party’s
representatives, has participated in the drafting of this Agreement, and any
applicable rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in connection with the construction or
interpretation of this Agreement.
     SECTION 13.19. GENERAL LIMITATION OF LIABILITY. No claim may be made by the
Borrower, the Parent, any Subsidiary of the Parent, any Bank, the Agent, the
Syndication Agent, the Documentation Agent or any other Person against the
Agent, the Syndication Agent, the Documentation Agent or any other Bank or the
Affiliates, directors, officers, employees, attorneys or agents of any of them
for any damages other than compensatory damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement, the Notes, the Guaranty or any
other Related Writing, or any act, omission or event occurring in connection
therewith; and the Borrower, each Bank, the Agent, the Syndication Agent and the
Documentation Agent hereby, to the fullest extent permitted under applicable
law, waives, releases and agrees not to sue or counterclaim upon any such claim
for any special, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
     SECTION 13.20. USA PATRIOT ACT NOTIFICATION. Each Bank, each Agent (for
itself and not on behalf of any Bank) and the Documentation Agent (for itself
and not on behalf of any Bank) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, such Bank, such Agent and the Documentation
Agent are required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Bank, such Agent or the Documentation
Agent, as applicable, to identify the Borrower in accordance with the USA
Patriot Act.

-99-



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank; signature pages follow]

-100-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date set forth above, each by an officer
thereunto duly authorized.



Address:
1100 Terminal Tower
Cleveland, Ohio 44113

            FOREST CITY RENTAL PROPERTIES CORPORATION
      By:   /s/ Charles A. Ratner         Name:   Charles A. Ratner       
Title:   Chairman of the Board   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
127 Public Square
Cleveland, Ohio 44114

            KEYBANK NATIONAL ASSOCIATION, individually and as Agent
      By:   /s/ Joshua K. Mayers         Name:   Joshua K. Mayers       
Title:   Vice President   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
1900 East Ninth Street
22nd Floor
Mail Stop: B7-YB13-22-1
Cleveland, Ohio 44114

            PNC BANK, NATIONAL ASSOCIATION, individually and as Syndication
Agent
      By:   /s/ John E. Wilgus, II         Name:   John E. Wilgus II       
Title:   Senior Vice President   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
225 Franklin Street
2nd Floor
Mail Code: MA1-225-02-04
Boston, Massachusetts 02110

            BANK OF AMERICA, N.A., individually and as Documentation Agent
      By:   /s/ Michael M. Pomposelli         Name:   Michael M. Pomposelli     
  Title:   Senior Vice President   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
Attn: Dennis J. Redpath, SVP
Real Estate Banking Group
209 South LaSalle Street, Suite 210
Chicago, Illinois 60604

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Dennis J. Redpath         Name:   Dennis J. Redpath       
Title:   Senior Vice President   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
917 Euclid Avenue
Mailcode — CM17
Cleveland, Ohio 44115

            THE HUNTINGTON NATIONAL BANK
      By:   /s/ Gail A. Bisesi         Name:   Gail A. Bisesi        Title:  
Authorized Signer   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
Attn: Ken McDonnell
One Wall Street
21st Floor
New York, New York 10286

            THE BANK OF NEW YORK MELLON
      By:   /s/ Rick Laudisi         Name:   Rick Laudisi        Title:  
Managing Director   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
Attn: Michael Glandt, VP
222 S. Riverside Plaza
30th Floor
Mail Code: GRVR0F
Chicago, Illinois 60606

            FIFTH THIRD BANK
      By:   /s/ Michael Glandt         Name:   Michael Glandt        Title:  
Vice President   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
One Fountain Plaza
Buffalo, New York 14203-1495

            MANUFACTURERS AND TRADERS TRUST COMPANY
      By:   /s/ David J. Ladori         Name:   David J. Ladori        Title:  
Vice President   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
600 Superior Avenue East
c/o Goldman Sachs & Co.
30 Hudson Street, 38th Floor
Jersey City, New Jersey 07302

            GOLDMAN SACHS LENDING PARTNERS LLC
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
c/o Morgan Stanley Loan Servicing
1000 Lancaster Street
Baltimore, Maryland 21202

            MORGAN STANLEY SENIOR FUNDING, INC.
      By:   /s/ Ryan Vetsch         Name:   Ryan Vetsch        Title:   Vice
President   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
3551 Hamlin Road, 4th Floor
MC 2390
Auburn Hills, Michigan 48326

            COMERICA BANK
      By:   /s/ Charles Weddell         Name:   Charles Weddell        Title:  
Vice President   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
106 South Main Street
TOW91
Akron, Ohio 44308

            FIRSTMERIT BANK, N.A.
      By:   /s/ Robert G. Morlan         Name:   Robert G. Morlan       
Title:   Senior Vice President   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Address:
Attn: Noam Azachi
Barclays Capital
745 7th Avenue
26th Floor
New York, New York 10119

            BARCLAYS BANK PLC
      By:   /s/ Noam Azachi         Name:   Noam Azachi        Title:  
Assistant Vice President   




[Signature page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 2.03
Authorized Fiscal Officers

      Name   Title
Albert B. Ratner
  Vice President and Assistant Secretary
 
   
Charles A. Ratner
  Chairman of the Board
 
   
Samuel H. Miller
  Vice President and Treasurer
 
   
Geralyn M. Presti
  Vice President and Secretary
 
   
Robert O’Brien
  Executive Vice President
 
   
Thomas Kmieck
  Authorized Agent

 



--------------------------------------------------------------------------------



 



Schedule 7.14
None

 



--------------------------------------------------------------------------------



 



Schedule 9.00
Exceptions to Representations and Warranties
None

 



--------------------------------------------------------------------------------



 



Schedule 9.18
Organizational Structure

 



--------------------------------------------------------------------------------



 



FCRPC Active Subs — January 31, 2011

                            % Interest                     Directly            
        Held by     Date     Jurisdiction     Subsidiary   FCRPC     Acquired  
  Code   Entity Type
Artus Inc.
  100       2/2/1981     OH   Corporation
Atlantic Center Fort Greene, Inc.
  100       9/30/1994     NY   Corporation
Atlantic Center Housing Associates, L.P.
  12       5/26/1994     NY   Limited Partnership
Ballston Common Associates, L.P.
  50       4/30/1994     DE   Limited Partnership
Ballston Development Corporation
  100       3/28/1984     OH   Corporation
Beachwood Venture Associates Limited Partnership
  99       8/18/2006     MI   Limited Partnership
Boulevard Towers LLC
  2       12/15/1998     NY   Limited Liability Company
Canton Centre Mall Limited Partnership
  89       12/20/2000     OH   Limited Partnership
Center Courtland, Inc.
  100       8/2/1988     OH   Corporation
Chagrin Office Building, L.L.C.
  66.66667       10/13/1998     OH   Limited Liability Company
Chapel Hill Apartments, Ltd.
  100       6/11/2007     OH   Limited Liability Company
F. C. Billboard, Inc.
  100       3/24/1995     PA   Corporation
F. C. Canton Centre, Inc.
  100       3/3/1994     OH   Corporation
F. C. Fairmont, L.L.C.
  85       2/1/2002     OH   Limited Liability Company
F. C. Laurels Limited Partnership
  99       9/26/1995     IL   Limited Partnership
F. C. Liberty, Inc.
  100       4/25/1995     PA   Corporation
F. C. Regency Club Limited Partnership
  99       3/24/1994     NJ   Limited Partnership
F. C. Rolling Acres, Inc.
  100       3/3/1994     OH   Corporation
F. C. Southridge Corp.
  100       9/11/1986     OH   Corporation
F.C. Fireland, Inc.
  100       9/3/1985     OH   Corporation
F.C. Member, Inc.
  100       1/17/1997     NY   Corporation
F.C. MIDTOWN, LLC
  2       10/1/2009     OH   Limited Liability Company
F.C. Short Pump Land Investment, Inc.
  100       6/27/1996     VA   Corporation
F.C. Stonecrest Land Investment, Inc.
  100       5/15/1997     GA   Corporation
F.C. Stonecrest Mall, Inc.
  100       5/15/1997     GA   Corporation
F.C. Temecula, Inc.
  100       7/21/1997     CA   Corporation
F.C. Webster, LLC
  100       7/18/2001     OH   Limited Liability Company
F.C. Westland, LLC
  100       7/18/2001     OH   Limited Liability Company

 



--------------------------------------------------------------------------------



 



FCRPC Active Subs — January 31, 2011

                              % Interest                     Directly          
          Held by     Date     Jurisdiction     Subsidiary   FCRPC     Acquired
    Code   Entity Type
F.C. WHITEACRES LLC
    2       7/13/2005     OH   Limited Liability Company
FC 45/75 Sidney, Inc.
    100       6/20/1997     MA   Corporation
FC 8 South, Inc.
    100       6/12/2001     NY   Corporation
FC 816-818 Mission Street, LLC
    100       7/28/2008     DE   Limited Liability Company
FC Bellevue Associates Limited Partnership
    99       2/24/1997     WA   Limited Partnership
FC Emerald Park, Inc.
    100       7/9/1997     OH   Corporation
FC LH, Inc.
    100       2/6/1996     OH   Corporation
FC Manhattan, Inc.
    100       11/15/2001     KS   Corporation
FC Master Associates III, Inc.
    100       7/25/2006     NY   Corporation
FC Northern Boulevard, Inc.
    100       4/29/1996     NY   Corporation
FC Ohio HTC Investor, LLC
    100       12/2/2010     DE   Limited Liability Company
FC Pacific, Inc.
    100       12/26/1995     NY   Corporation
FC Pittsburgh, Inc. (fka Harrah’s Pittsburgh Investment Company, Inc.)
    100       11/13/1997     NV   Corporation
FC University Park II, Inc.
    100       10/17/1996     MA   Corporation
FC Ziegler Place LLC
    99       4/1/2004     MI   Limited Liability Company
First Forest City Brookline Street, Inc.
    100       12/31/1991     MA   Corporation
First New York Management Company, Inc.
    100       10/20/1987     NY   Corporation
Forest Bay, Inc.
    100       6/7/1978     OH   Corporation
Forest City 42nd Street, Inc.
    100       9/8/1995     NY   Corporation
Forest City 64 Sidney Street, Inc.
    100       12/1/1988     OH   Corporation
Forest City Antelope Valley, Inc.
    100       12/11/1987     OH   Corporation
Forest City Atlantic Housing, Inc.
    100       4/15/1993     NY   Corporation
Forest City B.U.G. Building, Inc.
    100       11/24/1986     NY   Corporation
Forest City Bluffside Corporation
    100       3/8/1985     OH   Corporation
Forest City Bruckner, Inc.
    100       6/20/1995     NY   Corporation
Forest City California Commercial Construction, Inc.
    100       2/18/1988     CA   Corporation
Forest City Cambridge, Inc.
    100       3/5/1984     OH   Corporation
Forest City Central Station, Inc.
    100       6/12/1989     OH   Corporation
Forest City Commercial Construction Co., Inc.
    100       2/23/1987     OH   Corporation

 



--------------------------------------------------------------------------------



 



FCRPC Active Subs — January 31, 2011

                            % Interest     % Interest     % Interest        
Directly     Directly     Directly   % Interest Directly     Held by     Held by
    Held by   Held by % Interest Directly Held by FCRPC   FCRPC     FCRPC    
FCRPC   FCRPC
Forest City Commercial Group, Inc.
  100       10/30/1997     OH   Corporation
Forest City Commercial Holdings, Inc.
  100       3/24/1995     NY   Corporation
Forest City Commercial Management, Inc.
  100       2/1/1985     OH   Corporation
Forest City Development California, Inc.
  100       6/4/1986     CA   Corporation
Forest City East Coast, Inc.
  100       5/8/1989     NY   Corporation
Forest City Ely, Inc.
  100       3/11/1996     NY   Corporation
Forest City Felix, Inc.
  100       12/17/1996     NY   Corporation
Forest City Finance Corporation
  100       6/2/1988     OH   Corporation
Forest City Flatbush, Inc.
  100       3/25/1996     NY   Corporation
Forest City Fulton Street Building, Inc.
  100       3/14/1989     NY   Corporation
Forest City Galaxy, Inc.
  100       3/7/1994     NV   Corporation
Forest City Grand Avenue, Inc.
  100       6/26/1996     NY   Corporation
Forest City Grant Liberty Associates
  99       12/15/1983     PA   Limited Partnership
Forest City Hunting Park, Inc.
  100       3/14/1995     PA   Corporation
Forest City International Plaza Corp.
  100       9/2/1981     OH   Corporation
Forest City Mercy Campus, Inc.
  100       6/21/2005     OH   Corporation
Forest City Metrotech Corp.
  100       9/30/1985     OH   Corporation
Forest City N. Y., Inc.
  100       3/9/1989     NY   Corporation
Forest City N.Y. Group, Inc.
  100       7/22/1998     NY   Corporation
Forest City Park Manor, Inc.
  100       11/18/1987     OH   Corporation
Forest City Peripheral Land, Inc.
  100       8/24/1989     DE   Corporation
Forest City Pierrepont, Inc.
  100       6/25/1985     NY   Corporation
Forest City Pittsburgh Land, Inc.
  100       8/24/1989     DE   Corporation
Forest City Residential Group, Inc.
  100       3/5/1997     OH   Corporation
Forest City Richmond, Inc.
  100       5/7/1996     NY   Corporation
Forest City Robinson Mall, Inc.
  100       8/24/1989     DE   Corporation
Forest City S.I.A.C. Building, Inc.
  100       11/24/1986     NY   Corporation
Forest City San Vicente Corp.
  100       6/5/1979     OH   Corporation
Forest City Sound View Associates
  99       1/16/1979     CT   Limited Partnership

 



--------------------------------------------------------------------------------



 



FCRPC Active Subs — January 31, 2011

                            % Interest     % Interest     % Interest        
Directly     Directly     Directly   % Interest Directly     Held by     Held by
    Held by   Held by % Interest Directly Held by FCRPC   FCRPC     FCRPC    
FCRPC   FCRPC
Forest City Station Square, Inc.
  100       5/19/1994     PA   Corporation
Forest City Sustainable Resources, LLC
  100       11/10/2009     OH   Limited Liability Company
Forest City Tech Place, Inc.
  100       3/1/1993     NY   Corporation
Forest City Tilden, Inc.
  100       7/7/1993     NY   Corporation
Forest City University Park Food Services, Inc.
  100       6/2/1992     OH   Corporation
Forest City Waring, Inc.
  100       3/7/1996     NY   Corporation
Forest City Washington, Inc.
  100       6/13/2002     DC   Corporation
Franklin Town Towers Associates
  99       5/21/1997     PA   Limited Partnership
HAI/FCD Partnership
  99       1/1/1978     CA   General Partnership
Halle Garage Investments, LLC
  100       7/31/2009     OH   Limited Liability Company
Halle Investments, LLC
  100       7/20/2009     OH   Limited Liability Company
In Town Hotels, Inc.
  100       1/31/1980     OH   Corporation
In Town Parking, Inc.
  100       4/13/1982     OH   Corporation
In Town Shopping Center, Inc.
  100       6/2/1981     OH   Corporation
Independence Place Associates, L.L.C.
  50       5/12/1999     OH   Limited Liability Company
Manhattan Mall Company
  98       11/1/2001     KS   General Partnership
Oracle-Wetmore Co. Limited Partnership
  1.35       1/1/1978     AZ   Limited Partnership
Playhouse Square Investment, Inc.
  100       12/17/1980     OH   Corporation
Post Office Building Co.
  78       9/12/1983     OH   Corporation
RM Member, LLC
  80       12/13/2004     CA   Limited Liability Company
Rolling Acres Properties Co. Limited Partnership
  27.57       6/14/2007     OH   Limited Partnership
T.C. Avenue, Inc. F/K/A F.C. Parklabrea Towers, Inc.
  100       7/16/1986     OH   Corporation
Terminal Investments, Inc.
  100       10/19/1982     OH   Corporation
Tower City Expansion, Inc.
  100       10/25/1991     OH   Corporation
Tower City Hotel Associates Limited Partnership
  95       9/22/2005     DE   Limited Partnership
Tower City Land Corporation
  100       12/4/1985     OH   Corporation
Tower City Properties Ltd.
  50       3/24/1980     OH   Limited Partnership
Tower City Riverview Company
  100       10/6/1989     OH   Corporation
Tower City Skylight Tower, Inc.
  100       3/17/1989     OH   Corporation

 



--------------------------------------------------------------------------------



 



FCRPC Active Subs — January 31, 2011

                            % Interest     % Interest     % Interest        
Directly     Directly     Directly   % Interest Directly     Held by     Held by
    Held by   Held by % Interest Directly Held by FCRPC   FCRPC     FCRPC    
FCRPC   FCRPC
Tower Energy, Inc.
  100       4/28/1989     OH   Corporation
Tower Hotels, Inc.
  100       7/29/1983     OH   Corporation
Tusar, Inc.
  100       2/22/1978     OH   Corporation
WBA Woodlake, L.L.C.
  99       7/27/1998     MI   Limited Liability Company

 



--------------------------------------------------------------------------------



 



Schedule 9.22
Guarantees of FCRP & FCE
As of January 31, 2011

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.22
GUARANTEES OF FCRP & FCE
As of January 31, 2011
OPEN & ACQUISITON

                                                              Requisition Total
    Construction Loan           Est Substantial     Requisition Total     Costs
Incurred to     Amount & Other   Project Name   Construction Lender   Completion
Date     Costs     Date     Fundings  
80 DeKalb
  Helaba     Q4 2009       200,192,871       195,420,986       147,000,000  
East River Plaza
  ING Real Estate Finance N.V.     11/1/2009       434,743,789       415,426,277
      394,850,000  
 
                                   
Dallas Mercantile
  LaSalle Bank     12/31/2008       N/A       N/A       N/A  
Gulfstream Racetrack
  KeyBank, N.A. et al.     2/13/2010       5,569,550       488,375       —  
Temecula
 
New York State Teacher’s Retirement System
    11/7/2008       1,300,000       —       —  
 
                                   
Haverhill
  Merrill Lynch     12/1/2009       90,125,700       82,137,791       72,750,831
 
Lucky Strike
  Merrill Lynch     2/28/2008       N/A       N/A       N/A  
Presidio
 
Wachovia, National Electric Benefit Trust
    8/31/2010       99,804,169       88,202,253       62,900,000  
 
                                   
Oakland, CA
  Merrill Lynch     1/31/2009       N/A       N/A       N/A  
Tobacco Row — Edgeworth
  Merrill Lynch     1/31/2007       N/A       N/A       N/A  
Waterfront Mall — DC Office Buildings
  Bank of NY et al.     4/30/2010       5,500,000       —       —    
 
                    TOTAL OPEN & ACQUISITON     837,236,079       781,675,681  
    677,500,831  
 
               
 
                        93 %           UNDER CONSTRUCTION/PROJECTS UNDER
DEVELOPMENT (PUD)                           Requisition Total     Construction
Loan           Est Substantial     Requisition Total     Costs Incurred to    
Amount & Other   Project Name   Construction Lender   Completion Date     Costs
    Date     Fundings  
Beekman
  Eurohypo AG New York Branch     Q1 2011/2012       850,246,090      
683,633,148       715,000,000  
 
                                   
Brooklyn Arena
  New York City EDC     7/31/2012       1,038,712,876       511,026,121      
641,999,997  
Las Vegas City Hall
        3/1/2012       —       —       —  
Ridge Hill -Yonkers
  Bank of America, N.A.     Q3 2011       758,443,568       580,806,572      
557,000,000  
Stratford Crossing Phase III
  National City Bank     6/30/2010       7,887,520       7,887,520      
4,260,412  
 
                                   
The Yards — Park
  NA     11/1/2009       N/A       N/A       N/A  
Foundry Lofts
  DC Housing Finance Agency     10/31/2011       59,728,154       28,512,580    
  47,700,000    
 
                    TOTAL UNDER CONSTRUCTION     2,715,018,208      
1,811,865,941       1,965,960,409  
 
                         
 
                        67 %        
 
                                   
 
                              Total Real Estate     3,552,254,287      
2,593,541,622       2,643,461,240  
 
                         
 
                        73 %           MILITARY   Remaining obligations / costs
to be funded by operational NOI, land sales and interest income (bond funds
remaining in GIC). If income is no longer derived from these sources or is not
sufficient to fund remaining costs, project will be rescoped and/or delayed.
Therefore we believe the risk on maximum exposure to be extremely low. Cost
numbers are from based line budgets – the change in scope described above are
not included in these numbers                           Requisition Total      
          Est Substantial     Total Project     Costs Incurred to    
Construction Loan   Project Name   Construction Lender   Completion Date    
Costs     Date     & Bonds  
Air Force Academy
  Bank of NY ( Master Trustee)     5/15/2007       79,428,534       75,258,304  
    59,050,498  
Midwest FamilyHousing I
  Bank of NY ( Master Trustee)     1/1/2006       209,920,746       204,707,117
      142,430,000  
Midwest FamilyHousing II
  Bank of NY ( Master Trustee)     11/1/2007       33,209,219       25,916,427  
    —  
Ohana Phase II
  Bank of NY ( Master Trustee)     10/31/2006       338,805,890      
319,566,416       233,515,594  
 
                                   
Ohana Phase III
  Bank of NY ( Master Trustee)     10/31/2006       538,383,513      
570,834,420       521,842,328  
Ohana Phase IV & V
  Bank of NY ( Master Trustee)     11/1/2007       505,826,640       419,620,004
      271,870,000  
Ohana Phase Projects
  Bank of NY ( Master Trustee)     10/1/2014       1,383,016,043      
1,310,020,840       1,027,227,922  
Pacific Northwest
  Bank of NY ( Master Trustee)     12/1/2007       287,095,727       287,748,970
      225,985,000    
 
               
 
                1,992,670,269       1,903,651,658       1,454,693,420  
 
                         
 
                        96 %        
 
                        89,018,611             LAND                          
Requisition Total     Construction Loan           Est Substantial    
Requisition Total     Costs Incurred to     Amount & Other   Project Name  
Construction Lender   Completion Date     Costs     Date     Fundings  
Stapleton Land — IFDA 1 - Filing 1-19 Trunk
 
Denver Urban Renewal Authority
    6/1/2012       17,759,184       —       17,759,184  
 
                                   
Stapleton Land — IFDA 1 - Filing 1-28 Intract
  Stapleton Land, LLC     6/1/2012       10,328,303       —       10,328,303  
 
                                   
FC Barberton Phase 1
  City of Barberton     2/1/2012       3,270,000       —       3,270,000  
 
                                   
Gladden Farms II (2)
  Northwest Hospital (Land)     12/31/2017       19,009,500       —      
18,819,405  
Moore Farms
  LaSalle Bank N.A. / B of A     12/1/2010       6,881,629       —      
6,881,629  
Pinehurst
  Hillcrest Bank     3/31/2010       2,631,897       —       2,631,897  
Sterling Lakes
  Bank of America     6/27/2011       5,187,566       —       2,593,783  
Sterling Lakes @ Pointe 1 & 2
  Bank of America     6/27/2011       2,683,490       —       1,341,745  
Tangerine
  National Bank of Arizona     3/1/2011       3,634,354       —       3,634,354
   
 
                          Land Total   TOTAL LAND     71,385,923       0      
67,260,300  
 
                         
 
                                   
 
                              GRAND TOTAL     5,616,310,479       4,497,193,280
      4,165,414,960  
 
                         

We have guaranteed the lender the lien free completion of certain horizontal
infrastructure associated with certain land development projects. The maximum
amount due by Forest City under these completion guarantees is limited to the
amounts described above





--------------------------------------------------------------------------------



 



Schedule 9.23
Outstanding Indebtedness as of March 25, 2011
None

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMITMENTS

          Bank   Maximum Amount  
KeyBank National Association
  $ 45,000,000.00  
PNC Bank, National Association
  $ 45,000,000.00  
Bank of America, N.A.
  $ 45,000,000.00  
U.S. Bank National Association
  $ 40,000,000.00  
The Huntington National Bank
  $ 40,000,000.00  
The Bank of New York Mellon
  $ 40,000,000.00  
Fifth Third Bank
  $ 30,000,000.00  
Manufacturers and Traders Trust Company
  $ 30,000,000.00  
Goldman Sachs Lending Partners LLC
  $ 25,000,000.00  
Morgan Stanley Senior Funding, Inc.
  $ 25,000,000.00  
Comerica Bank
  $ 20,000,000.00  
FirstMerit Bank, N.A.
  $ 20,000,000.00  
Barclays Bank plc
  $ 20,000,000.00  
 
     
TOTAL
  $ 425,000,000.00  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF GUARANTY
The Second Amended and Restated Guaranty of Payment of Debt is attached as
Exhibit 10.2 to this Form 8-K filing.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
OUTSTANDING LETTERS OF CREDIT
See attached list.





--------------------------------------------------------------------------------



 



EXHIBIT C
FOREST CITY ENTERPRISES, INC. AND SUBSIDIARIES
LETTERS OF CREDIT
AS OF March 25, 2011

                      DATE ISSUED   L/C NUMBER   PAYEE   PROJECT NAME   AMOUNT  
KeyBank NA                    
07/29/02
  S321212   Capmark Finance   Atlantic Ctr-Fort Greene     527,331  
07/29/02
  S314023   Merrill Lynch Capital Services   FC Edgeworth Lessor, LLC    
3,000,000  
02/11/04
  S312552   Merrill Lynch Capital Services   FC Edgeworth Lessor, LLC    
3,000,000  
02/06/04
  S308369   St. Paul Fire & Marine Insurance Co.   Metropolitan Lofts, et al    
750,000  
03/12/04
  S308542   Gladden Farms Com. Facilities   Gladden Farms     300,000  
03/16/04
  S308567   US Fidelity & Guaranty Co.   for Corporate     800,000  
07/20/04
  S309295   American Insurance Group   Hawaii Dev., et al     3,000,000  
08/29/05
  S310646   Natl Union Fire Ins., et al   Hawaii Dev., et al     3,000,000  
08/10/06
  S311633   NY State Urban Dev. Corporation   New York Times     4,673,035  
08/15/06
  S311646   City of Yonkers   FC Yonkers Assoc LLC     450,000  
09/21/06
  S311917   City of New York   East River Plaza     2,250,000  
04/02/07
  S312414   County Admin-Broward County   Gulfstream     2,190,622  
05/18/07
  S312546   Village of Skokie   Village of Skokie     1,300,000  
08/24/07
  S312793   Commonwealth Edison   Midwest Family Housing     340,000  
08/27/07
  S312798   KeyBank   FC Las Vegas     2,000,000  
10/31/07
  S312998   Natl Union Fire Ins., et al   15 properties     8,480  
12/06/07
  S313097   Natl Union Fire Ins., et al   15 properties     5,500,000  
04/17/08
  S313632   Natl Union Fire Ins., et al   Beekman     4,000,000  
08/05/08
  S313886   Bank of NY Mellon   Waterfront     2,000,000  
02/19/09
  S320217   Federal Insurance Company   Corporate     4,283,275  
06/24/09
  S320456   Fidelity and Deposit Company of Maryland   East River Plaza    
485,000  
11/09/09
  S320833   Westchester Fire Insurance Company   Corporate     570,000  
11/09/09
  S320682   The Travelers Indemnity Company   Corporate     1,200,000  
12/21/09
  S320746   MTA   Atlantic Yards     400,000  
02/18/10
  S320852   National Union and Fire Insurance   Pacific Northwest Communities  
  614,633  
05/06/10
  S320981   Brooklyne Basketball LLC   Nets Sports and Entertainment    
15,000,000  
10/19/10
  S321325   Forest City Capital Corporation   FC Midtown Towers, ILC     636,746
 
11/10/10
  S321356   The Travelers Indemnity Company   Corporate     600,000  
02/17/11
  S321516   Huntington National Bank   Forest Bay Tower City, LLC     870,000  
 
 
          TOTAL     63,749,122  
 
                 





--------------------------------------------------------------------------------



 



EXHIBIT D-1
FORM OF REVOLVING LOAN NOTE
REVOLVING LOAN NOTE
(Holder)

$____________________   Cleveland, Ohio
________________________

     FOR VALUE RECEIVED, the undersigned, FOREST CITY RENTAL PROPERTIES
CORPORATION, an Ohio corporation (the “Borrower”), hereby promises to pay to the
order of [Name of Holder] (the “Holder”), in lawful money of the United States
of America, at the main office of KeyBank National Association, Administrative
Agent, 127 Public Square, Cleveland, Ohio 44114, the principal sum of
[___________] DOLLARS ($[_________]), or, if lesser, the aggregate unpaid
principal amount of all Revolving Loans evidenced by this Note (as hereinafter
defined) made by the Holder to the Borrower pursuant to Section 2.03 of the
Credit Agreement (as hereinafter defined). The unpaid principal balance
outstanding on this Revolving Loan Note (this “Note”) from time to time and
interest thereon shall be determined by the ledgers and records of the Holder as
accurately maintained.
     This Note is one of the Revolving Loan Notes defined and referred to in,
and is entitled to the benefits of, a certain Third Amended and Restated Credit
Agreement dated as of March 30, 2011, by and among the Borrower, the Banks named
therein, KeyBank National Association, as Administrative Agent, PNC Bank,
National Association, as successor to National City Bank, as Syndication Agent
and Bank of America, N.A., as Documentation Agent (as so amended and restated,
and as it may be further amended, amended and restated or otherwise modified
from time to time, the “Credit Agreement”). A statement of the rights of the
Holder and the duties and obligations of the Borrower in relation thereto is
made by reference to the Credit Agreement, but neither this reference to the
Credit Agreement nor any provision thereof shall affect or impair the absolute
and unconditional obligation of the Borrower to pay the principal of and
interest on this Note when due. Capitalized terms used in this Note but not
defined herein shall have the respective meanings ascribed to them in the Credit
Agreement.
     [This Note amends, restates and replaces in its entirety the Revolving Loan
Note dated as of _______________ by the Borrower in favor of the Holder (the
“Original Note”) and is not intended as, and shall not be deemed to be, a
repayment, cancellation, refinancing or replacement of the Indebtedness created
by the Original Note, but rather as a consolidation and continuation of such
Indebtedness on the terms set forth in the Credit Agreement.]1
     The principal of this Note shall be due and payable on the Termination
Date, or earlier as provided in the Credit Agreement. The Borrower also promises
to pay interest on the unpaid
 

1   Only include this language for Notes issued to Banks holding an Original
Note.

 



--------------------------------------------------------------------------------



 



principal amount of this Note from time to time outstanding from the date of
this Note until the payment in full thereof at the rates per annum determined in
accordance with the Credit Agreement. Interest shall be payable on each date
provided for in or determined in accordance with the provisions of the Credit
Agreement; provided, that interest on any principal not paid when due shall be
due and payable on demand.
     Interest on this Note shall be calculated on the basis of a 360 day year
for the actual number of days elapsed.
     Reference is hereby made to the Credit Agreement, which contains provisions
for the acceleration of the maturity hereof upon the happening of certain stated
events and for voluntary prepayments hereon. The term “Holder” includes the
successors and assigns, if any, of the Holder named in the first paragraph
hereof.
     If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate(s) equal to the
rate(s) otherwise in effect pursuant to the Credit Agreement plus two percent
(2%) per annum. All payments of principal and interest on this Note shall be
made in immediately available funds.
     The Borrower waives demand, presentment for payment, notice of dishonor,
protest, notice of protest, and diligence in collection and bringing suit, and
agrees that the Holder may extend the time for payment, accept partial payment,
take security therefor or exchange or release any collateral, without
discharging or releasing the Borrower.
     This Note was executed in Cleveland, Cuyahoga County, Ohio. The
construction, validity and enforceability of this Note shall be governed by and
interpreted according to the laws of the State of Ohio.
     The Borrower authorizes any attorney at law to appear before any court of
record, whether state or Federal, in the county where this Note was executed or
where the Borrower resides or may be found, after the unpaid principal balance
of this Note becomes due, either by lapse of time or by operation of any
provision for acceleration of maturity contained in the Credit Agreement, and
waive the issuance and service of process, admit the maturity of this Note, by
reason of acceleration or otherwise, and confess judgment against the Borrower
in favor of the Holder of this Note for the amount then appearing due on this
Note, together with interest thereon and costs of suit, and thereupon to release
all errors and waive all rights of appeal and stays of execution. The Borrower
expressly authorizes any attorneys or agents for the Holder to receive
compensation from the Holder for services rendered in exercising the foregoing
warrant of attorney and in the enforcement of any judgment obtained against the
Borrower in favor of the Holder on this Note, and the Borrower expressly waives
any conflict of interest to which any attorneys for the Holder may be subject
that may arise in connection with such attorneys exercising any of the rights
and/or powers of the Holder provided for herein or the enforcement of any
judgment hereon in favor of the Holder. The foregoing warrant of attorney shall
survive any judgment and may be used from time to time without exhausting the
right to further use the warrant of attorney and, if any judgment be vacated for
any reason, the Holder of this Note

-2-



--------------------------------------------------------------------------------



 



nevertheless may use the foregoing warrant of attorney to obtain an additional
judgment or judgments against the Borrower.
“WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.”

            FOREST CITY RENTAL PROPERTIES CORPORATION
      By:           Name:           Title:      

-3-



--------------------------------------------------------------------------------



 



         

EXHIBIT D-2
FORM OF SWING LINE NOTE
SWING LINE NOTE
(Holder)

$____________________   Cleveland, Ohio
________________________

     FOR VALUE RECEIVED, the undersigned, FOREST CITY RENTAL PROPERTIES
CORPORATION, an Ohio corporation (the “Borrower”), hereby promises to pay to the
order of _____________________________ (the “Holder”), in lawful money of the
United States of America at the main office of KeyBank National Association,
Administrative Agent, 127 Public Square, Cleveland, Ohio 44114, the principal
sum of ______________ DOLLARS ($______________), or, if lesser, the aggregate
unpaid principal amount of all Swing Loans evidenced by this Swing Line Note
(this “Note”) made by the Holder to the Borrower pursuant to Section 2.07 of the
Credit Agreement (as hereinafter defined). The unpaid principal balance
outstanding on this Note from time to time and interest thereon shall be
determined by the ledgers and records of the Holder as accurately maintained.
     This Note is one of the Swing Line Notes defined and referred to in, and is
entitled to the benefits of, a certain Third Amended and Restated Credit
Agreement dated as of March 30, 2011, by and among the Borrower, the Banks named
therein, KeyBank National Association, as Administrative Agent, PNC Bank,
National Association, as successor to National City Bank, as Syndication Agent
and Bank of America, N.A., as Documentation Agent (as so amended and restated,
and as it may be further amended, amended and restated or otherwise modified
from time to time, the “Credit Agreement”). A statement of the rights of the
Holder and the duties and obligations of the Borrower in relation thereto is
made by reference to the Credit Agreement, but neither this reference to the
Credit Agreement nor any provision thereof shall affect or impair the absolute
and unconditional obligation of the Borrower to pay the principal of and
interest on this Note when due. Capitalized terms used in this Note but not
defined herein shall have the respective meanings ascribed to them in the Credit
Agreement.
     This Note amends, restates and replaces in its entirety the Swing Line Note
dated as of January 29, 2010, by the Borrower in favor of the Holder (the
“Original Note”) and is not intended as, and shall not be deemed to be, a
repayment, cancellation, refinancing or replacement of the Indebtedness created
by the Original Note, but rather as a consolidation and continuation of such
Indebtedness on the terms set forth in the Credit Agreement.
     The principal of this Note shall be due and payable on the earlier of the
Swing Loan Maturity Date applicable thereto and the Termination Date. The
Borrower also promises to pay interest on the unpaid principal amount of this
Note from time to time outstanding from the date of this Note until the payment
in full thereof at the rates per annum determined in accordance with
Section 2.07 of the Credit Agreement. Interest shall be payable on each date
provided for in

 



--------------------------------------------------------------------------------



 



or determined in accordance with the provisions of the Credit Agreement;
provided, that interest on any principal not paid when due shall be due and
payable on demand.
     Interest on this Note shall be calculated on the basis of a 360 day year
for the actual number of days elapsed.
     Reference is hereby made to the Credit Agreement, which contains provisions
for the acceleration of the maturity hereof upon the happening of certain stated
events and for voluntary prepayments hereon. The term “Holder” includes the
successors and assigns, if any, of the Holder named in the first paragraph
hereof.
     If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate(s) equal to the
rate(s) otherwise in effect pursuant to the Credit Agreement plus two percent
(2%) per annum. All payments of principal and interest on this Note shall be
made in immediately available funds.
     The Borrower waives demand, presentment for payment, notice of dishonor,
protest, notice of protest, and diligence in collection and bringing suit, and
agrees that the Holder may extend the time for payment, accept partial payment,
take security therefor or exchange or release any collateral, without
discharging or releasing the Borrower.
     This Note was executed in Cleveland, Cuyahoga County, Ohio. The
construction, validity and enforceability of this Note shall be governed by and
interpreted according to the laws of the State of Ohio.
     The Borrower authorizes any attorney at law to appear before any court of
record, whether state or Federal, in the county where this Note was executed or
where the Borrower resides or may be found, after the unpaid principal balance
of this Note becomes due, either by lapse of time or by operation of any
provision for acceleration of maturity contained in the Credit Agreement, and
waive the issuance and service of process, admit the maturity of this Note, by
reason of acceleration or otherwise, and confess judgment against the Borrower
in favor of the Holder of this Note for the amount then appearing due on this
Note, together with interest thereon and costs of suit, and thereupon to release
all errors and waive all rights of appeal and stays of execution. The Borrower
expressly authorizes any attorneys or agents for the Holder to receive
compensation from the Holder for services rendered in exercising the foregoing
warrant of attorney and in the enforcement of any judgment obtained against the
Borrower in favor of the Holder on this Note, and the Borrower expressly waives
any conflict of interest to which any attorneys for the Holder may be subject
that may arise in connection with such attorneys exercising any of the rights
and/or powers of the Holder provided for herein or the enforcement of any
judgment hereon in favor of the Holder. The foregoing warrant of attorney shall
survive any judgment and may be used from time to time without exhausting the
right to further use the warrant of attorney and, if any judgment be vacated for
any reason, the Holder of this Note nevertheless may use the foregoing warrant
of attorney to obtain an additional judgment or judgments against the Borrower.

-2-



--------------------------------------------------------------------------------



 



“WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT
OR ANY OTHER CAUSE.”

            FOREST CITY RENTAL PROPERTIES CORPORATION
      By:           Name:           Title:      

-3-



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF LETTER OF CREDIT REQUEST
No. _______________2 Dated____________________3
KeyBank National Association, as Administrative Agent
under the Third Amended and Restated Credit Agreement (as so amended and
restated, and as it may be further amended, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), dated as of March 30, 2011,
by and among Forest City Rental Properties Corporation, the Banks from time to
time party thereto, KeyBank National Association, as Administrative Agent, PNC
Bank, National Association, as Syndication Agent and Bank of America, N.A., as
Documentation Agent
127 Public Square
Cleveland, Ohio 44114
Attention: ______________________
Dear Sirs:
We hereby request that [KeyBank National Association]4, in its capacity as
Issuing Bank, issue a Letter of Credit for the account of the undersigned on
__________________5 (the “Date of Issuance”) in the aggregate stated amount of
______________6. The requested Letter of Credit shall be denominated in U.S.
dollars.
For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein shall have the respective meanings provided in
the Credit Agreement.
The beneficiary of the requested Letter of Credit will be _______________7, and
such Letter of Credit will be in support of ______________________8 and will
have a stated expiration date of ____________________9.
 

2   Letter of Credit Request Number.   3   Date of Letter of Credit Request.   4
  Insert other name of Issuing Bank, if not KeyBank National Association.   5  
Date of Issuance which shall be at least five Cleveland Banking Days after the
date of this Letter of Credit Request (or such shorter period as is acceptable
to KeyBank National Association).   6   Aggregate initial stated amount of
Letter of Credit.   7   Insert name and address of beneficiary.   8   Insert
description of the Indebtedness and describe obligation to which it relates or a
description of the commercial transaction which is being supported, as
applicable.

 



--------------------------------------------------------------------------------



 



We hereby certify, represent and warrant to you that:
(1) the representations and warranties contained in the Credit Agreement and the
Related Writings will be true and correct in all material respects on the Date
of Issuance, both before and after giving effect to the issuance of the Letter
of Credit requested hereby (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date);
(2) no Possible Default or Event of Default has occurred and is continuing nor,
after giving effect to the issuance of the Letter of Credit requested hereby,
would such a Possible Default or an Event of Default occur; and
(3) the aggregate principal amount of all outstanding Surety Bonds as of the
Date of Issuance is $____________________.
Copies of all relevant documentation with respect to the supported transaction,
as required by the Credit Agreement, are attached hereto.

            FOREST CITY RENTAL PROPERTIES CORPORATION
      By:           Title:             

 

9   Insert last date upon which drafts may be presented which may not be later
than the Termination Date.

-2-



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NOTICE OF BORROWING
_____________ __, 20___
 KeyBank National Association, as Administrative Agent under the
 Credit Agreement (referred to below)
 127 Public Square
 Cleveland, Ohio 44114
Attention:
Ladies and Gentlemen:
The undersigned, Forest City Rental Properties Corporation (the “Borrower”),
hereby gives you notice, irrevocably, pursuant to Section 5.01 of the Third
Amended and Restated Credit Agreement, dated as of March 30, 2011 (as so amended
and restated, and as it may be further amended, amended and restated or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as so defined), among the Borrower, various Banks from
time to time party thereto, PNC Bank, National Association, as successor to
National City Bank, as Syndication Agent, Bank of America, N.A., as
Documentation Agent and you, as Administrative Agent for such Banks, that the
undersigned requests a Loan under the Credit Agreement and for that purpose sets
forth below the information relating to such Loan (the “Proposed Loan”):
(i) The proposed borrowing is to be a [Revolving Loan] [Swing Loan].
(ii) The aggregate principal amount of the Proposed Loan is
$____________________.
(iii) The Cleveland Banking Day of the Proposed Loan is ____________________.1
(iv) The Proposed Loan, if a Revolving Loan, shall be initially maintained
subject to the [Base Rate Option] [the LIBOR Rate Option].
(v) The initial Interest Period for the Proposed Loan (if subject to the LIBOR
Rate Option) is _____________ month(s).
 

1   Shall be a Cleveland Banking Day at least one Cleveland Banking Day in the
case of Loans subject to the Base Rate Option and three Cleveland Banking Days
in the case of Loans subject to the LIBOR Rate Option, in each case, after the
date hereof and may be the same day as the date hereof if a Swing Loan.

 



--------------------------------------------------------------------------------



 



(vi) [The Proposed Loan is requested as a borrowing under the Reserved
Commitment and the proceeds of such Proposed Loan shall be applied as required
by Section 2.02(b) of the Credit Agreement.]
The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
Proposed Loan:
(A) the representations and warranties contained in the Credit Agreement and the
Related Writings are and will be true and correct in all material respects, both
before and after giving effect to the Proposed Loan and to the application of
the proceeds thereof, as though made on such date (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date); and
(B) no Possible Default or Event of Default has occurred and is continuing, or
would result from such Proposed Loan or from the application of the proceeds
thereof.

            FOREST CITY RENTAL PROPERTIES CORPORATION
      By:           Name:           Title:      

-2-



--------------------------------------------------------------------------------



 



         

EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (this “Assignment Agreement”)
between __________________ (the “Assignor”) and _________________ (the
“Assignee”) is dated as of ______________________.
W I T N E S S E T H:
     WHEREAS, the Assignor is a party to a certain Third Amended and Restated
Credit Agreement, dated as of March 30, 2011, by and among Forest City Rental
Properties Corporation, an Ohio corporation (the “Borrower”), the Banks named
therein, KeyBank National Association, as Administrative Agent (hereinafter
referred to as the “Agent”), PNC Bank, National Association, as successor to
National City Bank, as Syndication Agent and Bank of America, N.A., as
Documentation Agent (as so amended and restated, and as it may be further
amended, amended and restated or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement; and
     WHEREAS, the Assignor is willing to sell and assign to the Assignee, and
the Assignee is willing to purchase and assume from the Assignor, all or a
portion of the Assignor’s Loans and/or Commitments under the Credit Agreement;
     NOW, THEREFORE, it is mutually agreed as follows:
     1. The Assignor hereby sells and assigns (without recourse) to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, as of
the date hereof, all or a portion of the Assignor’s Revolving Loans, which
amount shall not be less than Ten Million Dollars ($10,000,000) to the extent
that the Assignee is not an Affiliate of the Assignor, and the pro-rata share of
the Assignor’s Commitment as each specified on Schedule 1 attached hereto and
the Assignor’s corresponding rights and obligations under the Credit Agreement.
After giving effect to such sale and assignment, the Assignee’s Commitment and
the amount of the Revolving Loans owing to the Assignee will be as set forth in
Item 2(C) and Item 2(F) of Schedule 1 respectively.
     2. The effective date of this Assignment Agreement (the “Effective Date”)
shall be the date specified in Item 3 of Schedule 1. In no event will the
Effective Date occur if the assignment fees required to be paid to the Agent
under Section 3 hereof are not paid on or prior to the proposed Effective Date,
unless otherwise agreed to in writing by the Agent. The Assignor will (i) no
later than three (3) Cleveland Banking Days prior to the proposed Effective
Date, notify the Agent of the proposed Effective Date; (ii) if the Assignor and
the Assignee are not affiliated entities, obtain consents of this assignment
from the Agent and the Borrower, if required, prior to the proposed Effective
Date, which consent shall not be unreasonably withheld or delayed, and (iii) to
the extent any letters of credit are outstanding, obtain consents of this
assignment from the Agent prior to the proposed Effective Date, which consent
shall not be unreasonably withheld or delayed. Upon such acceptance and
recording by the Agent, as of the Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent

 



--------------------------------------------------------------------------------



 



provided in this Assignment Agreement, have the same rights and obligations
thereunder as it would if it were the Assignor; and (ii) the Assignor shall
relinquish its rights and be released from its corresponding obligations under
the Credit Agreement with respect to the rights and obligations assigned to the
Assignee hereunder.
     3. The Agent shall be paid a nonrefundable assignment fee by [the Assignor]
[the Assignee] [the Borrower1] in the amount of $3,500 on or prior to the
Effective Date. On and after the Effective Date, the Assignee shall be entitled
to receive from the Agent all payments of principal, interest and fees with
respect to the interest assigned hereby. In consideration for the sale and
assignment of Loans hereunder, the Assignee shall pay the Assignor, on or prior
to the Effective Date, an amount equal to $____________. The Assignee will
promptly remit to the Assignor (i) the portion of any principal payments
assigned hereunder and received from the Agent with respect to any such Loan
prior to the Effective Date and (ii) any amounts of interest on Loans and fees
received from the Agent which relate to the portion of the Loans assigned to the
Assignee hereunder for periods prior to the Effective Date and not previously
paid by the Assignee to the Assignor. In the event that either party hereto
receives any payment to which the other party hereto is entitled under this
Assignment Agreement, then the party receiving such amount shall promptly remit
it to the other party hereto.
     4. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Revolving Loan Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and commitment fees with
respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Revolving
Loan Notes for periods prior to the Effective Date directly between themselves.
     5. If any reduction in the Revolving Loans occurs between the date of this
Assignment Agreement and the Effective Date, the percentage interest specified
in Item 2(B) of Schedule 1 shall remain the same, but the dollar amount
purchased shall be recalculated based on the reduced Revolving Loan amount.
     6. The Assignor (i) represents and warrants that (A) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (B) such
interest is free and clear of any adverse claim, and (C) no Possible Default or
Event of Default exists; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto or any
collateral security; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition or the creditworthiness
of the Borrower or the Parent or the performance or observance by the Borrower
or the Parent of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iv) attaches the
Revolving Loan Note or Revolving Loan Notes held by the Assignor and requests
that the Agent exchange
 

1   Insert “the Borrower” in lieu of Assignor or Assignee to the extent the
Borrower is required to pay the assignment fee pursuant to Section 13.08(b) of
the Credit Agreement.

-2-



--------------------------------------------------------------------------------



 



such Revolving Loan Note or Revolving Loan Notes for a new Revolving Loan Note
or Revolving Loan Notes payable to the order of the Assignee in an amount equal
to the Commitment assumed by the Assignee pursuant hereto and the Assignor in an
amount equal to the Commitment retained by the Assignor under the Credit
Agreement, respectively, as specified on Schedule 1. It is understood and agreed
that the assignment and assumption hereunder are made without recourse to the
Assignor and that the Assignor makes no other representation or warranty of any
kind to the Assignee.
     7. The Assignee (i) represents and warrants that it is a commercial bank,
financial institution, mutual fund or institutional “accredited investor” (as
defined in Regulation D of the Securities Act of 1933, as amended);
(ii) confirms that it has received a copy of the Credit Agreement and each of
the other Related Writings, together with copies of the financial statements
requested by the Assignee and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement; (iii) agrees that it will, independently and without
reliance upon any Agent, the Assignor or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Credit
Agreement as arc delegated to the Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms of all of the obligations that by
the terms of the Credit Agreement are required to be performed by it as a Bank;
(vi) if the Assignee is organized under the laws of a jurisdiction outside the
United States, attaches the forms prescribed by the Internal Revenue Service of
the United States certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement and the Revolving
Loan Notes or such other documents as are necessary to indicate that all such
payments are subject to such taxes at a rate reduced by an applicable tax
treaty; and (vii) represents and warrants that either (y) each source of funds
to be used by the Assignee for the purchase of the Assignor’s Loans and/or
Commitments under the Credit Agreement (or any interest therein) is not an
“employee benefit plan” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), a “plan” as defined in
Section 4975(e)(1) of the Code, a governmental plan, an insurance company pooled
separate account, nor an entity the assets of which are deemed to be assets of
any such “employee benefit plan” or “plan” under Section 3(42) of ERISA, or
(z) the execution and delivery of this Assignment Agreement and each transaction
entered into hereunder are and will be exempt from the prohibited transaction
provisions of ERISA and the excise tax of Section 4975 of the Code pursuant to
Section 408(b)(17) of ERISA and Section 4975(d)(20) of the Code or under another
applicable individual, class, or statutory exemption.
     8. The Assignor and the Assignee agree to indemnify and hold the Agent
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Agent in
connection with or arising in any manner from this assignment.
     9. After the Effective Date, the Assignee shall have the right pursuant to
Section 13.08 of the Credit Agreement to assign the rights which are assigned to
the Assignee

-3-



--------------------------------------------------------------------------------



 



hereunder to any qualified entity as provided in Section 13.08 of the Credit
Agreement, provided that (i) any such subsequent assignment does not violate any
of the terms and conditions of the Credit Agreement or Related Writings or any
law, rule, regulation, order, writ, judgment, injunction or decree and that any
consent required under the terms of the Credit Agreement or Related Writings has
been obtained and (ii) unless the prior written consent of the Assignor is
obtained, the Assignee is not thereby released from its obligations to the
Assignor hereunder.
     10. Each party to this Assignment Agreement agrees to pay its own fees and
expenses incurred by it in connection with the negotiation, preparation and
execution of this Assignment Agreement.
     11. This Assignment Agreement and any amendments, waivers, consents or
supplements may be executed in counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which together shall
constitute but one and the same instrument.
     12. This Assignment Agreement together with attached Schedule 1 embody the
entire agreement and understanding between the parties hereto and supersede all
prior agreements and understandings between the parties hereto relating to the
subject matter hereof.
     13. This Assignment Agreement shall be governed by the internal law, and
not the law of conflicts, of the State of Ohio.
     14. Notices shall be given under this Assignment Agreement in the manner
set forth in the Credit Agreement. For the purpose hereof, the addresses of the
parties hereto (until notice of a change is delivered) shall be the address set
forth in the Credit Agreement or the attached Schedule 1, if a different address
is therein provided.
     IN WITNESS WHEREOF, the parties hereto have executed this Assignment
Agreement by their duly authorized officers as of the date first above written.

            (Assignor Bank)
      By:           Name:           Title:           (Assignee Bank)
      By:           Name:           Title:      

-4-



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
to Assignment and Assumption Agreement

1.   Date of Assignment and Assumption Agreement:   2.   Amounts (as of the date
of Item 1 above unless indicated otherwise):

                 
 
  A.   Assignor’s Commitment     $  
 
               
 
  B.   Percentage of Assignor’s Commitment assigned     %  
 
               
 
  C.   Amount of Assignor’s Commitment Assigned to Assignee (A * B)     $  
 
               
 
  D.   Amount of Assignor’s Commitment retained after Effective Date (A-C)     $
 
 
               
 
  E.   Assignor’s aggregate outstanding principal amount of Revolving Loans    
$  
 
               
 
  F.   Aggregate outstanding principal amount of Revolving Loans assigned to
Assignee (E * B)     $  
 
               
 
  G.   Assignor’s aggregate principal amount of Revolving Loans Retained after
Effective Date (E-F)     $  
 
               
 
  H.   Aggregate outstanding amount of accrued interest and fees assigned     $
 

3.   Effective Date:   4.   Address of Assignee:

-5-